Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

dated as of August 14, 2013

among

PROLOGIS JAPAN FINANCE Y.K.,

as Initial Borrower,

PROLOGIS, L.P.

and

PROLOGIS, INC.,

as Guarantors,

THE BANKS LISTED HEREIN,

and

SUMITOMO MITSUI BANKING CORPORATION,

as Administrative Agent

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Documentation Agent

MIZUHO BANK, LTD.,

SHINSEI BANK, LIMITED,

THE BANK OF NOVA SCOTIA, and

ING BANK N.V.,

as Managing Agents

SUMITOMO MITSUI BANKING CORPORATION

Sole Lead Arranger and Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS

     1   

Section 1.1

 

Definitions

     1   

Section 1.2

 

Accounting Terms and Determination

     25   

Section 1.3

 

Types of Borrowings

     25   

Section 1.4

 

Other Interpretive Provisions

     25   

Section 1.5

 

Restatement; Allocation of Loans and Pro Rata Shares on the Effective Date

     26   

ARTICLE II

 

THE CREDITS

     27   

Section 2.1

 

Commitment to Lend

     27   

Section 2.2

 

Notice of Credit Extensions

     28   

Section 2.3

 

Notice to Banks; Funding of Loans

     29   

Section 2.4

 

Notes

     30   

Section 2.5

 

Method of Electing Interest Rates

     31   

Section 2.6

 

Interest Rates

     33   

Section 2.7

 

Fees

     34   

Section 2.8

 

Maturity Date

     35   

Section 2.9

 

Optional Prepayments

     35   

Section 2.10

 

General Provisions as to Payments

     36   

Section 2.11

 

Funding Losses

     37   

Section 2.12

 

Computation of Interest and Fees

     38   

Section 2.13

 

Use of Proceeds

     38   

Section 2.14

 

Letters of Credit

     38   

Section 2.15

 

Letter of Credit Usage Absolute

     42   

Section 2.16

 

Letters of Credit Maturing after the Maturity Date

     43   

Section 2.17

 

Addition of Qualified Borrowers; Release of Qualified Borrowers

     43   

ARTICLE III

 

CONDITIONS

     44   

Section 3.1

 

Closing

     44   

Section 3.2

 

Borrowings

     46   

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

     47   

Section 4.1

 

Representations and Warranties by the Guarantors

     47   

Section 4.2

 

Representations and Warranties by the Initial Borrower

     52   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE V

 

AFFIRMATIVE AND NEGATIVE COVENANTS

     53   

Section 5.1

 

Information

     53   

Section 5.2

 

Payment of Obligations

     55   

Section 5.3

 

Maintenance of Property; Insurance

     56   

Section 5.4

 

Maintenance of Existence

     56   

Section 5.5

 

Compliance with Laws

     56   

Section 5.6

 

Books and Records

     56   

Section 5.7

 

Inspection of Property

     56   

Section 5.8

 

Financial Covenants

     57   

Section 5.9

 

Restriction on Fundamental Changes

     57   

Section 5.10

 

Changes in Business

     58   

Section 5.11

 

General Partner Status

     58   

Section 5.12

 

Restricted Payments

     58   

Section 5.13

 

Transactions with Affiliates

     59   

Section 5.14

 

Negative Pledge Agreements; Burdensome Agreements

     59   

Section 5.15

 

Qualified Borrower Status

     60   

Section 5.16

 

Use of Proceeds

     60   

Section 5.17

 

Claims Pari Passu

     60   

Section 5.18

 

Anti-Social Forces

     60   

ARTICLE VI

 

DEFAULTS

     60   

Section 6.1

 

Guarantor Event of Default

     60   

Section 6.2

 

Rights and Remedies

     62   

Section 6.3

 

Borrower Event of Default

     63   

Section 6.4

 

Rights and Remedies with Respect to Borrower Event of Default

     64   

Section 6.5

 

Enforcement of Rights and Remedies

     65   

Section 6.6

 

Notice of Default

     65   

Section 6.7

 

Actions in Respect of Letters of Credit

     65   

Section 6.8

 

Distribution of Proceeds after Default

     68   

ARTICLE VII

 

ADMINISTRATIVE AGENT

     69   

Section 7.1

 

Appointment and Authorization

     69   

Section 7.2

 

Agency and Affiliates

     69   

Section 7.3

 

Action by Administrative Agent

     69   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 7.4

 

Consultation with Experts

     69   

Section 7.5

 

Liability of Administrative Agent

     69   

Section 7.6

 

Indemnification

     70   

Section 7.7

 

Credit Decision

     70   

Section 7.8

 

Successor Agent

     70   

Section 7.9

 

Consents and Approvals

     71   

Section 7.10

 

Cooperation with Asset Liquidation Plan Amendments

     71   

ARTICLE VIII

 

CHANGE IN CIRCUMSTANCES

     72   

Section 8.1

 

Basis for Determining Interest Rate Inadequate or Unfair

     72   

Section 8.2

 

Illegality

     73   

Section 8.3

 

Increased Cost and Reduced Return

     74   

Section 8.4

 

Taxes

     75   

Section 8.5

 

Base Rate Loans Substituted for Affected Yen LIBOR Loans

     78   

ARTICLE IX

 

MISCELLANEOUS

     78   

Section 9.1

 

Notices

     78   

Section 9.2

 

No Waivers

     79   

Section 9.3

 

Expenses; Indemnification

     79   

Section 9.4

 

Sharing of Set-Offs

     80   

Section 9.5

 

Amendments and Waivers

     81   

Section 9.6

 

Successors and Assigns

     84   

Section 9.7

 

Collateral

     86   

Section 9.8

 

Governing Law; Submission to Jurisdiction; Judgment Currency

     86   

Section 9.9

 

Counterparts; Integration; Effectiveness

     87   

Section 9.10

 

WAIVER OF JURY TRIAL

     87   

Section 9.11

 

Survival

     87   

Section 9.12

 

Limitation of Liability

     87   

Section 9.13

 

Recourse Obligation

     88   

Section 9.14

 

Confidentiality

     88   

Section 9.15

 

Defaulting Banks

     88   

Section 9.16

 

Banks’ ERISA Covenant

     90   

Section 9.17

 

Bank Ceasing to be a Qualified Institutional Investor

     90   

Section 9.18

 

USA Patriot Act

     91   

Section 9.19

 

OFAC List

     91   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULE 1    Commitments SCHEDULE 1.1    Initial Qualified Borrowers SCHEDULE
2.14    Outstanding Letters of Credit SCHEDULE 4.1(f)    Litigation SCHEDULE
4.1(g)    Environmental EXHIBIT A-1    Form of Note EXHIBIT A-2    Form of TMK
Qualified Borrower Undertaking EXHIBIT B-1    YK Qualified Borrower Joinder
Agreement EXHIBIT B-2    TMK Qualified Borrower Joinder Agreement EXHIBIT C   
Form of Consent EXHIBIT D    Notices EXHIBIT E    Form of Transfer Supplement
EXHIBIT F    Organizational and Structure Chart for Initial Qualified Borrowers
EXHIBIT G    Bank Commitment Increase Agreement EXHIBIT H    New Bank Joinder
Agreement EXHIBIT I    Qualified Borrower Removal Notice/Form EXHIBIT J    Form
of Compliance Certificate

 

-iv-



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”) dated
as of August 14, 2013 is among PROLOGIS JAPAN FINANCE Y.K., as Initial Borrower
(the “Initial Borrower”), PROLOGIS, L.P., as Guarantor (“Prologis”), PROLOGIS,
INC., as Guarantor (“General Partner” and together with Prologis, each a
“Guarantor” and collectively the “Guarantors”), the BANKS listed on the
signature pages hereof, and SUMITOMO MITSUI BANKING CORPORATION, as
Administrative Agent.

WHEREAS, the Initial Borrower, the Initial Qualified Borrowers, Administrative
Agent and certain of the Banks entered into the Existing Revolving Credit
Agreement; and

WHEREAS, the parties hereto have agreed to amend and restate the terms and
conditions contained in the Existing Revolving Credit Agreement in their
entirety as hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

I. On the Effective Date, the terms and conditions of the Existing Revolving
Credit Agreement shall be restated in their entirety as set forth herein, as
more fully set forth in Section 1.5, and the parties hereto shall thereafter
comply with and be subject to all of the terms, covenants and conditions of this
Agreement.

II. This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective successors and assigns, and shall be deemed to be
effective on the Effective Date.

III. Any reference to the “Credit Agreement” or similar terms in any document
executed in connection with the Existing Revolving Credit Agreement shall be
deemed to refer to this Agreement.

The parties hereto further agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The following terms, as used herein, have the following
meanings:

“Adjusted EBITDA” means, for the Companies on a consolidated basis, net earnings
before Preferred Dividends, plus amounts that have been deducted, and minus
amounts that have been added, for the following (without duplication):

(a) Non-recurring losses (gains) from Dispositions of assets (excluding
Dispositions to any Property Fund and Dispositions to third parties in
connection with the Companies’ development business);



--------------------------------------------------------------------------------

(b) Losses (gains) resulting from foreign currency exchange effects of
settlement of Indebtedness and mark-to-market adjustments associated with
(i) intercompany Indebtedness between Prologis and any of its Consolidated
Subsidiaries and Unconsolidated Affiliates, (ii) third party Indebtedness of
Prologis and its Consolidated Subsidiaries, and (iii) Swap Contracts (other than
those entered into for purely speculative purposes);

(c) Arrangement fees, amendment fees and costs incurred in connection with the
negotiation, documentation, and/or closing of this Agreement and any amendment,
supplement or other modification hereto;

(d) Losses and charges from extraordinary, non-recurring and other unusual items
(including fees and costs incurred in connection with the negotiation,
documentation, and/or closing of each capital market offering, debt financing or
amendments thereto, redemption or exchange of Indebtedness, business
combination, acquisition, merger, disposition, recapitalization and consent
solicitation);

(e) Losses (gains) from early extinguishment of Indebtedness; and

(f) Losses (earnings) attributable to Unconsolidated Affiliates;

plus Allowed Unconsolidated Affiliate Earnings, plus all amounts deducted in
calculating net earnings for Interest Expense (including cash and non-cash
amounts), minority interests, provisions for taxes based on income (including
deferred income taxes), provisions for unrealized gains and losses, depreciation
and amortization and the effect of any other non-cash item. Notwithstanding the
above, non-cash losses (gains) and any non-cash impairment of Investments,
intangible assets, including goodwill, or other assets shall be added back to
(in the case of write-downs, impairment charges, and losses) or deducted from
(in the case of gains) Adjusted EBITDA to the extent deducted (added) in the
calculation of net earnings or Adjusted EBITDA (but without duplication).

“Administrative Agent” means Sumitomo Mitsui Banking Corporation in its capacity
as Administrative Agent hereunder, and its permitted successors in such capacity
in accordance with the terms of this Agreement.

“Administrative Questionnaire” means with respect to each Bank, an
administrative questionnaire in the form prepared by Administrative Agent and
submitted to Administrative Agent (with a copy to each Borrower) duly completed
by such Bank.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agreement” has the meaning set forth in the Preamble.

“Allowed Unconsolidated Affiliate Earnings” means distributions (including
“promote” or “carried interest” distributions but excluding extraordinary or
non-recurring distributions) received in cash from Unconsolidated Affiliates.

 

-2-



--------------------------------------------------------------------------------

“Applicable Margin” means, at any time, with respect to the applicable
Borrowings or fees, the applicable percentage per annum set forth in the table
below opposite the applicable ratings of Prologis, determined in accordance with
the following: If Prologis has at least two of such ratings, then the Applicable
Margin will be based upon the highest such rating unless the difference between
the highest rating and the lowest rating is two or more rating levels, in which
case the Applicable Margin will be based upon the rating level that is one level
below the highest rating. If Prologis has only one or none of such ratings, then
the highest Applicable Margin will apply.

 

Moody’s Rating

  

S&P Rating

  

Fitch Rating

   Base Rate
Loans     Yen LIBOR
Loans/ Letter
of Credit Fees     Facility Fee  

A3 or better

   A– or better    A– or better      0.000 %      0.925 %      0.125 % 

Baa1

   BBB+    BBB+      0.000 %      1.000 %      0.150 % 

Baa2

   BBB    BBB      0.100 %      1.100 %      0.200 % 

Baa3

   BBB–    BBB–      0.300 %      1.300 %      0.300 % 

Less than Baa3 or not rated

  

Less than

BBB– or not

rated

  

Less than

BBB– or not

rated

     0.700 %      1.700 %      0.350 % 

Each change in the Applicable Margin shall be effective commencing on the fifth
Business Day following the earlier to occur of (A) Administrative Agent’s
receipt of notice from General Partner, as required by Section 5.1(h), of an
applicable change in the Moody’s Rating, the S&P Rating or the Fitch Rating and
(B) Administrative Agent’s actual knowledge of an applicable change in the
Moody’s Rating, the S&P Rating or the Fitch Rating.

“Asset Liquidation Plan” means a plan that has been duly filed with the Director
General of the Kanto Local Finance Bureau pursuant to Article 4 of TMK Law.

“Assignee” has the meaning set forth in Section 9.6(c).

“Audited Financial Statements” means the audited consolidated balance sheet of
General Partner for the Fiscal Year ended December 31, 2012 and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Year, including the notes thereto.

“Bank” means each entity (other than a Loan Party) listed on the signature pages
hereof, each Person that becomes a Bank pursuant to Section 2.1(b) or 9.6(c),
and their respective successors and assigns (excluding any Person that ceases to
be a Bank pursuant to Section 9.6(c)).

“Bank Commitment Increase Agreement” means each Bank Commitment Increase
Agreement, by and among Borrower, the Guarantors, Administrative Agent (on
behalf of the Banks) and the applicable Bank which has agreed to increase its
Commitment pursuant to the terms of Section 2.1(b), the form of which is
attached hereto as Exhibit G.

 

-3-



--------------------------------------------------------------------------------

“Bank Parent” means, with respect to any Bank, any Person as to which such Bank
is, directly or indirectly, a subsidiary.

“Base Rate” means, for any day, a rate per annum equal to the Prime Rate for
such day. Each change in the Base Rate shall become effective automatically as
of the opening of business on the date of such change in the Base Rate, without
prior written notice to Borrower or Banks.

“Base Rate Borrowing” has the meaning set forth in Section 1.3.

“Base Rate Loan” means a Committed Loan to be made by a Bank as a Base Rate Loan
in accordance with the provisions of this Agreement.

“Borrower” means Initial Borrower and any Qualified Borrower for so long as such
entity is a Qualified Borrower hereunder.

“Borrower Default” means any condition or event that with the giving of notice
or lapse of time or both would, unless cured or waived, become a Borrower Event
of Default.

“Borrower Event of Default” has the meaning set forth in Section 6.3.

“Borrowing” has the meaning set forth in Section 1.3.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City or Tokyo, Japan or, for purposes of the
determination of Yen LIBOR only, London, are authorized by law to close or are
in fact closed.

“Capital Expenditures” means, for any period, an amount equal to $0.10 per
square foot on the aggregate of the portfolio square footage of General Partner
and its Consolidated Subsidiaries most recently reported on a Form 10-Q or 10-K
filed with the SEC by or on behalf of General Partner.

“Capital Lease” means any capital lease or sublease that has been (or under GAAP
should be) capitalized on the balance sheet of the lessee.

“Capitalization Rate” means the percentage rates set forth below:

(a) 5.50% with respect to all Properties located in Japan;

(b) 6.75% with respect to all Properties located in Europe; and

(c) 6.50% with respect to all Properties not located in Japan or Europe.

“Cash Equivalents” means (a) direct obligations of the United States of America
or any agency thereof, or obligations fully guaranteed by the United States of
America or any agency thereof; provided that such obligations mature within one
year of the date of acquisition thereof,

 

-4-



--------------------------------------------------------------------------------

(b) commercial paper rated “A-1” (or higher) according to S&P or “P-1” (or
higher) according to Moody’s and, in each case, maturing not more than 180 days
from the date of acquisition thereof, (c) time deposits with, and certificates
of deposit and bankers’ acceptances issued by, any Bank or any other United
States bank having capital surplus and undivided profits aggregating at least
$1,000,000,000, and (d) mutual funds whose investments are substantially limited
to the foregoing.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation or application thereof by
any Governmental Authority or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, in each case
shall be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the equity securities of General Partner entitled
to vote for members of the board of directors or equivalent governing body of
General Partner on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of General Partner cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) General Partner shall cease to (i) be the sole general partner of Prologis
or (ii) own, directly or indirectly, more than 50% of the Equity Interests of
Prologis.

 

-5-



--------------------------------------------------------------------------------

“Closing Date” means the date on or after the Effective Date on which the
conditions set forth in Section 3.1 shall have been satisfied to the
satisfaction of Administrative Agent.

“Code” means the Internal Revenue Code of 1986.

“Committed Loan” means any loan made by a Bank pursuant to Section 2.1 and any
loan required to be made by a Bank pursuant to Section 2.14 to reimburse a
Fronting Bank for a Letter of Credit that has been drawn down; provided that, if
any such loan or loans (or portions thereof) are combined or subdivided pursuant
to a Notice of Interest Rate Election, the term “Committed Loan” shall refer to
the combined principal amount resulting from such combination or to each of the
separate principal amounts resulting from such subdivision, as the case may be.

“Commitment” means, with respect to each Bank, (a) the amount set forth under
the heading “Commitment” opposite the name of such Bank on Schedule 1, (b) in
the case of a Bank that becomes a party hereto pursuant to Section 2.1(b), the
amount specified as such Bank’s “Commitment” in the applicable New Bank Joinder
Agreement, and (c) in the case of a Bank that becomes a party hereto via
assignment pursuant to Section 9.6(c), the amount set forth as such Bank’s
“Commitment” in the applicable Transfer Supplement, in each case, as such amount
may be reduced from time to time pursuant to Section 2.9 or in connection with
an assignment to an Assignee and increased from time to time pursuant to
Section 2.1(b) or in connection with an assignment from an existing Bank. As of
the Closing Date, the aggregate amount of the Commitments of all Banks is JPY
45,000,000,000.

“Companies” means General Partner and its Consolidated Subsidiaries; provided
that for purposes of Sections 4.1(f), (m), (n) and (s) and Section 6.1,
“Companies” shall also include each Person that is not a Consolidated Subsidiary
and is a Borrower under (and as defined in) the Global Credit Agreement; and
“Company” means any one of the Companies.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit J.

“Consents” has the meaning set forth in Section 7.10.

“Consolidated Leverage Ratio” means, as of any date, the ratio of (a) all
Indebtedness of the Companies, on a consolidated basis, to (b) Total Asset
Value; provided that for purposes of calculating the Consolidated Leverage
Ratio, (i) total Indebtedness of the Companies shall be adjusted by deducting
therefrom an amount equal to the lesser of (A) total Indebtedness that by its
terms is scheduled to mature on or before the date that is 24 months from the
date of calculation, and (B) Unrestricted Cash of the Companies, and (ii) Total
Asset Value shall be adjusted by deducting therefrom the amount by which total
Indebtedness is adjusted under clause (i).

 

-6-



--------------------------------------------------------------------------------

“Consolidated Subsidiary” means, with respect to any Person (a “Parent”), any
other Person in which such Parent directly or indirectly holds an Equity
Interest and that would be consolidated in the preparation of consolidated
financial statements of such Parent in accordance with GAAP. Any reference
herein or in any other Loan Document to a “Consolidated Subsidiary” shall,
unless otherwise specified, be a reference to a Consolidated Subsidiary of
General Partner.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Customary Recourse Exceptions” means, with respect to any Non-Recourse Debt,
exclusions from the exculpation provisions with respect to such Non-Recourse
Debt for fraud, misapplication of cash, environmental claims, breach of
representations or warranties, failure to pay taxes and insurance, and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.

“Debtor Relief Laws” means Title 11 of the United States Code and all other
applicable state or federal liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting rights of
creditors generally, including any governmental rules of any jurisdiction
relating to any corporate reorganization, company arrangement, civil
rehabilitation, special liquidation, moratorium, readjustment of debt,
appointment of a conservator (hozen kanrinin), trustee (kanzai nin), supervisor
(kantoku i’in), inspector (chosa i’in) or receiver, or similar debtor relief
effecting, including hasan, minji saisei, kaisha kosei, tokubetsu seisan and
tokutei chotei.

“Debt Service” means, for any Person for any period, the sum of the cash portion
of Interest Expense (excluding, to the extent included therein, amortized fees
previously paid in cash) plus any regularly scheduled principal payments on
Indebtedness; provided that Debt Service shall not include Excluded Debt
Service.

“Default” means any Guarantor Default or Borrower Default.

“Defaulting Bank” means any Bank that: (a) has failed to fund any Loan
(including any fronted Loan) or any participation in Letters of Credit; (b) has
notified any other Lender Party or any Loan Party in writing that it does not
intend to comply with any of its funding obligations hereunder (unless such
notice has been withdrawn and the effect of such notice has been cured) or has
made a public statement to that effect (unless such statement has been
retracted); (c) has failed, within three Business Days after written request by
Administrative Agent or Prologis, to confirm in writing to Administrative Agent
and Prologis that it will comply with the terms of this

 

-7-



--------------------------------------------------------------------------------

Agreement relating to its obligations to fund prospective Loans and
participations in Letters of Credit, unless such failure has been cured; (d) has
otherwise failed to pay to any Lender Party any other amount (other than a de
minimis amount) required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute or such failure
has been cured; or (e) has, or has a direct or indirect parent company that has,
(i) become the subject of a bankruptcy or insolvency proceeding, (ii) had a
receiver, conservator, trustee or custodian appointed for it, or (iii) taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Bank shall
not be a Defaulting Bank solely by virtue of the ownership or acquisition of any
Equity Interest in such Bank or any direct or indirect parent company thereof by
a Governmental Authority, so long as the ownership or acquisition of such Equity
Interest does not result in or provide such Bank with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Bank (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contract
or agreement made with such Bank.

“Disposition” or “Dispose” means the sale, transfer, license, lease,
contribution, or other disposition (including any sale and leaseback
transaction, but excluding charitable contributions) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Stock” means any Equity Interests of a Person that by its terms
(or by the terms of any Equity Interests into which it is convertible or for
which it is exchangeable or exercisable) (a) matures or is subject to mandatory
redemption, pursuant to a sinking fund obligation or otherwise on or prior to
the Maturity Date, (b) is convertible into or exchangeable or exercisable for a
Liability or Disqualified Stock on or prior to the Maturity Date, (c) is
redeemable on or prior to the Maturity Date at the option of the holder of such
Equity Interests or (d) otherwise requires any payments by such Person on or
prior to the Maturity Date.

“Dollars” and “US$” mean lawful money of the United States.

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 9.9.

“Eligible Affiliate” means any Person in which Prologis directly or indirectly
holds an Equity Interest.

“Environmental Laws” means all Federal, state, provincial, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of

 

-8-



--------------------------------------------------------------------------------

Prologis, any other Loan Party or any of their respective Affiliates directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all shares of capital
stock of (or other ownership or profit interests in) such Person, all warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all securities convertible into or exchangeable for shares of capital
stock of (or other ownership or profit interests in) such Person, and all other
ownership, beneficial or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, in each case to
the extent then outstanding; provided that the convertible senior notes of
Prologis shall not constitute Equity Interests unless such notes are converted
into capital stock of Prologis.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Prologis within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Prologis or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by Prologis or any ERISA Affiliate from a
Multiemployer Plan or receipt by Prologis or any ERISA Affiliate of notification
that a Multiemployer Plan is in reorganization; (d) the filing by Prologis or
any ERISA Affiliate of a notice of intent to terminate any Pension Plan, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; or (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan.

“Event of Default” means a Borrower Event of Default or a Guarantor Event of
Default.

“Excluded Debt Service” means, for any period, any regularly scheduled principal
payments on (a) any Indebtedness that pays such Indebtedness in full, but only
to the extent that the amount of such final payment is greater than the
scheduled principal payment immediately preceding such final payment, and
(b) any Indebtedness (other than Secured Debt) that is rated at least Baa3 and
BBB-, as the case may be, by at least two of S&P, Moody’s and Fitch.

 

-9-



--------------------------------------------------------------------------------

“Existing Indenture” means the Indenture dated as of June 30, 1998 among General
Partner, Prologis and U.S. Bank National Association (as successor in interest
to State Street Bank and Trust Company of California, N.A.), as Trustee.

“Existing Revolving Credit Agreement” means the Third Amended and Restated
Credit Agreement, dated as of June 3, 2011, among Prologis Japan Finance Y.K.,
as Initial Borrower, Prologis and General Partner, as Guarantors, the Qualified
Borrowers parties thereto, the lenders parties thereto, and Administrative
Agent, as administrative agent and sole lead arranger and bookmanager.

“Facility Amount” means, at any time, the aggregate amount of the Commitments of
all Banks at such time.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement and any current or future regulations or official interpretations
thereof.

“Fitch” means Fitch IBCA, Duff & Phelps, a division of Fitch, Inc. (or any
successor thereof) or, if Fitch no longer publishes ratings, then another
ratings agency selected by Prologis and reasonably acceptable to Administrative
Agent.

“Fitch Rating” means the most recently-announced rating from time to time of
Fitch assigned to any class of long-term senior, unsecured debt securities
issued by Prologis, as to which no letter of credit, guaranty, or third party
credit support is in place, regardless of whether any such Indebtedness has been
issued at the time such rating was issued.

“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) (i) Adjusted EBITDA, minus (ii) Capital Expenditures, to
(b) the sum of (i) Debt Service in respect of all Indebtedness, plus
(ii) Preferred Dividends, in each case for the Companies on a consolidated basis
and for the four fiscal quarters ending on the date of determination.

“Foreign Currency” means any currency other than Dollars.

“Fronting Bank” means Sumitomo Mitsui Banking Corporation, its successors and
assigns.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Partner” is defined in the Preamble.

“GK” means a limited liability company (godo kaisha) formed and existing under
the Companies Act (kaisha ho) (Law No. 86 of 2005).

 

-10-



--------------------------------------------------------------------------------

“Global Credit Agreement” means the Global Senior Credit Agreement, dated as of
July 11, 2013 among Prologis, General Partner, various Affiliates thereof,
various lenders and various agents, including Bank of America, N.A., as Global
Administrative Agent.

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Committed Loans which are Base Rate Loans at such time, or (ii) all Committed
Loans having the same Interest Period at such time; provided that, if a
Committed Loan of any particular Bank is converted to or made as a Base Rate
Loan pursuant to Section 8.2 or 8.5, such Committed Loan shall be included in
the same Group or Groups of Loans from time to time as it would have been in if
it had not been so converted or made.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. Guarantees shall not include contingent
obligations under any Special Limited Contribution Agreement (“SLCA”) in
connection with certain of such Person’s contributions of Properties to Property
Funds pursuant to which a Company is obligated to make additional capital
contributions to the respective Property Fund under certain circumstances unless
the obligations under such SLCA are required under GAAP to be included in
“liabilities” on the balance sheet of the Companies. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantor” has the meaning set forth in the Preamble.

 

-11-



--------------------------------------------------------------------------------

“Guarantor Default” means any condition or event that with the giving of notice
or lapse of time or both would, unless cured or waived, become a Guarantor Event
of Default.

“Guarantor Event of Default” has the meaning set forth in Section 6.1.

“Guaranty” means the Amended and Restated Guaranty Agreement, dated as of the
date hereof, by the Guarantors, jointly and severally, as guarantors, in favor
of the Administrative Agent, for the benefit of the Banks, for the payment of
any Borrower’s debt or obligation to the Banks hereunder or in connection
herewith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“IBLP” means an investment business limited partnership (toshi jigyo yugen
sekinin kumiai) formed pursuant to an investment business partnership agreement
(toshi jigyo yugen sekinin kumiai keiyaku) as set forth in the Investment
Business Limited Partnership Act (toshi jigyo yugen sekinin kumiai keiyaku
nikansuru horitu) of Japan (Law No. 90 of 1998).

“Indebtedness” means for any Person, without duplication, all monetary
obligations, excluding trade payables and accrued expenses (including deferred
tax liabilities except as expressly provided below) incurred in the ordinary
course of business or for which reserves in accordance with GAAP or otherwise
reasonably acceptable to Administrative Agent have been provided, (a) of such
Person (i) for borrowed money, (ii) evidenced by bonds, debentures, notes, or
similar instruments, (iii) to pay the deferred purchase price of property or
services, except (x) obligations incurred in the ordinary course of business to
pay the purchase price of stock so long as such obligations are paid within
customary settlement terms, and (y) obligations to purchase stock (other than
stock of Prologis or any of its Consolidated Subsidiaries or Affiliates)
pursuant to subscription or stock purchase agreements in the ordinary course of
business, (iv) arising under Capital Leases to the extent included on a balance
sheet of such Person, (v) arising under Swap Contracts, excluding interest rate
contracts entered into to hedge Indebtedness, net of obligations owed to such
Person under non-excluded Swap Contracts, (vi) arising under any Guarantee of
such Person (other than (x) endorsements in the ordinary course of business of
negotiable instruments or documents for deposit or collection,
(y) indemnification obligations and purchase price adjustments pursuant to
acquisition agreements entered into in the ordinary course of business and
(z) any Guarantee of Liabilities of a third party that do not constitute
Indebtedness), and (vii) Settlement Debt or (b) secured by a Lien existing on
any property of such Person, whether or not such obligation shall have been
assumed by such Person; provided that the amount of any Indebtedness under this
clause (b) that has not been assumed by such Person shall be equal to the lesser
of the stated amount of such Indebtedness or the fair market value of the
property securing such Indebtedness. The amount of any Indebtedness shall be
determined without giving effect to any mark-to-market increase or decrease
resulting from the purchase accounting impact of corporate or portfolio
acquisitions or any mark-to-market remeasurement of the amount of any
Indebtedness denominated in a Foreign Currency. Indebtedness shall not include
obligations under any assessment, performance, bid or surety bond or any similar
bonding obligation.

 

-12-



--------------------------------------------------------------------------------

“Indemnitee” has the meaning set forth in Section 9.3(b).

“Industrial Property” means a Property that is used for manufacturing,
processing, warehousing or retail purposes.

“Initial Borrower” has the meaning set forth in the Preamble.

“Initial Qualified Borrowers” means the Persons set forth on Schedule 1.1.

“Interest Expense” means, for any Person for any period, without duplication,
(a) such Person’s “net interest expense” for such period as reported on such
Person’s most recent financial statements plus (b) Restricted Payments of any
kind or character with respect to, and other proceeds paid or payable in respect
of, any Disqualified Stock.

“Interest Period” means with respect to each Yen LIBOR Borrowing, the period
commencing on the date of such Borrowing specified in the Notice of Borrowing or
on the date specified in the applicable Notice of Interest Rate Election and
ending one, two, three or six months or, if available from all the Banks, seven
days or 12 months thereafter (or any other period less than one month with the
reasonable approval of Administrative Agent, unless any Bank has previously
advised Administrative Agent and Prologis that it is unable to enter into a
contract for Yen deposits in the Tokyo interbank market with a term of the
requested duration) as the applicable Borrower may elect in the applicable
Notice of Borrowing or Notice of Interest Rate Election; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

(b) any Interest Period (other than an Interest Period of less than one month)
which begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of a calendar month;
and

(c) no Interest Period may end later than the Maturity Date.

“Investment” means any investment in any Person, Property or other asset,
whether by means of stock, purchase, loan, advance, extension of credit, capital
contribution or otherwise. The amount of any Investment shall be determined in
accordance with GAAP; provided that the amount of the Investment in any Property
shall be calculated based upon the undepreciated Investment in such Property.

“IRS” means the United States Internal Revenue Service.

 

-13-



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, Federal, state,
prefecture and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

“Lender Party” means any of Administrative Agent, the Fronting Bank, and/or any
other Bank.

“Lending Office” means, as to each Bank, its office, branch or Affiliate located
at its address set forth in its Administrative Questionnaire or such other
office, branch or Affiliate of such Bank as it may hereafter designate as its
Lending Office by notice to each Borrower and Administrative Agent.

“Letter of Credit” has the meaning provided in Section 2.2(b).

“Letter of Credit Collateral” has the meaning provided in Section 6.7(b).

“Letter of Credit Collateral Account” has the meaning provided in
Section 6.7(a).

“Letter of Credit Documents” has the meaning provided in Section 2.15(a).

“Letter of Credit Fee” has the meaning provided in Section 2.7(b).

“Letter of Credit Usage” means at any time the sum of (i) the aggregate maximum
amount available to be drawn under all Letters of Credit then outstanding,
assuming compliance with all requirements for drawing referred to therein, and
(ii) the aggregate principal amount of unpaid reimbursement obligations in
respect of the Letters of Credit.

“Liabilities” means (without duplication), for any Person, (a) any obligations
required by GAAP to be classified upon such Person’s balance sheet as
liabilities (excluding any deferred tax liabilities and any mark-to-market
increase or decrease in debt from the purchase accounting impact of corporate or
portfolio acquisitions and from the re-measurement of intercompany
indebtedness); (b) any liabilities secured (or for which the holder of the
liability has an existing right, contingent or otherwise, to be so secured) by
any Lien existing on property owned or acquired by that Person, whether or not
such obligation shall have been assumed by such Person, provided that the amount
of any Liability under this clause (b) that has not been assumed by such Person
shall be equal to the lesser of the stated amount of the liabilities secured (or
entitled to be secured) or the fair market value of the applicable property; and
(c) any Guarantees of such Person of liabilities or obligations of others.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing, but excluding the interest of a lessor
under an operating lease).

 

-14-



--------------------------------------------------------------------------------

“Loan” means a Base Rate Loan or a Yen LIBOR Loan and “Loans” means Base Rate
Loans, Yen LIBOR Loans or any combination of the foregoing.

“Loan Documents” means this Agreement, the Notes, the Guaranty, the
Ratifications, the Qualified Borrower Joinder Agreements, the Letter(s) of
Credit, and the Letter of Credit Documents.

“Loan Party” means any Borrower or any Guarantor and “Loan Parties” means
Borrowers and Guarantors, collectively.

“Majority Banks” means at any time Banks having more than 50% of the aggregate
amount of Commitments, or if the Commitments shall have been terminated, holding
Notes evidencing more than 50% of the aggregate unpaid principal amount of the
Loans and Letter of Credit Usage; provided that the Commitment of, and the
portion of the Notes held or deemed held by, any Defaulting Bank shall be
excluded for purposes of making a determination of Majority Banks.

“Material Acquisition” means, during any 12-month period, the acquisition by any
Company of one or more real property assets (including interests in
participating mortgages in which the interest therein is characterized as equity
according to GAAP) or portfolios of such assets or operating businesses, each of
which real property assets, portfolios of real property assets or operating
businesses, as the case may be, individually had a purchase price of not less
than 3% of Total Asset Value and all of which real property assets, portfolio of
real property assets or operating businesses collectively had an aggregate
purchase price of 7.5% or more of Total Asset Value.

“Material Adverse Effect” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), which does or could reasonably be expected to,
materially and adversely impair (a) the ability of the Companies, taken as a
whole, to perform their respective obligations under the Loan Documents, or
(b) the ability of any Lender Party to enforce the Loan Documents.

“Maturity Date” means May 14, 2018.

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof) or,
if Moody’s no longer publishes ratings, another ratings agency selected by
Prologis and reasonably acceptable to Administrative Agent.

“Moody’s Rating” means the most recently-announced rating from time to time of
Moody’s assigned to any class of long-term senior, unsecured debt securities
issued by Prologis, as to which no letter of credit, guaranty, or third party
credit support is in place, regardless of whether any of such Indebtedness has
been issued at the time such rating was issued.

 

-15-



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which Prologis or any ERISA Affiliate makes or is
obligated to make, or during the preceding five plan years has made or been
obligated to make, contributions.

“New Bank Joinder Agreement” means each New Bank Joinder Agreement among
Borrower, the Guarantors, Administrative Agent (on behalf of the Banks) and the
applicable Qualified Institution which is to become a Bank hereunder at any time
after the date of this Agreement pursuant to the terms of Section 2.1(b), the
form of which is attached hereto as Exhibit H.

“NOI” means, for any period and any Property, the difference (if positive)
between (a) any rents (including rent with respect to which a tenant received
any free rent during such period, the amount of such free rent as if the same
had been paid in cash by such tenant), proceeds (other than proceeds from
Dispositions), expense reimbursements or income received from such Property (but
excluding security or other deposits, late fees, early lease termination or
other penalties of a non-recurring nature), less (b) all costs and expenses
(including interest on assessment bonds) incurred as a result of, or in
connection with, the development, operation or leasing of such Property (but
excluding depreciation, amortization, Interest Expense (other than interest on
assessment bonds) and Capital Expenditures).

“Non-Industrial Property” means a Property that is not an Industrial Property.

“Non-Recourse Debt” means Indebtedness with respect to which recourse for
payment is limited to (a) specific Property or Properties encumbered by a Lien
securing such Indebtedness so long as there is no recourse to Prologis or
General Partner, or (b) any Consolidated Subsidiary of Prologis or
Unconsolidated Affiliate of Prologis (provided that if an entity is a
partnership, there is no recourse to Prologis or General Partner as a general
partner of such partnership); provided that personal recourse of Prologis or
General Partner for any such Indebtedness for Customary Recourse Exceptions
shall not, by itself, prevent such Indebtedness from being characterized as
Non-Recourse Debt. For purposes of the foregoing and for the avoidance of doubt,
(i) if the Indebtedness is partially guaranteed by Prologis or General Partner,
then the portion of such Indebtedness that is not so guaranteed shall still be
Non-Recourse Debt if it otherwise satisfies the requirements in this definition,
and (ii) if the liability of Prologis or General Partner under any such guaranty
is itself limited to specific Property or Properties, then such Indebtedness
shall still be Non-Recourse Debt if such Indebtedness otherwise satisfies the
requirements of this definition.

“Non-QII Bank” means a Bank that is not a Qualified Institutional Investor.

“Non-U.S. Lender” means any Bank that is not organized under the Laws of a
jurisdiction of the United States, a State thereof or the District of Columbia.

“Notes” means (i) the promissory notes of the Initial Borrower and of each
Qualified Borrower that is a YK, substantially in the form of Exhibit A-1,
(ii) the Qualified Borrower Undertaking of each Qualified Borrower that is a
TMK, a GK or an IBLP and (iii) the promissory notes of each Qualified Borrower
that is not a YK, a TMK, a GK or an IBLP in form and substance reasonably
satisfactory to Administrative Agent, in each case evidencing the

 

-16-



--------------------------------------------------------------------------------

obligation of each Borrower to repay the Loans, and “Note” means any one of such
promissory notes or undertakings issued hereunder. Each reference in this
Agreement to the “Note” of any Bank shall be deemed to refer to and include any
or all Notes, as the context may require.

“Notice of Borrowing” means a notice from Borrower in accordance with
Section 2.2.

“Notice of Interest Rate Election” has the meaning set forth in Section 2.5.

“Obligations” means all obligations, liabilities, indemnity obligations and
Indebtedness of every nature of the Loan Parties from time to time owing to
Administrative Agent or any Bank under or in connection with this Agreement or
any other Loan Document.

“OFAC List” has the meaning set forth in Section 9.19(a).

“Organization Documents” means: (a) with respect to any corporation (including
any YK), the certificate or articles of incorporation and the bylaws (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction); (b) with respect to any limited liability company (including any
GK), the certificate or articles of formation or organization and operating
agreement (or equivalent or comparable constitutive documents with respect to
any non-U.S. jurisdiction); (c) with respect to any partnership (including any
IBLP), joint venture, trust or other form of business entity, the partnership,
joint venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity; and
(d) with respect to a TMK, the articles of incorporation and Asset Liquidation
Plan.

“Participant” has the meaning set forth in Section 9.6(b).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Prologis or any
ERISA Affiliate or to which Prologis or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Permitted Liens” means (a) pledges or deposits made to secure payment of
worker’s compensation (or to participate in any fund in connection with worker’s
compensation insurance), unemployment insurance, pensions, or social security
programs, (b) encumbrances consisting of zoning restrictions, easements, or
other restrictions on the use of real property, provided that such items do not
materially impair the use of such property for the purposes intended and none of
which is violated in any material respect by existing or proposed structures or
land use, (c) Liens for taxes not yet due and payable or being contested in good
faith by appropriate proceedings diligently conducted, and for which reserves in
accordance with GAAP or otherwise reasonably acceptable to Administrative Agent
have been provided, (d) Liens imposed by mandatory provisions of law such as for
materialmen’s, mechanic’s,

 

-17-



--------------------------------------------------------------------------------

warehousemen’s, and other like Liens arising in the ordinary course of business,
securing payment of any Liability whose payment is not yet due, (e) Liens on
Properties where the applicable Company or Unconsolidated Affiliate is insured
against such Liens by title insurance or other similar arrangements satisfactory
to Administrative Agent, (f) Liens securing assessments or charges payable to a
property owner association or similar entity, which assessments are not yet due
and payable or are being contested in good faith by appropriate proceedings
diligently conducted, and for which reserves in accordance with GAAP or
otherwise reasonably acceptable to Administrative Agent have been provided,
(g) Liens securing assessment bonds, (h) leases to tenants of space in
Properties that are entered into in the ordinary course of business, (i) any
netting or set-off arrangement entered into by any Company in the normal course
of its banking arrangements for the purpose of netting debit and credit
balances, or any set-off arrangement that arises by operation of law as a result
of any Company opening a bank account, (j) any title transfer or retention of
title arrangement entered into by any Company in the normal course of its
trading activities on the counterparty’s standard or usual terms, (k) Liens over
goods and documents of title to goods arising out of letter of credit
transactions entered into in the ordinary course of business, (l) Liens securing
Settlement Debt in an aggregate amount not at any time exceeding $250,000,000,
(m) Liens that secure the Obligations, (n) Liens that secure senior Indebtedness
of General Partner, Prologis or any of their respective Consolidated
Subsidiaries on a pari passu basis with the Liens described in clause (m), and
(o) Liens that secure Indebtedness of a Company to another Company.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Prologis or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Preferred Dividends” means, for the Companies, on a consolidated basis, for any
period, Restricted Payments of any kind or character or other proceeds paid or
payable with respect to any Equity Interests except for common equity (but
excluding any Restricted Payments paid or payable to any Company).

“Prime Rate” means for any day a fluctuating rate per annum equal to the rate of
interest in effect for such day as publicly announced by Administrative Agent
from time to time as its “short prime rate” in Japan (it being understood that
the same shall not necessarily be the best rate offered by Administrative Agent
to customers).

“Prologis” is defined in the Preamble.

“Pro Rata Share” means, with respect to any Bank, a fraction (expressed as a
percentage), the numerator of which shall be the amount of such Bank’s
Commitment and the denominator of which shall be the aggregate amount of all of
the Banks’ Commitments, as adjusted from time to time in accordance with the
provisions of this Agreement.

 

-18-



--------------------------------------------------------------------------------

“Properties” means real estate properties (including land) owned by a Company or
an Unconsolidated Affiliate or any trust of which a Company or an Unconsolidated
Affiliate is the sole beneficiary, and “Property” means any one of the
Properties.

“Property Fund” means an Unconsolidated Affiliate formed or sponsored by
Prologis to hold Properties.

“Qualified Borrower” means a (i) a TMK or company (kabushiki kaisha, tokurei
yugen kaisha or mochibun kaisha (including a GK)) organized under the laws of
Japan, (ii) an IBLP, (iii) a Japan branch of a limited partnership, limited
liability company or other business entity organized under the laws of the
United States, duly registered in Japan, (iv) a private company limited by
shares organized under the laws of Singapore, or (v) any other entity, in each
case which is at least 50% owned, directly or indirectly, by Prologis and of
which Prologis (or a Person that is owned and controlled, directly or
indirectly, by Prologis) is the sole shareholder, general partner or managing
member, or otherwise exercises control over such entity and the Indebtedness of
which, in all cases, can be guaranteed by the Guarantors pursuant to the
provisions of the Guarantors’ formation documents and that has been added as a
Qualified Borrower hereunder in accordance with Section 2.17(a).

“Qualified Borrower Joinder Agreements” means, collectively, one or more
Qualified Borrower Joinder Agreements, among Administrative Agent (on behalf of
the Banks) and a Qualified Borrower relating to a Subsidiary which is to become
a Qualified Borrower hereunder at any time on or after the date of this
Agreement, the form of which for a YK and a TMK is attached hereto as Exhibit
B-1 and Exhibit B-2, respectively, and the form of which for any other Person
(including any IBLP or any GK) shall be substantially similar to Exhibit B-1 and
Exhibit B-2 and reasonably satisfactory to Administrative Agent.

“Qualified Borrower Joinder Documents” means, as to any Qualified Borrower
Joinder Agreement, collectively, all documents, instruments and certificates
required by such Qualified Borrower Joinder Agreement to be delivered pursuant
to the terms thereof.

“Qualified Borrower Undertaking” means the undertakings of each Qualified
Borrower that is a TMK, substantially in the form of Exhibit A-2 (and with
respect to any IBLP or any GK, the form of which shall be substantially similar
to Exhibit A-2 and reasonably satisfactory to Administrative Agent), evidencing
the obligation of such Qualified Borrower to repay the Loans made to such
Qualified Borrower.

“Qualified Institution” means (a) a Bank (other than a Defaulting Bank), (b) a
bank, finance company, insurance company or other financial institutions that
(i) has (or, in the case of a bank is a subsidiary of a bank holding company
that has) a rating of its senior debt obligations of not less than BBB+ by S&P
or “Baa-1” by Moody’s or a comparable rating by a rating agency acceptable to
Administrative Agent, and (ii) has total assets in excess of $10,000,000,000 or
(c) any other Person approved by Prologis and Administrative Agent.

“Qualified Institutional Investor” (tekikaku kikan toshika) has the meaning
assigned thereto in Article 2, Paragraph 3, item 1 of the Financial Instruments
and Exchange Law (kinyu shohin torihiki ho) of Japan (Law No. 25 of 1948),
Article 10, Paragraph 1 of the regulations relating to the definitions contained
in such Article 2.

 

-19-



--------------------------------------------------------------------------------

“Ratification” means a ratification and reaffirmation by the Guarantors of their
obligations under the Guaranty.

“Real Property Assets” means as to any Person as of any time, the real property
assets (including interests in participating mortgages in which such Person’s
interest therein is characterized as equity according to GAAP) owned directly or
indirectly by such Person at such time.

“Recourse Debt” means, for any Person, any Indebtedness that is not Non-Recourse
Debt.

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of Prologis as prescribed by the Securities Laws.

“REIT” means a real estate investment trust for purposes of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, a representative director, any vice president, the
treasurer or any assistant treasurer of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Company, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to any Company’s stockholders, partners or members (or the equivalent).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial, Inc. (or any successor thereof), or, if S&P no longer
publishes ratings, then another ratings agency selected by Prologis and
reasonably acceptable to Administrative Agent.

“S&P Rating” means the most recently-announced rating from time to time of S&P
assigned to any class of long-term senior, unsecured debt securities issued by
Prologis, as to which no letter of credit, guaranty, or third party credit
support is in place, regardless of whether any of such Indebtedness has been
issued at the time such rating was issued.

 

-20-



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Debt” means, for any Person, Indebtedness of such Person secured by any
Liens (other than Permitted Liens) in any of such Person’s Properties or other
material assets.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board.

“Settlement Debt” means, for any Person, tax liabilities of such Person payable
in installments in connection with a settlement agreement with the relevant
taxing authority.

“Solvent” means, as to a Person, that (a) the aggregate fair market value of its
assets exceeds its Liabilities, (b) it has sufficient cash flow to enable it to
pay its Liabilities as they mature and (c) it does not have unreasonably small
capital to conduct its businesses.

“Stabilized Industrial Properties” means, as of any date, Industrial Properties
that have a Stabilized Occupancy Rate as of the first day of the most recent
fiscal quarter of Prologis for which information is available.

“Stabilized Occupancy Rate” means, as of any date for any Property, that the
percentage of the rentable area of such Property leased pursuant to bona fide
tenant leases, licenses, or other agreements requiring current rent or other
similar payments, is at least 90% or such higher percentage as Prologis requires
internally, consistent with past practices, to classify as a stabilized Property
of the relevant type in the relevant market.

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by a Guarantor.

“Swap Contract” means (a) all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

-21-



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Bank or any Affiliate of a
Bank).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term” has the meaning set forth in Section 2.8.

“TMK” means a special purpose corporation (tokutei mokuteki kaisha) organized
under TMK Law.

“TMK Law” means the Law Regarding Liquidation of Assets (Shisan no Ryudoka ni
Kansuru Horitsu) of Japan (Law No. 105 of 1998).

“TMK Permitted Indebtedness” has the meaning set forth in Section 7.10.

“TMK Qualified Borrower” has the meaning set forth in Section 7.10.

“Total Asset Value” means, as of any date for the Companies on a consolidated
basis, the total (without duplication) of the following:

 

  (i) the quotient of (A) the sum of the most recent fiscal quarter’s NOI from
Stabilized Industrial Properties multiplied by four, divided by (B) the
applicable Capitalization Rate; provided that, notwithstanding the foregoing,
(a) any Investments in Stabilized Industrial Properties acquired from Property
Funds less than 24 months prior to such date of determination shall be included
at 100% of the undepreciated book value of such Property and (b) any other
Investments in Stabilized Industrial Properties acquired less than 12 months
prior to such date of determination shall be included at 100% of the
undepreciated book value of such Property; plus

 

  (ii) for any Transition Property, the greater of (i) the quotient of (a) the
most recent fiscal quarter’s NOI from such Property multiplied by four divided
by (b) the applicable Capitalization Rate or (ii) 100% of the undepreciated book
value of such Property; plus

 

  (iii) the amount of all other Investments in Properties under construction,
Non-Industrial Properties, notes receivable backed by real estate and Properties
subject to a ground lease with a Person that is not an Affiliate of Prologis, as
lessee, each on an undepreciated book basis; plus

 

-22-



--------------------------------------------------------------------------------

  (iv) the book value of raw land; plus

 

  (v) the book value of the Companies’ Investments in Unconsolidated Affiliates;
plus

 

  (vi) the product of (A) management fee income of the Companies (prior to
deduction of amortization related to investment management contracts) for the
most recent fiscal quarter multiplied by (B) four, multiplied by (C) eight; plus

 

  (vii) the value, if positive, of the Companies’ Swap Contracts, excluding
interest rate contracts entered into to hedge Indebtedness, net of obligations
owing by the Companies under non-excluded Swap Contracts; plus

 

  (viii) to the extent not included in clauses (i) through (vii) above,
(a) restricted funds that are held in escrow pending the completion of
tax-deferred exchange transactions involving operating Properties,
(b) infrastructure costs related to projects that a Company is developing on
behalf of others, (c) costs incurred related to future development projects,
including purchase options on land, (d) the corporate office buildings of
Prologis and its Subsidiaries and (e) earnest money deposits associated with
potential acquisitions; plus

 

  (ix) cash and Cash Equivalents; minus

 

  (x) the amount, if any, by which the amount in clause (v) above exceeds 15% of
the sum of clauses (i) through (ix) above.

For the avoidance of doubt, with respect to each of clauses (ii) through
(x) (other than clause (vi)) above, impairments pursuant to GAAP shall be
included.

“Tranche A Bank” means a Bank that is a Qualified Institutional Investor.

“Tranche B Bank” means a Bank that is a Non-QII Bank.

“Transition Properties” means, as of any date, Industrial Properties that have
been completed but are not Stabilized Industrial Properties.

“Unconsolidated Affiliate” means any Person in which Prologis directly or
indirectly holds Equity Interests but which is not consolidated under GAAP with
Prologis on the consolidated financial statements of Prologis.

“Unencumbered Capital Expenditures” means, for any period, the total for such
period of the Capital Expenditures associated with all Unencumbered Properties
(except for Unencumbered Properties where the tenant is responsible for capital
expenditures).

“Unencumbered Debt Service” means, for any period, the total for such period of
all Debt Service in respect of all Unsecured Debt of the Companies.

“Unencumbered Debt Service Coverage Ratio” means, as of the last day of any
fiscal quarter, the ratio of (a) Unencumbered NOI minus Unencumbered Capital
Expenditures to (b) Unencumbered Debt Service, in each case for the four fiscal
quarters ending on the date of determination.

 

-23-



--------------------------------------------------------------------------------

“Unencumbered NOI” means, for any period, the total for such period of (a) the
NOI of all Unencumbered Properties; provided that this clause (a) shall not
include any NOI that is subject to any Lien (other than Permitted Liens); plus
(b) the management fees of the Companies that are not subject to any Lien (other
than Permitted Liens) less related expenses; plus (c) Allowed Unconsolidated
Affiliate Earnings that are not subject to any Lien (other than Permitted
Liens); minus (d) the amount, if any, by which the sum of the amounts of clauses
(b) and (c) above exceeds 40% of the sum of the amounts of clauses (a), (b) and
(c) above.

“Unencumbered Property” means any Property that is (a) owned directly or
indirectly by a Company, (b) not subject to a Lien that secures Indebtedness of
any Person (other than Permitted Liens), and (c) not subject to any negative
pledge that would prohibit any pledge of such asset to Administrative Agent;
provided that the provisions of Section 1013 of the Existing Indenture, and any
similar requirement for the grant of an equal and ratable lien in connection
with a pledge of any asset to Administrative Agent, shall not constitute a
negative pledge.

“United States” or “U.S.” means the United States of America, including the
fifty states and the District of Columbia.

“Unrestricted Cash” means cash and Cash Equivalents that are not subject to any
pledge, lien or control agreement, less (a) $10,000,000, (b) amounts normally
and customarily set aside by Prologis for operating capital and interest
reserves and (c) amounts placed with third parties as deposits or security for
contractual obligations.

“Unsecured Debt” means, for any Person, Indebtedness of such Person that is not
Secured Debt.

“Yen” and “JPY” mean the lawful currency of Japan.

“Yen LIBOR” means: (a) the applicable Yen LIBOR Screen Rate; or (b) (if no
positive Yen LIBOR Screen Rate is available for Yen or for the Interest Period
of that Loan) the rate (rounded upwards to four decimal places) quoted by the
Yen LIBOR Reference Bank to leading banks in the London Interbank Market, at or
about 11.00 A.M. London time on the second Business Day before the first day of
the applicable Interest Period for the offering of deposits in Yen and for a
period comparable to the Interest Period for that Loan.

“Yen LIBOR Borrowing” has the meaning set forth in Section 1.3.

“Yen LIBOR Loan” means a Committed Loan to be made by a Bank as a Yen LIBOR Loan
in accordance with the provisions of this Agreement.

“Yen LIBOR Reference Bank” means Sumitomo Mitsui Banking Corporation.

“Yen LIBOR Screen Rate” means the London interbank offered rate administered by
the British Bankers’ Association (or any other person which takes over the
administration of that rate) for Yen for the relevant period, displayed on the
appropriate page of Bloomberg BBAM

 

-24-



--------------------------------------------------------------------------------

and, if for any reason such rate does not appear on Bloomberg BBAM, the
appropriate page of the Reuters screen. If the agreed page is replaced or
service ceases to be available, Administrative Agent may specify another page or
service displaying such rate after consultation with Borrower and the Banks.

“YK” means a special limited company (tokurei yugen kaisha) formed under YK Law
(yugen kaisha ho) (Law No. 74 of 1938) and existing under the Companies Act
(kaisha ho) (Law No. 86 of 2005).

Section 1.2 Accounting Terms and Determination. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP applied on a
basis consistent (except for changes concurred in by Prologis’ independent
public accountants) with the most recent audited consolidated financial
statements of Prologis and its Consolidated Subsidiaries delivered to
Administrative Agent; provided that for purposes of references to the financial
results and information of “General Partner, on a consolidated basis,” General
Partner shall be deemed to own one hundred percent (100%) of the partnership
interests in Prologis; and provided, further, that if Prologis notifies
Administrative Agent that Prologis wishes to amend any covenant in Article V to
eliminate the effect of any change in GAAP on the operation of such covenant (or
if Administrative Agent notifies Prologis that the Majority Banks wish to amend
Article V for such purpose), then Prologis’ compliance with such covenant shall
be determined on the basis of GAAP in effect immediately before the relevant
change in GAAP became effective, until either such notice is withdrawn or such
covenant is amended in a manner reasonably satisfactory to Prologis and the
Majority Banks.

Section 1.3 Types of Borrowings. The term “Borrowing” denotes the aggregation of
Loans of one or more Banks to be made to the same Borrower pursuant to Article
II on the same date, all of which Loans are of the same type (subject to Article
VIII) and, except in the case of Base Rate Loans, have the same initial Interest
Period. Borrowings are classified for purposes of this Agreement by reference to
the pricing of Loans comprising such Borrowing (e.g., a “Base Rate Borrowing” is
a Borrowing comprised of Base Rate Loans and a “Yen LIBOR Borrowing” is a
Borrowing comprised of Yen LIBOR Loans).

Section 1.4 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document, the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words

 

-25-



--------------------------------------------------------------------------------

of similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. Unless otherwise
specified, all references herein to times of day shall be references to United
States Eastern time (daylight or standard, as applicable).

Section 1.5 Restatement; Allocation of Loans and Pro Rata Shares on the
Effective Date.

(a) The parties hereto agree that, concurrently with the effectiveness hereof on
the Effective Date, (i) this Agreement shall amend and restate in its entirety
the Existing Revolving Credit Agreement and (ii) the outstanding Loans
thereunder (and the participations in Letters of Credit thereunder) shall be
allocated among the Banks in accordance with their respective Pro Rata Shares
after giving effect hereto.

(b) To facilitate the allocation described in clause (a), concurrently with the
effectiveness hereof on the Effective Date, (i) all “Loans” under the Existing
Revolving Credit Agreement (“Existing Loans”) shall be deemed to be Loans
hereunder, (ii) each Bank that is a party to the Existing Revolving Credit
Agreement (an “Existing Bank”) shall transfer to Administrative Agent an amount
equal to the excess, if any, of such Bank’s Pro Rata Share of the outstanding
Loans hereunder (including any Loans made on the Effective Date) over the amount
of such Bank’s Existing Loans, (iii) Administrative Agent shall apply the funds
received from the Banks pursuant to clause (ii), first, on behalf of the Banks
(pro rata according to the amount of the applicable Existing Loans each is
required to purchase to achieve the allocation described in clause (a)), to
purchase from each Existing Bank that has Existing Loans in excess of such
Bank’s Pro Rata Share of the outstanding Loans hereunder (including any Loans
made on the Effective Date), a portion of such Existing Loans equal to such
excess, second, to pay to each Existing Bank all interest, fees and other
amounts (including amounts payable pursuant to Section 8.4 of the Existing
Revolving Credit Agreement, assuming for such purpose that the Existing Loans
were prepaid rather than reallocated on the Effective Date) owed to such
Existing Bank under the Existing Revolving Credit Agreement (whether or not
otherwise then due) and, third, as Prologis shall direct, and (iv) all Loans
shall commence new Interest Periods in accordance with elections made by the
applicable Borrowers at least three Business Days prior to the Effective Date in
accordance with the terms hereof (all as if the Existing Loans were continued on
the Effective Date).

 

-26-



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

Section 2.1 Commitment to Lend. (a) Each Bank severally agrees, on the terms and
conditions set forth in this Agreement, to make Loans to each Borrower and
participate in Letters of Credit issued by the Fronting Bank on behalf of each
Borrower pursuant to this Article from time to time during the term hereof in
amounts such that the aggregate principal amount of Committed Loans by such Bank
at any one time outstanding together with such Bank’s Pro Rata Share of the
Letter of Credit Usage at such time shall not exceed the amount of its
Commitment. Each Borrowing made under this Section 2.1(a) shall be in an initial
aggregate principal amount of JPY 300,000,000 or a higher integral multiple of
JPY 1,000,000 (except that any Borrowing may be in any amount required to
reimburse the Fronting Bank for any drawing under any Letter of Credit) and
shall be made from the several Banks ratably in proportion to their respective
Commitments. In no event shall the aggregate principal amount of all outstanding
Loans, plus the outstanding amount of the Letter of Credit Usage, at any time,
exceed the Facility Amount. Subject to the limitations set forth herein, any
amounts repaid may be reborrowed.

(b) Optional Increase in Commitments. Unless a Default or an Event of Default
has occurred and is continuing, Prologis, by written notice to Administrative
Agent (and without the consent of any Bank other than an Increasing Bank (as
defined below)), shall have the right to increase the aggregate Commitments by
admitting any Qualified Institution as an additional Bank hereunder (each a “New
Bank”) or (b) increasing the Commitment of any existing Bank that has agreed in
writing to such increase (each an “Increasing Bank”), subject to the following
conditions:

(i) no Person shall be admitted as a New Bank without the approval of
Administrative Agent, which approval will not be unreasonably withheld or
delayed;

(ii) each New Bank shall duly execute and deliver to Administrative Agent a New
Bank Joinder Agreement;

(iii) each Increasing Bank shall duly execute and deliver to Administrative
Agent a Bank Commitment Increase Agreement;

(iv) the aggregate amount of all increases in the aggregate Commitments shall
not exceed JPY 11,500,000,000 (such that the aggregate Commitments after all
such increases shall not exceed JPY 56,500,000,000);

(v) each increase in the aggregate Commitments shall be in a minimum aggregate
amount of JPY 1,000,000,000 (or such lesser amount as Administrative Agent may
agree or shall result in the aggregate amount of all increases pursuant to this
Section 2.1(b) being JPY 11,500,000,000);

(vi) upon the effectiveness of any such increase, (A) the Pro Rata Shares of the
Banks shall be adjusted and (B) the Borrowers shall make such borrowings and
repayments as shall be necessary to effect the reallocation of the Committed
Loans so that the Committed Loans are held by the Banks in accordance with their
Pro Rata Shares after giving effect to such increase;

(vii) if as a result of any such increase in the Commitments, there shall be a
reallocation of Yen LIBOR Loans, the applicable Borrowers shall pay any amounts
that may be due pursuant to Section 2.11.

 

-27-



--------------------------------------------------------------------------------

Nothing in this Section 2.1(b) shall constitute or be deemed to constitute an
agreement by any Bank to increase its Commitment hereunder.

Section 2.2 Notice of Credit Extensions.

(a) With respect to any Borrowing, the applicable Borrower shall give
Administrative Agent notice not later than 1:00 P.M. (x) the second Business Day
prior to a Base Rate Borrowing or (y) the fourth Business Day before a Yen LIBOR
Borrowing, specifying (or, in the case of clause (vi), certifying):

(i) the date of such Borrowing, which shall be a Business Day;

(ii) the aggregate amount of such Borrowing and whether the Loans comprising
such Borrowing are to be Base Rate Loans or Yen LIBOR Loans;

(iii) in the case of a Yen LIBOR Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period;

(iv) payment instructions for delivery of such Borrowing; and

(v) that no Guarantor Default or Guarantor Event of Default has occurred and is
continuing and, with respect to such Borrower, no Borrower Default or Borrower
Event of Default has occurred and is continuing.

(b) The applicable Borrower shall give Administrative Agent and the Fronting
Bank written notice in the event that it desires to have a Letter of Credit
(each, a “Letter of Credit”) issued on behalf of such Borrower or a Subsidiary
thereof hereunder no later than 1:00 P.M. at least five Business Days prior to,
but excluding, the date of such issuance. Each such notice shall specify (or, in
the case of clause (ix), certify) (i) the amount of the requested Letter of
Credit, (ii) the date of such issuance (which shall be a Business Day),
(iii) the name and address of the beneficiary, (iv) the expiration date of such
Letter of Credit (which in no event shall be later than 12 months after the
Maturity Date), (v) the purpose and circumstances for which such Letter of
Credit is being issued, (vi) the terms upon which such Letter of Credit may be
drawn down (which terms shall not leave any discretion to the Fronting Bank),
(vii) if such Letter of Credit is to be issued on behalf of a Subsidiary of such
Borrower, the identity of such Subsidiary, and (viii) that no Guarantor Default
or Guarantor Event of Default has occurred and is continuing and, with respect
to such Borrower, that no Borrower Default or Borrower Event of Default has
occurred and is continuing. Each such notice may be revoked telephonically by
such Borrower to the Fronting Bank and Administrative Agent any time prior to
the issuance of the Letter of Credit by the Fronting Bank, provided such
revocation is confirmed in writing by such Borrower to the Fronting Bank and
Administrative Agent within two Business Days by facsimile. Notwithstanding
anything contained herein to the contrary, such Borrower shall complete and
deliver to the Fronting Bank any required documentation in connection with any
requested Letter of Credit no later than the third Business Day prior to the
date of issuance thereof. No later than

 

-28-



--------------------------------------------------------------------------------

1:00 P.M. on the date that is four Business Days prior to, but excluding, the
date of issuance of a Letter of Credit, such Borrower shall specify a precise
description of the documents and the verbatim text of any certificate to be
presented by the beneficiary of such Letter of Credit, which if presented by
such beneficiary prior to the expiration date of the Letter of Credit would
require the Fronting Bank to make a payment under the Letter of Credit; provided
that the Fronting Bank may, in its reasonable judgment, require changes in any
such documents and certificates in conformity with changes in customary and
commercially reasonable practice or law. No Letter of Credit shall require
payment against a conforming draft to be made thereunder prior to the third
Business Day following the date that such draft is presented (it being
understood that any draft presented after 1:00 P.M. shall be deemed presented on
the following Business Day) unless, at the time of the issuance of such Letter
of Credit, the beneficiary of such Letter of Credit and the applicable Borrower
request that payment be made against a conforming draft at an earlier time (but,
in any event, not earlier than the Business Day on which such draft is presented
no later than 1:00 P.M.). In determining whether to pay on a Letter of Credit,
the Fronting Bank shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit. Any Letter of Credit may be presented for payment in Japan (in
which case all references in this Section 2.2(b) to a time of day shall mean
Tokyo time) and, if required by the beneficiary thereunder, shall be paid in
Japan.

Section 2.3 Notice to Banks; Funding of Loans.

(a) Upon receipt of a Notice of Borrowing from any Borrower in accordance with
Section 2.2 hereof, Administrative Agent shall, on the date such Notice of
Borrowing is received by Administrative Agent, notify each Bank of the contents
thereof and of such Bank’s share of such Borrowing, of the interest rate
determined pursuant thereto and of the Interest Period(s) (if different from
those requested by such Borrower) and such Notice of Borrowing shall not
thereafter be revocable by such Borrower, unless such Borrower shall pay any
applicable expenses pursuant to Section 2.11.

(b) Not later than 2:00 P.M. on the date of each Borrowing as indicated in the
applicable Notice of Borrowing, each Bank shall (except as provided in
subsection (c) of this Section) make available its share of such Borrowing in
Yen immediately available in Tokyo, Japan, to Administrative Agent at its
address referred to in Section 9.1. If any Borrower has requested the issuance
of a Letter of Credit, no later than 1:00 P.M. on the date of such issuance as
indicated in the notice delivered pursuant to Section 2.2(b), the Fronting Bank
shall issue such Letter of Credit in the amount so requested and deliver the
same to the applicable Borrower, with a copy thereof to Administrative Agent.
Immediately upon the issuance of each Letter of Credit by the Fronting Bank, the
Fronting Bank shall be deemed to have sold and transferred to each other Bank,
and each other Bank shall be deemed, and hereby agrees, to have irrevocably and
unconditionally purchased and received from the Fronting Bank, without recourse
or warranty, an undivided interest and a participation in such Letter of Credit,
any drawing thereunder, and its obligation to pay its Pro Rata Share with
respect thereto, and any security therefor or guaranty pertaining thereto, in an
amount equal to such Bank’s ratable share thereof. Upon any change in any of the
Commitments in accordance herewith, there shall be an automatic adjustment to
such participations to reflect such changed shares. The Fronting Bank shall have
the primary obligation to fund any draws made with respect to such Letter of
Credit notwithstanding any

 

-29-



--------------------------------------------------------------------------------

failure of a participating Bank to fund its ratable share of any such draw.
Administrative Agent will instruct the Fronting Bank to make such Letter of
Credit available to the applicable Borrower, and the Fronting Bank shall make
such Letter of Credit available to the applicable Borrower, at its aforesaid
address or at such address in Japan as such Borrower shall request on the date
of the issuance.

(c) Unless Administrative Agent shall have received notice from a Bank prior to
the date of any Borrowing that such Bank will not make available to
Administrative Agent such Bank’s share of such Borrowing, Administrative Agent
may assume that such Bank has made such share available to Administrative Agent
on the date of such Borrowing in accordance with this Section 2.3 and
Administrative Agent may, in reliance upon such assumption, but shall not be
obligated to, make available to the applicable Borrower on such date a
corresponding amount on behalf of such Bank. If and to the extent that such Bank
shall not have made such share available to Administrative Agent, such Bank
agrees to repay to Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the applicable Borrower until the date such amount is repaid
to Administrative Agent, at the rate of interest applicable to such Borrowing
hereunder. If such Bank shall repay to Administrative Agent such corresponding
amount, such amount repaid shall constitute such Bank’s Loan included in such
Borrowing for purposes of this Agreement. If such Bank shall not pay to
Administrative Agent such corresponding amount after reasonable attempts are
made by Administrative Agent to collect such amounts from such Bank, the
applicable Borrower agrees to repay to Administrative Agent within one Business
Day of the demand such corresponding amount together with interest thereon at
the interest rate applicable to the relevant Borrowing, for each day from the
date such amount is made available to such Borrower until the date such amount
is repaid to Administrative Agent. Nothing contained in this Section 2.3(c)
shall be deemed to reduce the Commitment of any Bank or in any way affect the
rights of any Borrower with respect to any defaulting Bank or Administrative
Agent. The failure of any Bank to make available to Administrative Agent such
Bank’s share of any Borrowing in accordance with Section 2.5(b) hereof shall not
relieve any other Bank of its obligations to fund its Commitment, in accordance
with the provisions hereof.

(d) Subject to the provisions hereof, Administrative Agent shall make available
each Borrowing to the applicable Borrower in Yen immediately available in
accordance with, and on the date set forth in, the applicable Notice of
Borrowing.

Section 2.4 Notes.

(a) The Loans of each Borrower shall be evidenced by a single Note made by the
applicable Borrower payable to the order of Administrative Agent, on behalf of
the Banks for the account of their respective Lending Offices.

(b) Notwithstanding the provisions of Section 2.4(a) above, each Bank may, by
notice to any Borrower and Administrative Agent, request that its Loans to any
Borrower be evidenced by a separate Note payable to the order of such Bank for
the account of its Lending Office, in which event the Note made by such Borrower
pursuant to Section 2.4(a) above shall not include or evidence the Loans made by
such Bank to such Borrower. Each such Note shall be modified to reflect the fact
that it evidences solely Loans made by the applicable Bank. Any additional

 

-30-



--------------------------------------------------------------------------------

costs incurred by Administrative Agent, such Borrower or the Banks in connection
with preparing such a Note shall be at the sole cost and expense of the Bank
requesting such Note. In the event any Loans evidenced by such a Note are paid
in full prior to the Maturity Date, any such Bank shall return such Note to the
applicable Borrower.

(c) Upon receipt of each Note pursuant to Section 3.1(a), Administrative Agent
shall forward a copy of such Note to each Bank. Administrative Agent shall
record the date, amount, type and maturity of each Loan made by each Bank and
the date and amount of each payment of principal made by the applicable Borrower
with respect thereto, and may, if Administrative Agent so elects in connection
with any transfer or enforcement of its Note, endorse on the appropriate
schedule appropriate notations to evidence the foregoing information with
respect to each such Loan then outstanding; provided that the failure of
Administrative Agent to make any such recordation or endorsement shall not
affect the obligations of any Borrower hereunder or under the Notes.
Administrative Agent is hereby irrevocably authorized by each Borrower so to
endorse its Note and to attach to and make a part of its Note a continuation of
any such schedule as and when required.

(d) Upon receipt of any Bank’s Note pursuant to Section 2.4(b) above,
Administrative Agent shall forward such Note to such Bank. Each Bank shall
record the date, amount, type and maturity of each Loan made by it and the date
and amount of each payment of principal made by the applicable Borrower with
respect thereto, and may, if such Bank so elects in connection with any transfer
or enforcement of its Note, endorse on the appropriate schedule appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding; provided that the failure of any Bank to make any such
recordation or endorsement shall not affect the obligations of any Borrower
hereunder or under the Note. Each Bank is hereby irrevocably authorized by each
Borrower so to endorse its Note and to attach to and make a part of its Note a
continuation of any such schedule as and when required.

(e) The Committed Loans shall mature, and the principal amount thereof shall be
due and payable, on the Maturity Date.

Section 2.5 Method of Electing Interest Rates. (a) The Loans included in each
Borrowing shall bear interest initially at the type of rate specified by the
applicable Borrower in the applicable Notice of Borrowing. Thereafter, each
Borrower may from time to time elect to change or continue the type of interest
rate borne by each Group of Loans (subject in each case to the provisions of
Article VIII) made to such Borrower, as follows:

(i) if such Loans are Base Rate Loans, the applicable Borrower may elect to
convert all or any portion of such Loans to Yen LIBOR Loans as of any Business
Day;

(ii) if such Loans are Yen LIBOR Loans, the applicable Borrower may elect to
convert all or any portion of such Loans to Base Rate Loans and/or elect to
continue all or any portion of such Loans as Yen LIBOR Loans for an additional
Interest Period or additional Interest Periods, in each case effective on the
last day of the then current Interest Period applicable to such Loans, or on
such other date designated by the applicable Borrower in the Notice of Interest
Rate Election, provided such Borrower shall pay any losses pursuant to
Section 2.11.

 

-31-



--------------------------------------------------------------------------------

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to Administrative Agent at least four Business Days prior to,
but excluding, the effective date of the conversion or continuation selected in
such notice.

A Notice of Interest Rate Election may, if it so specifies, apply to only a
portion of the aggregate principal amount of the relevant Group of Loans;
provided that (i) such portion is allocated ratably among the Loans comprising
such Group of Loans, (ii) the portion to which such Notice of Interest Rate
Election applies, and the remaining portion to which it does not apply, are JPY
30,000,000 or a higher integral multiple of JPY 1,000,000, and (iii) no
Committed Loan may be continued as, or converted into, a Yen LIBOR Loan when any
Guarantor Event of Default has occurred and is continuing or when any Borrower
Event of Default has occurred and is continuing with respect to the Borrower
delivering such Notice of Interest Rate Election; provided, further, that if any
Bank has previously advised Administrative Agent and Borrower that it is unable
to make a Base Rate Loan and such notice has not been withdrawn, the applicable
Borrower shall be deemed to have continued any Committed Loan that is a Yen
LIBOR Loan as a Yen LIBOR Loan and, unless the applicable Borrower timely elects
an Interest Period, shall be deemed to have elected an Interest Period of seven
days (provided if such Interest Period is not available from all Banks, such
Borrower shall be deemed to have elected an Interest Period of one month).

(b) Each Notice of Interest Rate Election shall specify:

(i) the Group of Loans (or portion thereof) to which such notice applies;

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection
(a) above;

(iii) if the Loans comprising such Group of Loans are to be converted, the new
type of Loans and, if such new Loans are Yen LIBOR Loans, the duration of the
initial Interest Period applicable thereto; and

(iv) if such Loans are to be continued as Yen LIBOR Loans for an additional
Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

(c) Upon receipt of a Notice of Interest Rate Election from any Borrower
pursuant to subsection (a) above, Administrative Agent shall notify each Bank
the same day as it receives such Notice of Interest Rate Election of the
contents thereof, the interest rates determined pursuant thereto and the
Interest Periods (if different from those requested by such Borrower) and such
notice shall not thereafter be revocable by such Borrower. If the applicable
Borrower fails to deliver a timely Notice of Interest Rate Election to
Administrative Agent for any Yen LIBOR Group of Loans, such Loans shall be
converted into Base Rate Loans, and such Borrower shall be deemed to have made a
Base Rate Borrowing in the amount of such Yen LIBOR Group of Loans (for which
such Borrower shall be deemed to have timely given a Notice of Borrowing
pursuant to Section 2.2 and all other conditions to such Borrowing shall be
deemed

 

-32-



--------------------------------------------------------------------------------

waived or satisfied) and the proceeds of such Borrowing shall be deemed to have
been used to repay such Yen LIBOR Group of Loans on the last day of the then
current Interest Period applicable thereto.

(d) Notwithstanding anything to the contrary contained herein, if any Bank has
previously advised Administrative Agent and Borrower that it is unable to make a
Base Rate Loan and until such notice is withdrawn, (i) the Base Rate Loan option
shall not be available and the Borrowers shall only have the option to make Yen
LIBOR Borrowings, (ii) with respect to any Borrowing made (or deemed made)
during such period, the Borrowers shall be deemed to have elected the Yen LIBOR
Borrowing option and, unless the Borrower makes a timely election otherwise,
shall be deemed to have elected an Interest Period of seven days (provided if
such Interest Period is not available from all Banks, such Borrower shall be
deemed to have elected an Interest Period of one month) and (iii) if the
Interest Period with respect to any Yen LIBOR Loans shall end during such
period, Borrower shall be deemed to have elected to continue such Yen LIBOR
Loans as Yen LIBOR Loans and, unless the Borrower makes a timely election
otherwise, such Borrower shall be deemed to have elected an Interest Period of
seven days (provided if such Interest Period is not available from all Banks,
such Borrower shall be deemed to have elected an Interest Period of one month).

(e) Notwithstanding any other provision of this Agreement, no Borrower may have
more than ten Yen LIBOR Groups of Loans outstanding at any one time.

Section 2.6 Interest Rates.

(a) Each Base Rate Loan shall bear interest on the outstanding principal amount
thereof, for each day from the date such Loan is made until the date it is
repaid or converted into a Yen LIBOR Loan pursuant to Section 2.5, at a rate per
annum equal to the sum of the Base Rate plus the Applicable Margin for Base Rate
Loans for such day.

(b) Each Yen LIBOR Loan shall bear interest on the outstanding principal amount
thereof, for each day during each Interest Period applicable thereto, at a rate
per annum equal to the sum of the Applicable Margin for Yen LIBOR Loans plus Yen
LIBOR for such Interest Period.

(c) (i) At any time and so long as an Event of Default pursuant to
Section 6.3(a) exists with respect to a Borrower, all Obligations owing by such
Borrower that are not paid when due shall bear interest at a fluctuating
interest rate per annum at all times equal, to the fullest extent permitted by
applicable Laws, to the otherwise applicable rate hereunder plus 2.000%,
(ii) upon the written request of the Majority Banks at any time and so long as
any other Borrower Event of Default exists with respect to a Borrower, such
Borrower shall pay interest on the principal amount of all Obligations owing by
such Borrower, at a fluctuating interest rate per annum at all times equal, to
the fullest extent permitted by applicable Laws, to the otherwise applicable
rate hereunder plus 2.000%, and (iii) upon the written request of the Majority
Banks at any time and so long as any Guarantor Event of Default exists, all
Obligations owing hereunder by any Loan Party shall bear interest at a
fluctuating interest rate per annum at all times equal, to the fullest extent
permitted by applicable Laws, to the otherwise applicable rate hereunder plus
2.000%.

 

-33-



--------------------------------------------------------------------------------

(d) Administrative Agent shall determine each interest rate applicable to the
Loans hereunder. Administrative Agent shall give prompt notice to the applicable
Borrower and the Banks of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of demonstrable error.

(e) Interest on all Loans bearing interest at the Base Rate shall be payable in
arrears on the first Business Day of each calendar month. Interest on all Yen
LIBOR Loans shall be payable on the last Business Day of each applicable
Interest Period, but no less frequently than every three months determined on
the basis of the first day of the Interest Period applicable to the Loan in
question.

Section 2.7 Fees.

(a) Facility Fee. For the period beginning on the date hereof and ending on the
date the Obligations are paid in full and this Agreement is terminated (the
“Facility Fee Period”), the Loan Parties shall pay to Administrative Agent for
the account of the Banks a facility fee equal to the Applicable Margin for
facility fees times the actual daily amount of the aggregate Commitments,
irrespective of usage; provided that, with respect to the Borrowers, such
obligation shall be divided ratably in proportion to each Borrower’s respective
Borrowings and no Borrower shall be liable for an amount greater than its pro
rata share of such fees; and provided, further, that the Guarantors shall be
liable for the full amount of such fees. The facility fee shall be payable in
arrears on each January 1, April 1, July 1 and October 1 during the Facility Fee
Period. The Facility Fee shall be payable in Yen. Notwithstanding the foregoing
or any other provision of this Agreement, no Loan Party shall be required to pay
a facility fee to any Bank for any day on which such Bank is a Defaulting Bank.

(b) Letter of Credit Fee. During the Term and thereafter for so long as any
Letter of Credit shall be outstanding, each Borrower shall pay to Administrative
Agent, for the account of the Banks in proportion to their interests in respect
of issued and undrawn Letters of Credit issued for the account of such Borrower,
a fee (a “Letter of Credit Fee”) at a rate per annum equal to the Applicable
Margin on the daily average of such issued and undrawn Letters of Credit, which
fee shall be payable, in arrears, on each January 1, April 1, July 1 and
October 1 during the Term and for so long as any Letter of Credit shall be
outstanding; provided that (i) any time and so long as an Event of Default
pursuant to Section 6.3(a) (with respect to such Borrower) or Section 6.1(a)
exists; and (ii) upon the written request of the Majority Banks at any time and
so long as any other Borrower Event of Default (with respect to such Borrower)
or Guarantor Event of Default exists, the Letter of Credit Fee for such Borrower
shall be increased to a rate per annum equal to the Applicable Margin plus
2.000%. The Letter of Credit Fee shall be payable in Yen. Notwithstanding the
foregoing, however, no Letter of Credit Fee shall be payable on the available
amount of any Letter of Credit to the extent that such Letter of Credit has been
cash collateralized as a result of the provisions of Section 6.7 or 9.15(b)
hereof. Notwithstanding the foregoing or any other provision of this Agreement,
no Loan Party shall be required to pay a Letter of Credit Fee to any Bank for
any day on which such Bank is a Defaulting Bank

(c) Fronting Bank Fee. Each Borrower shall pay each Fronting Bank, for its own
account, a fee (a “Fronting Bank Fee”) for each Letter of Credit issued by such
Fronting Bank

 

-34-



--------------------------------------------------------------------------------

for the account of such Borrower equal to the greater of (A) 0.125% per annum of
the undrawn amount of such Letter of Credit and (B) the product of (i) a
fraction, the numerator of which is the number of days such Letter of Credit was
issued and outstanding during the most recently ended calendar quarter (or such
other period for which the Fronting Bank Fee is being calculated) and the
denominator of which is 365 (or, if applicable, 366) and (ii) JPY 25,000, which
Fronting Bank Fee shall be in addition to, and not in lieu of, the Letter of
Credit Fee. The Fronting Bank Fee shall be payable in arrears on each
January 1, April 1, July 1 and October 1 during the Term in Yen.

(d) Fees Non-Refundable. All fees set forth in this Section 2.7 shall be deemed
to have been earned on the date payment is due in accordance with the provisions
hereof and shall be non-refundable. The obligation of any Loan Party to pay such
fees in accordance with the provisions hereof shall be binding upon such Loan
Party and shall inure to the benefit of Administrative Agent and the Banks
regardless of whether any Loans are actually made.

Section 2.8 Maturity Date. The term (the “Term”) of the Commitments (and each
Bank’s obligations to make Loans and to participate in Letters of Credit
hereunder) shall terminate and expire on the Maturity Date. Upon the date of the
termination of the Term, any Loans then outstanding (together with accrued
interest thereon and all other Obligations) shall be due and payable on such
date.

Section 2.9 Optional Prepayments.

(a) Each Borrower may, upon at least two Business Days’ notice to Administrative
Agent, prepay any Base Rate Loans made to such Borrower, in whole or from time
to time in part, in amounts aggregating for all Base Rate Loans of such Borrower
being prepaid at the same time JPY 1,000,000 or more, by paying the principal
amount to be prepaid together with accrued interest thereon to the date of
prepayment. Each such optional prepayment shall be applied to prepay ratably the
Loans of the several Banks included in such Group of Loans or Borrowing.

(b) Each Borrower may, upon at least five Business Days’ notice to
Administrative Agent, pay all or any portion of any Yen LIBOR Loan made to such
Borrower as of the last day of the Interest Period applicable thereto in amounts
aggregating for all Yen LIBOR Loans of such Borrower being prepaid at the same
time JPY 75,000,000 or more. Except as provided in Article VIII and except with
respect to any Yen LIBOR Loan which has been converted to a Base Rate Loan
pursuant to Section 8.2, 8.3 or 8.4 hereof, a Borrower may not prepay all or any
portion of the principal amount of any Yen LIBOR Loan made to such Borrower
prior to the end of the Interest Period applicable thereto unless such Borrower
shall also pay any applicable expenses pursuant to Section 2.11. Each such
optional prepayment shall be in the amounts set forth in Section 2.9(a) above
and shall be applied to prepay ratably the Loans of the Banks included in any
Yen LIBOR Group of Loans, except that any Yen LIBOR Loan which has been
converted to a Base Rate Loan pursuant to Section 8.2, 8.3 or 8.4 hereof may be
prepaid without ratable payment of the other Loans in such Group of Loans which
have not been so converted.

(c) Each Borrower may, upon at least five Business Days’ notice to
Administrative Agent (by 1:00 P.M.), reimburse Administrative Agent for the
benefit of the Fronting Bank for the amount of any drawing under a Letter of
Credit issued for the account of such Borrower in whole or in part in any
amount.

 

-35-



--------------------------------------------------------------------------------

(d) Any Borrower may at any time return any undrawn Letter of Credit issued for
the account of such Borrower to the Fronting Bank in whole, but not in part, and
the Fronting Bank within a reasonable period of time shall give Administrative
Agent and each of the Banks notice of such return.

(e) Prologis may at any time and from time to time cancel all or any part of the
Commitments by the delivery to Administrative Agent of a notice of cancellation
within the applicable time periods set forth in Sections 2.9(a) and (b) if there
are Loans then outstanding or, if there are no Loans outstanding at such time as
to which the Commitments with respect thereto are being canceled, upon at least
five Business Days’ notice to Administrative Agent, whereupon, in either event,
all or such portion of the Commitments, as applicable, shall terminate as to the
applicable Banks, pro rata on the date set forth in such notice of cancellation,
and, if there are any Loans then outstanding, the applicable Borrowers shall
prepay all or such portion of Loans outstanding on such date in accordance with
the requirements of Section 2.9(a) and (b). In no event shall Prologis be
permitted to cancel Commitments for which a Letter of Credit has been issued and
is outstanding unless the applicable Borrower for whose account such Letter of
Credit was issued returns (or causes to be returned) such Letter of Credit to
the Fronting Bank. Prologis shall be permitted to designate in its notice of
cancellation which Loans, if any, are to be prepaid.

(f) Any amounts so prepaid pursuant to Section 2.9(a) or (b) may be reborrowed.
In the event Prologis elects to cancel all or any portion of the Commitments
pursuant to Section 2.9(e) hereof, such amounts may not be reborrowed.

Section 2.10 General Provisions as to Payments.

(a) The obligations of each Borrower hereunder shall be several and not joint.
Each Borrower shall make each payment of the principal of and interest on its
Loans and fees hereunder, by initiating a wire transfer not later than 1:00 P.M.
on the date when due in Yen immediately available in Tokyo, Japan to
Administrative Agent at its address referred to in Section 9.1, and each
Borrower shall deliver to Administrative Agent evidence of such wire as soon as
possible thereafter on the date when due. Administrative Agent will promptly
(and in any event within one Business Day after receipt thereof) distribute to
each Bank its ratable share of each such payment received by Administrative
Agent for the account of the Banks. If and to the extent that Administrative
Agent shall receive any such payment for the account of the Banks on or before
11:00 A.M. on any Business Day, and Administrative Agent shall not have
distributed to any Bank its applicable share of such payment on such day,
Administrative Agent shall distribute such amount to such Bank together with
interest thereon, for each day from the date such amount should have been
distributed to such Bank until the date Administrative Agent distributes such
amount to such Bank, at the Prime Rate. Whenever any payment of principal of, or
interest on the Committed Loans or of fees shall be due on a day which is not a
Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case the date for payment thereof shall be the next preceding
Business Day. If the date for any payment of principal is extended by operation
of law or otherwise, interest thereon shall be payable for such extended time.

 

-36-



--------------------------------------------------------------------------------

(b) Unless Administrative Agent shall have received notice from the applicable
Borrower prior to the date on which any payment is due to the Banks hereunder
that such Borrower will not make such payment in full, Administrative Agent may
assume that such Borrower has made such payment in full to Administrative Agent
on such date and Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent that such Borrower shall not
have so made such payment, each Bank shall repay to Administrative Agent
forthwith on demand such amount distributed to such Bank together with interest
thereon, for each day from the date such amount is distributed to such Bank
until the date such Bank repays such amount to Administrative Agent, at the
Prime Rate.

(c) If any Bank shall fail to make any payment required to be made by it
pursuant to Section 2.3, 2.10, 2.14 or 9.4, then Administrative Agent,
notwithstanding any contrary provision hereof, shall (i) apply any amounts
thereafter received by Administrative Agent for the account of such Bank for the
benefit of Administrative Agent or the Fronting Bank to satisfy such Bank’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such Bank
under any such Section, in the case of each of clauses (i) and (ii) above, in
any order as determined by Administrative Agent in its reasonable discretion.

Section 2.11 Funding Losses. Each Borrower agrees that it will, from time to
time, compensate each Bank for and hold each Bank harmless from any loss, cost
or expense incurred by such Bank as a result of:

(i) any continuation, conversion, payment or prepayment of any Yen LIBOR Loan of
such Bank to such Borrower on a day other than the last day of the Interest
Period for such Yen LIBOR Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

(ii) any failure by such Borrower (for a reason other than the failure of such
Bank to make a Loan) to prepay, borrow, continue or convert any Yen LIBOR Loan
of (or to be made by) such Bank to such Borrower on the date or in the amount
notified by such Borrower; or

(iii) any assignment of a Yen LIBOR Loan of such Bank to such Borrower on a day
other than the last day of the Interest Period therefor as a result of a request
by Prologis pursuant to Section 9.5(d);

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loans or from fees payable to terminate
the deposits from which such funds were obtained (but in each case excluding any
loss of anticipated profits).

For purposes of calculating amounts payable by a Borrower to a Bank under this
Section 2.11, (A) each Bank shall be deemed to have funded each Yen LIBOR Loan
made by it at the

 

-37-



--------------------------------------------------------------------------------

Yen LIBOR Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Yen LIBOR Loan was in fact so funded; and
(B) the losses and expenses of any Bank resulting from any event described in
clause (i) above, any failure by such Borrower to borrow or continue a Loan as
contemplated by clause (ii) above or any assignment pursuant to clause
(iii) above shall not exceed the excess, if any, of (x) the amount of interest
that would have accrued on the principal amount of the applicable Loan had such
event not occurred, at the Yen LIBOR applicable (or that would have been
applicable) to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate that such Bank would
bid, at the commencement of such period, for deposits in the applicable currency
of a comparable amount and period from other banks in the applicable
eurocurrency market.

Any Bank requesting compensation pursuant to this Section 2.11 shall deliver to
the applicable Borrower (with copies to Prologis and Administrative Agent) a
certificate setting forth in reasonable detail a calculation of the amount
demanded and any such certificate shall be conclusive absent demonstrable error.
The applicable Borrower shall pay the applicable Bank the amount shown as due on
any such certificate within 15 days after receipt thereof.

Section 2.12 Computation of Interest and Fees. Interest based on the Prime Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and paid for the actual number of days elapsed (including the first day
but excluding the last day). All other interest and fees shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day).

Section 2.13 Use of Proceeds. Each Borrower shall use the proceeds of the Loans
to repay obligations under the Existing Revolving Credit Agreement, to fund the
acquisition and development of properties, or the acquisition of beneficial
interests in properties, for other real estate purposes, in Japan and in other
regions of Asia, and for other general corporate purposes; provided in no event
shall any Borrower further lend the proceeds of any Loan to any unrelated third
party.

Section 2.14 Letters of Credit.

(a) Subject to the terms contained in this Agreement and the other Loan
Documents, upon the receipt of a notice in accordance with Section 2.2(b)
requesting the issuance of a Letter of Credit, the Fronting Bank shall issue a
Letter of Credit or Letters of Credit in such form as is reasonably acceptable
to the applicable Borrower (subject to the provisions of Section 2.2(b)) in an
amount or amounts equal to the amount or amounts requested by such Borrower.

(b) Each Letter of Credit shall be issued in the minimum amount of JPY
10,000,000 or such lesser amount as may be agreed to by the Fronting Bank.

(c) The Letter of Credit Usage shall be no more than the lesser of (i) JPY
9,000,000,000 and (ii) 20% of the Facility Amount at any one time.

 

-38-



--------------------------------------------------------------------------------

(d) There shall be no more than 25 Letters of Credit outstanding at any one
time.

(e) In the event of any request for a drawing under any Letter of Credit by the
beneficiary thereunder, the Fronting Bank shall notify the applicable Borrower
and Administrative Agent (and Administrative Agent shall notify each Bank
thereof) on or before the date on which the Fronting Bank intends to honor such
drawing, and, except as provided in this subsection (e), such Borrower shall
reimburse the Fronting Bank, in immediately available funds in Yen, on the same
day on which such drawing is honored in an amount equal to the amount of such
drawing.

(i) Notwithstanding anything contained herein to the contrary, unless the
applicable Borrower shall have notified Administrative Agent and the Fronting
Bank prior to 1:00 P.M. on the Business Day immediately preceding the date of
such drawing that such Borrower intends to reimburse the Fronting Bank for the
amount of such drawing with funds other than the proceeds of the Loans, such
Borrower shall be deemed to have timely given a Notice of Borrowing pursuant to
Section 2.2 to Administrative Agent, requesting a Borrowing of Base Rate Loans
on the date on which such drawing is honored and in an amount equal to the
amount of such drawing. Each Bank (other than the Fronting Bank) shall, in
accordance with Section 2.3(b), make available its pro rata share of such
Borrowing to Administrative Agent, the proceeds of which shall be applied
directly by Administrative Agent to reimburse the Fronting Bank for the amount
of such draw. In the event that any Bank fails to make available to the Fronting
Bank the amount of such Bank’s participation on the date of a drawing, the
Fronting Bank shall be entitled to recover such amount on demand from such Bank
together with interest at the Prime Rate commencing on the date such drawing is
honored, and the provisions of Section 9.15 shall otherwise apply to such
failure.

(ii) Notwithstanding the terms of Section 2.14(e)(i), (a) if any Bank has
previously advised Administrative Agent and Borrower that it is unable to make a
Base Rate Loan and such notice has not been withdrawn and (b) if the applicable
Borrower has not notified Administrative Agent and the Fronting Bank prior to
1:00 P.M. on the Business Day immediately preceding the date of such drawing
that such Borrower intends to reimburse the Fronting Bank for the amount of such
drawing with funds other than the proceeds of the Loans, then (x) the amount of
such drawing shall be deemed to be a Borrowing of a Base Rate Loan from the
Fronting Bank (to be funded solely by the Fronting Bank) on the date on which
such drawing is honored and in an amount equal to the amount of such drawing and
(y) such Borrower shall be deemed to have given a Notice of Borrowing pursuant
to Section 2.2 to Administrative Agent requesting a Borrowing of Yen LIBOR Loans
with an Interest Period of seven days (provided if such Interest Period is not
available from all Banks, such Borrower shall be deemed to have elected an
Interest Period of 30 days) on the date on which such drawing is honored and in
an amount equal to the amount of such drawing. Each Bank shall, in accordance
with Section 2.3(b), make available its Pro Rata Share of such Borrowing of Yen
LIBOR Loans under clause (y) above to Administrative Agent, the proceeds of
which shall be applied directly by Administrative Agent to repay the Base Rate
Loan made by the Fronting Bank under clause (x) above. In the event that any
Bank fails to fund its Pro Rata Share of such Yen LIBOR Loans in accordance with
the terms of Section 2.3(b), the

 

-39-



--------------------------------------------------------------------------------

Fronting Bank shall be entitled to recover such amount on demand from such Bank
together with interest at the Prime Rate commencing on the date such drawing is
honored, and the provisions of Section 9.15 shall otherwise apply to such
failure.

(f) If, at the time a beneficiary under any Letter of Credit requests a drawing
thereunder, a Guarantor Event of Default as described in Section 6.1(h) or
Section 6.1(i) shall have occurred and is continuing or a Borrower Event of
Default as described in Section 6.3(e) and 6.3(f) with respect to the Borrower
for whose account such Letter of Credit was issued shall have occurred and is
continuing, then on the date on which the Fronting Bank shall have honored such
drawing, the applicable Borrower shall have an unreimbursed obligation (the
“Unreimbursed Obligation”) to the Fronting Bank in an amount equal to the amount
of such drawing, which amount shall bear interest at the annual rate of the sum
of the Base Rate plus the Applicable Margin for Base Rate Loans plus 2.000%;
provided if any Bank has previously advised Administrative Agent and Borrower
that it is unable to make a Base Rate Loan and until such notice is withdrawn,
such amount shall bear interest at a rate per annum equal to the sum of the
Applicable Margin for Yen LIBOR Loans plus Yen LIBOR with an Interest Period of
seven days (provided if such Interest Period is not available from all Banks,
such rate shall be calculated based upon an Interest Period of 30 days) plus
2.000%. Each Bank shall purchase an undivided participating interest in such
drawing in an amount equal to its Pro Rata Share of the Commitments, and upon
receipt thereof the Fronting Bank shall deliver to such Bank an Unreimbursed
Obligation participation certificate dated the date of the Fronting Bank’s
receipt of such funds and in the amount of such Bank’s Pro Rata Share.

(g) If, after the date hereof, any change in any law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration thereof shall either (i) impose, modify or deem applicable any
reserve, special deposit or similar requirement against letters of credit issued
by, or assets held by, or deposits in or for the account of, or participations
in any letter of credit, upon any Bank (including the Fronting Bank) or
(ii) impose on any Bank any other condition regarding this Agreement or such
Bank (including the Fronting Bank) as it pertains to any Letter of Credit or any
participation therein and the result of any event referred to in the preceding
clause (i) or (ii) shall be to increase, by an amount deemed by the Fronting
Bank or such Bank to be material, the cost to the Fronting Bank or any Bank of
issuing or maintaining such Letter of Credit or participating therein, then the
Borrower for whose account such Letter of Credit was issued shall pay to the
Fronting Bank or such Bank, within 15 days after written demand by such Bank
(with a copy to Administrative Agent), which demand shall be accompanied by a
certificate showing, in reasonable detail, the calculation of such amount or
amounts, such additional amounts as shall be required to compensate the Fronting
Bank or such Bank for such increased costs or reduction in amounts received or
receivable hereunder. Each Bank will promptly notify each affected Borrower and
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Bank to compensation pursuant to this
Section 2.14 and will designate a different Lending Office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the reasonable judgment of such Bank be otherwise disadvantageous to
such Bank. If such Bank shall fail to notify any affected Borrower of any such
event within 90 days following the end of the month during which such event
occurred, then such Borrower’s liability for any amounts described in this
Section incurred by such Bank as a result of such event shall be limited to
those attributable to the period occurring subsequent to the 90th day prior to,
but excluding, the

 

-40-



--------------------------------------------------------------------------------

date upon which such Bank actually notified such Borrower of the occurrence of
such event. A certificate of any Bank claiming compensation under this
Section 2.14 and setting forth a reasonably detailed calculation of the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of demonstrable error. In determining such amount, such Bank may use
any reasonable averaging and attribution methods.

(h) Each Borrower hereby agrees to protect, indemnify, pay and save the Fronting
Bank harmless from and against any claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable and documented
attorneys’ fees and disbursements) which the Fronting Bank may incur or be
subject to as a result of (i) the issuance of Letters of Credit for the account
of such Borrower, other than to the extent of the bad faith, gross negligence or
willful misconduct of the Fronting Bank or (ii) the failure of the Fronting Bank
to honor a drawing under such Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or governmental authority (collectively, “Governmental Acts”),
other than to the extent of the bad faith, gross negligence or willful
misconduct of the Fronting Bank. As between the Borrower for whose account the
Letter of Credit was issued and the Fronting Bank, such Borrower assumes all
risks of the acts and omissions of any beneficiary with respect to its use, or
misuses of, such Letter of Credit issued by the Fronting Bank. In furtherance
and not in limitation of the foregoing, the Fronting Bank shall not be
responsible (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of such Letters of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or insufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) for
failure of the beneficiary of any such Letter of Credit to comply fully with
conditions required in order to draw upon such Letter of Credit, other than as a
result of the bad faith, gross negligence or willful misconduct of the Fronting
Bank; (iv) for errors, omissions, interruptions or delays in transmission or
delivery of any message, by mail, cable, telegraph, facsimile transmission, or
otherwise; (v) for errors in interpretation of any technical terms; (vi) for any
loss or delay in the transmission or otherwise of any documents required in
order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) for the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of such Letter of Credit; and (viii) for any consequence
arising from causes beyond the control of the Fronting Bank, including any
Government Acts, in each case other than to the extent of the bad faith, gross
negligence or willful misconduct of the Fronting Bank. None of the above shall
affect, impair or prevent the vesting of the Fronting Bank’s rights and powers
hereunder. In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Fronting
Bank under or in connection with the Letters of Credit issued by it or the
related certificates, if taken or omitted in good faith, shall not put the
Fronting Bank under any resulting liability to any Borrower; provided that,
notwithstanding anything in the foregoing to the contrary, the Fronting Bank
will be liable to the Borrower for whose account a Letter of Credit was issued
for any damages suffered by such Borrower or its Subsidiaries as a result of the
Fronting Bank’s grossly negligent or willful failure to pay under such Letter of
Credit after the presentation to it of a sight draft and certificates strictly
in compliance with the terms and conditions of such Letter of Credit.

 

-41-



--------------------------------------------------------------------------------

(i) If the Fronting Bank or Administrative Agent is required at any time,
pursuant to any bankruptcy, insolvency, liquidation or reorganization law or
otherwise, to return to a Borrower any reimbursement by such Borrower of any
drawing under any Letter of Credit, each Bank shall pay to the Fronting Bank or
Administrative Agent, as the case may be, its Pro Rata Share of such payment,
but without interest thereon unless the Fronting Bank or Administrative Agent is
required to pay interest on such amounts to the person recovering such payment,
in which case with interest thereon, computed at the same rate, and on the same
basis, as the interest that the Fronting Bank or Administrative Agent is
required to pay.

(j) It is hereby acknowledged and agreed by the Borrower, Administrative Agent
and all of the Banks party hereto that on the Closing Date, the Letters of
Credit previously issued by Sumitomo Mitsui Banking Corporation, as “Fronting
Bank” under the Existing Revolving Credit Agreement, and more particularly set
forth on Schedule 2.14 hereto, shall be transferred to this Agreement and shall
be deemed to be Letters of Credit hereunder.

Section 2.15 Letter of Credit Usage Absolute. The obligations of each Borrower
under this Agreement in respect of any Letter of Credit issued for the account
of such Borrower shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement and any Letter of Credit
Documents under all circumstances, including, to the extent permitted by law,
the following circumstances:

(a) any lack of validity or enforceability of any Letter of Credit or any other
agreement or instrument relating thereto (collectively, the “Letter of Credit
Documents”) or any Loan Document;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of any Borrower in respect of any other
Letters of Credit issued for the account of such Borrower or any other Borrower
or any other amendment or waiver of or any consent by any Borrower to depart
from all or any of the Letter of Credit Documents or any Loan Document; provided
that the Fronting Bank shall not consent to any such change or amendment unless
previously consented to in writing by the Borrower for whose account the Letter
of Credit was issued;

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any guaranty, for all or any
of the obligations of any Borrower in respect of any Letters of Credit issued
for the account of such Borrower;

(d) the existence of any claim, set-off, defense or other right that such
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), Administrative Agent, the Fronting Bank or any Bank
(other than a defense based on the bad faith, gross negligence or willful
misconduct of Administrative Agent, the Fronting Bank or such Bank) or any other
Person, whether in connection with the Loan Documents, the transactions
contemplated hereby or by the Letter of Credit Documents or any unrelated
transaction;

 

-42-



--------------------------------------------------------------------------------

(e) any draft or any other document presented under or in connection with any
Letter of Credit or other Loan Document proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; provided that payment by the Fronting Bank under such
Letter of Credit against presentation of such draft or document shall not have
been the result of the bad faith, gross negligence or willful misconduct of the
Fronting Bank;

(f) payment by the Fronting Bank against presentation of a draft or certificate
that does not strictly comply with the terms of the Letter of Credit; provided
that such payment shall not have been the result of the bad faith, gross
negligence or willful misconduct of the Fronting Bank; and

(g) any other circumstance or happening whatsoever other than the payment in
full of all obligations hereunder in respect of any Letter of Credit or any
agreement or instrument relating to any Letter of Credit, whether or not similar
to any of the foregoing, that might otherwise constitute a defense available to,
or a discharge of, the applicable Borrower; provided that such other
circumstance or happening shall not have been the result of bad faith, gross
negligence or willful misconduct of the Fronting Bank.

Section 2.16 Letters of Credit Maturing after the Maturity Date.

(a) Notwithstanding anything contained herein to the contrary, if any Letters of
Credit, by their terms, shall mature after the Maturity Date (as the same may be
extended), then, on and after the Maturity Date, the provisions of this
Agreement shall remain in full force and effect with respect to such Letters of
Credit, and the Borrower shall comply with the provisions of Section 2.16(b). No
Letter of Credit shall mature on a date that is more than 12 months after the
Maturity Date then in effect.

(b) If, at any time and from time to time, any Letter of Credit shall have been
issued hereunder and the same shall expire on a date after the Maturity Date,
then, on the Maturity Date, the Borrower shall deliver to Administrative Agent,
to hold as collateral for all Obligations arising from such Letter of Credit on
behalf of the Banks, in same day funds at Administrative Agent’s office
designated in such demand, for deposit in the Letter of Credit Collateral
Account, Letter of Credit Collateral in an amount equal to the Letter of Credit
Usage under the Letters of Credit. Interest shall accrue on the Letter of Credit
Collateral Account in accordance with the provisions of Section 6.7.

Section 2.17 Addition of Qualified Borrowers; Release of Qualified Borrowers.

(a) If after the Closing Date, Prologis desires to cause another Subsidiary
which otherwise satisfies the definition of a Qualified Borrower hereunder to
become a Qualified Borrower hereunder, then Prologis shall so notify
Administrative Agent and, upon satisfaction of the following conditions, such
Subsidiary shall become a Qualified Borrower under this Agreement: (i) such
Subsidiary shall duly execute and deliver to Administrative Agent applicable
Qualified Borrower Joinder Documents and (ii) such Subsidiary shall satisfy all
of the conditions with respect thereto set forth in the Qualified Borrower
Joinder Agreement. Administrative Agent shall promptly notify each Bank upon a
Subsidiary’s addition as a Qualified Borrower hereunder. Each such Qualified
Borrower shall remain a Qualified Borrower hereunder until released as provided
in Section 2.17(b) below.

 

-43-



--------------------------------------------------------------------------------

(b) At such time as any Qualified Borrower pays in full any Loans made to it and
no Loan is outstanding to such Qualified Borrower hereunder, Prologis, if it so
elects in its sole discretion, may deliver written notice to Administrative
Agent that such Qualified Borrower shall no longer be a Qualified Borrower
hereunder, together with the form attached hereto as Exhibit I (the “Qualified
Borrower Removal Notice/Form”) completed with respect to such Qualified
Borrower, and such Qualified Borrower shall be released as a Qualified Borrower
under the Loan Documents and the Notes executed and delivered by such Qualified
Borrower shall be returned to such Qualified Borrower, provided that
simultaneously with such release and return, the Guarantors shall deliver a
Ratification. Administrative Agent shall promptly notify each Bank, deliver to
each Bank a copy of the completed Qualified Borrower Removal Notice/Form upon a
Subsidiary’s release and removal as a Qualified Borrower hereunder, and each
Bank shall return to the Qualified Borrower each Note made by such Qualified
Borrower and held by such Bank.

ARTICLE III

CONDITIONS

Section 3.1 Closing. The closing hereunder shall occur on the date when each of
the following conditions is satisfied (or waived in writing by Administrative
Agent and the Banks), each document to be dated the Closing Date unless
otherwise indicated:

(a) each Borrower shall have executed and delivered to Administrative Agent the
Note or Notes for the account of each Bank, dated on or before the Closing Date,
in accordance with the provisions of Section 2.4;

(b) the Initial Borrower and Administrative Agent and each of the Banks shall
have executed and delivered to each Borrower and Administrative Agent executed
counterparts of this Agreement;

(c) each Qualified Borrower and the Guarantors shall have executed and delivered
to each Loan Party and Administrative Agent executed counterparts of a Qualified
Borrower Joinder Agreement;

(d) Guarantors shall have executed and delivered to Administrative Agent
executed counterparts of the Guaranty;

(e) each Bank shall have executed and delivered to Administrative Agent 20
originally executed Consents;

(f) Administrative Agent shall have received an opinion of Mayer Brown LLP,
counsel to the Guarantors and New York counsel to the Loan Parties, and Ito &
Mitomi, counsel for the Initial Borrower, in each case acceptable to
Administrative Agent, the Banks and their counsel;

 

-44-



--------------------------------------------------------------------------------

(g) Administrative Agent shall have received all documents Administrative Agent
may reasonably request relating to the existence of the Loan Parties, the
authority for and the validity of this Agreement and the other Loan Documents,
the incumbency of officers executing this Agreement and the other Loan Documents
and any other matters relevant hereto, all in form and substance satisfactory to
Administrative Agent. Such documentation shall include the following, each as
amended, modified or supplemented to the Closing Date, certified to be true,
correct and complete by a senior officer of the applicable Person as of a date
not more than ten days prior to the Closing Date: (i) the operating agreement,
partnership agreement, articles of incorporation or other constituent document,
as applicable, of each Borrower, (ii) the certificate of formation of each
Borrower, (iii) a certificate of existence from the Secretary of State (or the
equivalent thereof) of the state of formation of each Borrower, as applicable,
(iv) for any Borrower that is a TMK, a director’s certificate attaching the
following items: articles of incorporation (Teikan), commercial register (rireki
jikou zenbu shoumeisho), certificate of seal (inkan shoumeisho), notification of
commencement of business of TMK (gyoumu kaishi todokede), Asset Liquidation Plan
(shisan ryuudouka keikaku), register of common shareholders, register of
preferred shareholders, authorizing resolutions and copy of a driver license,
passport or such other document relating to identification of the director,
(v) for any Borrower that is a YK or GK, representative director’s (or the
executive officer’s as applicable) certificate attaching the following items:
authorizing resolutions, articles of incorporation (teikan), commercial register
(rireki jikou zenbu shoumeisho), certificate of seal (inkan shoumeisho), list of
shareholders (or unitholders as applicable), all documents Administrative Agent
may reasonably request relating to the formation and existence of the general
partner and the authority of the director of the general partner, and copy of a
driver license, passport or such other document relating to identification of
the director, together with, if applicable, evidence of Article 40, YK Law
compliance (or other evidence satisfactory to Administrative Agent that such YK
was formed more than two years prior to the date such YK acquired the relevant
Property), (vi) for any Borrower that is an IBLP, general partner’s director’s
certificate attaching the following items: authorizing resolutions, an
investment business limited partnership agreement (toshi jigyo yugen sekinin
kumiai keiyaku), commercial register (rireki jikou zenbu shoumeisho),
certificate of seal (inkan shoumeisho), (vii) with respect to any other Person
that is not a TMK, a YK, an IBLP or a GK that is intended to become a Qualified
Borrower, such documents as reasonably required by, and in form reasonably
satisfactory to, Administrative Agent, (viii) the agreement of limited
partnership of Prologis, (ix) the certificate of limited partnership of
Prologis, (x) a certificate of existence for Prologis from the Secretary of
State (or the equivalent thereof) of Delaware to be dated not more than 30 days
prior to the Closing Date, (xi) the articles of incorporation and by-laws of
General Partner, and (xii) a good standing certificate for General Partner from
the Secretary of State (or the equivalent thereof) of Maryland to be dated not
more than 30 days prior to the Closing Date;

(h) each Loan Party as of the Closing Date shall have executed a solvency
certificate acceptable to Administrative Agent;

(i) Administrative Agent shall have received all certificates, agreements and
other documents and papers referred to in this Section 3.1 and the Notice of
Borrowing referred to in Section 3.2, if applicable, unless otherwise specified,
in sufficient counterparts, satisfactory in form and substance to Administrative
Agent in its sole discretion;

 

-45-



--------------------------------------------------------------------------------

(j) to the extent a Loan Party is a party to such agreement, such Loan Party
shall have taken all actions required to authorize the execution and delivery of
this Agreement, the Guaranty, the Qualified Borrower Joinder Agreement and the
other Loan Documents and the performance thereof;

(k) the Banks shall be satisfied that no Loan Party nor any Consolidated
Subsidiary is subject to any present or contingent environmental liability which
could have a Material Adverse Effect and General Partner shall have delivered a
certificate so stating;

(l) Administrative Agent shall have received, for its and any other Bank’s
account, all fees due and payable pursuant to Section 2.7 hereof on or before
the Closing Date, and the reasonable and documented fees and expenses accrued
through the Closing Date of Allen & Overy LLP and Mori, Hamada & Matsumoto, if
required by such firms and if such firms have delivered an invoice in reasonable
detail of such fees and expenses in sufficient time for each Borrower to approve
and process the same, shall have been paid to Allen & Overy LLP and Mori,
Hamada & Matsumoto;

(m) each Loan Party shall have delivered copies of all consents, licenses and
approvals, if any, required in connection with the execution, delivery and
performance by such Loan Party of the Loan Documents to which such Loan Party is
a party and the validity and enforceability of the Loan Documents, or in
connection with any of the transactions contemplated thereby, and such consents,
licenses and approvals shall be in full force and effect;

(n) no Default or Event of Default shall have occurred;

(o) the Guarantors shall have delivered a certificate in form acceptable to
Administrative Agent showing compliance with the requirements of Section 5.8 as
of the Closing Date; and

(p) Administrative Agent shall have received a certificate signed by an officer
of Prologis certifying that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or would be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

Section 3.2 Borrowings. The obligation of any Bank to make a Loan or to
participate in any Letter of Credit issued by the Fronting Bank and the
obligation of the Fronting Bank to issue a Letter of Credit on the occasion of
any Borrowing is subject to the satisfaction of the following conditions:

(a) receipt by Administrative Agent of a Notice of Borrowing as required by
Section 2.2, or a request to cause a Fronting Bank to issue a Letter of Credit
pursuant to Section 2.14;

(b) receipt by Administrative Agent of a Note by the applicable Borrower for the
account of each Bank, if not previously delivered, satisfying the requirements
of Section 2.4;

(c) immediately after such Borrowing, the aggregate outstanding principal amount
of the Loans plus the Letter of Credit Usage will not exceed the aggregate
amount of the Commitments;

 

-46-



--------------------------------------------------------------------------------

(d) immediately before and after such Borrowing or issuance of any Letter of
Credit, no Guarantor Default or Guarantor Event of Default shall have occurred
and be continuing and no Borrower Default or Borrower Event of Default with
respect to such Borrower shall have occurred and be continuing, both before and
after giving effect to the making of such Loans or the issuance of such Letter
of Credit;

(e) the representations and warranties of each of the Guarantors and such
Borrower contained in this Agreement and the other Loan Documents (other than
representations and warranties which expressly speak as of a different date)
shall be true and correct in all material respects on and as of the date of such
Borrowing both before and after giving effect to the making of such Loans; and

(f) no law or regulation shall have been adopted, no order, judgment or decree
of any Governmental Authority shall have been issued, and no litigation shall be
pending, which does or seeks to enjoin, prohibit or restrain, the making or
repayment of the Loans or the consummation of the transactions contemplated by
this Agreement.

Each Borrowing hereunder or issuance of a Letter of Credit hereunder shall be
deemed to be a representation and warranty by each of the Guarantors and the
Borrower receiving such Loan or for whose account such Letter of Credit is being
issued on the date of such Borrowing as to the facts specified in clauses (c),
(d), (e) and (f) of this Section, except as otherwise disclosed in writing by
any Guarantor or such Borrower to the Banks. Notwithstanding anything to the
contrary, no Borrowing shall be permitted if such Borrowing would cause any Loan
Party to fail to be in compliance with any of the covenants contained in this
Agreement or in any of the other Loan Documents.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations and Warranties by the Guarantors. In order to induce
Administrative Agent and each of the other Banks which is or may become a party
to this Agreement to make the Loans, each of Prologis and General Partner, as
applicable, make the following representations and warranties as of the Closing
Date. Such representations and warranties shall survive the effectiveness of
this Agreement, the execution and delivery of the other Loan Documents and the
making of the Loans.

(a) Existence, Qualification and Power. Each Guarantor (a) is duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c) above, to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

-47-



--------------------------------------------------------------------------------

(b) Authorization; No Contravention. The execution, delivery and performance by
each Guarantor of each Loan Document to which such Person is party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not: (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Consolidated Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law. Each Guarantor is in compliance
with all Contractual Obligations referred to in clause (b)(i), except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

(c) Governmental Authorization; Other Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, either Guarantor of this Agreement or any other Loan Document
(excluding approvals, consents, exemptions and authorizations that have been
obtained and are in full force and effect and those which, if not made or
obtained, would not (a) materially and adversely affect the validity or
enforceability of any Loan Document or (b) result in a Guarantor Default or
Guarantor Event of Default).

(d) Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each
Guarantor that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Guarantor (if such Guarantor is a party to such other Loan
Document), enforceable against such Guarantor in accordance with its terms,
subject to applicable Debtor Relief Laws and general principles of equity.

(e) Financial Information.

(i) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the consolidated financial
condition of General Partner as of the date thereof and its consolidated results
of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show (either in the text thereof or the notes
thereto) all material Liabilities of General Partner and its Consolidated
Subsidiaries as of the date thereof.

(ii) The unaudited consolidated balance sheet of General Partner and its
Consolidated Subsidiaries dated March 31, 2013, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the consolidated financial
condition of General Partner as of such date and its consolidated results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

-48-



--------------------------------------------------------------------------------

(f) Litigation. As of the Closing Date, except as specifically disclosed in
Schedule 4.1(f), there is no action, suit, proceeding, claim or dispute pending
or, to the knowledge of any Company after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Company or against any Company’s
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.

(g) Environmental. Prologis in the ordinary course of business conducts a review
of the effect of existing Environmental Laws and claims alleging potential
Liability or responsibility for violation of any Environmental Law on the
business, operations and properties of Prologis and its Consolidated
Subsidiaries and, as a result thereof has reasonably concluded that, except as
specifically disclosed in Schedule 4.1(g), such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(h) Taxes. Each Company has filed all United States Federal and other material
state, provincial, and other Tax returns and reports required to be filed
including any Japanese national and local Tax returns and reports required to be
filed, and has paid, collected, withheld and remitted all Federal and other
material state, provincial, and other material Taxes, assessments, fees and
other governmental charges levied or imposed upon it or its properties, income
or assets otherwise due and payable, or which it has been required to collect or
withhold and remit, except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP or such Taxes, the failure to make
payment of which when due could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. There is no proposed
tax assessment against any Company that would, if made, have a Material Adverse
Effect

(i) Disclosure. Each Guarantor has disclosed to the Lender Parties all
agreements, instruments and corporate or other restrictions to which any Company
is subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to any Lender
Party in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, each
Guarantor represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

(j) Solvency. Each Loan Party is, and after giving effect to all Obligations
hereunder will be, Solvent.

 

-49-



--------------------------------------------------------------------------------

(k) Margin Regulations; Investment Company Act.

(i) No Loan Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System of the United States), or extending credit for the
purpose of purchasing or carrying margin stock.

(ii) No Loan Party is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

(l) REIT Status. General Partner is qualified as a REIT.

(m) No Default. No Company is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

(n) Compliance With Law. Each Company is in compliance in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

(o) Ownership of Property. Each Company has good record and marketable title in
fee simple to, or valid trust beneficiary interests or leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(p) Principal Offices. As of the Closing Date, the principal office, chief
executive office and principal place of business of each of the Guarantors is
Pier 1, Bay 1, San Francisco, California 94111.

(q) Organizational Structure. Attached hereto as Exhibit F is a true, correct
and complete (up to the tiers shown) organizational and transaction structure
chart for the Qualified Borrowers as of the Closing Date.

(r) Pension Law Compliance.

(i) Each Plan is in compliance in all material respects with the applicable
provisions of applicable Laws. Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination or opinion
letter from the IRS, or such Plan is entitled to rely on an advisory or opinion
letter issued with respect to an IRS approved master and prototype or volume
submitter plan, or an application for such a letter is currently being processed
by the IRS with respect thereto and, to the best knowledge of Prologis, nothing
has occurred which would prevent, or cause the loss of, such qualification.
Prologis and each ERISA Affiliate have made all required contributions to each
Pension Plan subject to Section 412 of the Code, and no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any such Pension Plan.

 

-50-



--------------------------------------------------------------------------------

(ii) There are no pending or, to the best knowledge of any Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. Neither Prologis nor any other Borrower has knowledge of any prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) or violation of the fiduciary responsibility rules (within the meaning of
Section 404 or 405 of ERISA) with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(iii) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither Prologis nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any Liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iii) neither Prologis nor any ERISA Affiliate has incurred any
unsatisfied, or reasonably expects to incur any, Liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such Liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither Prologis nor any ERISA Affiliate has
engaged in a transaction that reasonably could be expected to be subject to
Sections 4069 or 4212(c) of ERISA.

(s) Plan Assets. The assets of each Company are not “plan assets” as defined in
29 C.F.R. § 2510.3-101(a)(1), as modified by Section 3(42) of ERISA.

(t) Anti-Social Forces. No Borrower is, at present, (a) a gang (boryokudan),
(b) a gang member, (c) a person for whom five years have not passed since
ceasing to be a gang member, (d) an associate gang member, (e) a gang-related
company, (f) a corporate extortionist (sokaiya), (g) a rogue adopting social
movements as its slogan (shakai undotou hyobo goro), (h) a violent force with
special knowledge (tokushu chinou boryoku shudan tou) (each as defined in the
“Manual of Measures against Organized Crime” (soshikihanzai taisaku youkou) by
the National Police Agency of Japan), or (i) another person or entity similar to
any of the above (collectively, “Gang Members, Etc.”); nor does any Loan Party
have any:

(i) relationships by which its management is considered to be controlled by Gang
Members, Etc.;

(ii) relationships by which Gang Members, Etc. are considered to be involved
substantially in its management;

(iii) relationships by which it is considered to unlawfully utilize Gang
Members, Etc. for the purpose of securing unjust advantage for itself or any
third party or of causing damage to any third party;

(iv) relationships by which it is considered to offer funds or provide benefits
to Gang Members, Etc.; or

(v) officers or persons involved substantially in its management having socially
condemnable relationships with Gang Members, Etc.

 

-51-



--------------------------------------------------------------------------------

Section 4.2 Representations and Warranties by the Initial Borrower. In order to
induce Administrative Agent and each of the other Banks which is or may become a
party to this Agreement to make the Loans, the Initial Borrower makes the
following representations and warranties as of the Closing Date. Such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the other Loan Documents and the making
of the Loans.

(a) Existence and Power. The Initial Borrower is a tokurei yugen kaisha duly
formed under the laws of Japan. The Initial Borrower has all powers and all
material governmental licenses, authorizations, consents and approvals required
to own its property and assets and carry on its business as now conducted or as
it presently proposes to conduct and has been duly qualified and is in good
standing in every jurisdiction in which the failure to be so qualified and/or in
good standing is likely to have a Material Adverse Effect.

(b) Power and Authority.

(i) The Initial Borrower has the requisite power and authority to execute,
deliver and carry out the terms and provisions of each of the Loan Documents to
which it is a party and has taken all necessary action, if any, to authorize the
execution and delivery on behalf of the Initial Borrower and the performance by
the Initial Borrower of the Loan Documents to which it is a party.

(ii) The Initial Borrower has duly executed and delivered each Loan Document to
which it is a party in accordance with the terms of this Agreement, and each
such Loan Document constitutes, or will constitute, the legal, valid and binding
obligation of the Initial Borrower, enforceable in accordance with its terms,
subject to applicable Debtor Relief Laws and general principles of equity,
whether such enforceability is considered in a proceeding in equity or at law.

(c) No Violation. Neither the execution, delivery or performance by or on behalf
of the Initial Borrower of the Loan Documents to which it is a party, nor
compliance by the Initial Borrower with the terms and provisions thereof nor the
consummation of the transactions contemplated by such Loan Documents, (i) will
materially contravene any applicable provision of any law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will materially conflict with or result in any breach of,
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of the Initial
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, or
other agreement or other instrument to which the Initial Borrower (or of any
partnership of which the Initial Borrower is a partner) is a party or by which
it or any of its property or assets is bound or to which it is subject (except
for such breaches and defaults under loan agreements which the lenders
thereunder have agreed to forbear pursuant to valid forbearance agreements), or
(iii) will cause a material default by the Initial Borrower under any
Organization Document of any Person in which the Initial Borrower has an
interest, or cause a

 

-52-



--------------------------------------------------------------------------------

material default under the Initial Borrower’s organizational documents, the
consequences of which conflict, breach or default would have a Material Adverse
Effect, or result in or require the creation or imposition of any Lien
whatsoever upon any Property (except as contemplated herein).

(d) Litigation. As of the Closing Date, except as previously disclosed by the
Guarantors in writing to the Banks, there is no action, suit or proceeding
pending against or, to the knowledge of the Initial Borrower, threatened against
or affecting, (i) the Initial Borrower, (ii) the Loan Documents or any of the
transactions contemplated by the Loan Documents or (iii) any of their assets,
before any court or arbitrator or any governmental body, agency or official in
which there is a reasonable possibility of an adverse decision which could,
individually, or in the aggregate have a Material Adverse Effect or which in any
manner draws into question the validity of this Agreement or the other Loan
Documents. As of the Closing Date, no such action, suit or proceeding exists.

ARTICLE V

AFFIRMATIVE AND NEGATIVE COVENANTS

Prologis covenants and agrees that, so long as any Bank has any Commitment
hereunder or any Obligations remain unpaid:

Section 5.1 Information. General Partner will deliver, or cause to be delivered,
to Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of General Partner and Prologis (commencing with the fiscal year
ended December 31, 2013), a consolidated balance sheet of each of (i) General
Partner and its Consolidated Subsidiaries and (ii) Prologis and its Consolidated
Subsidiaries, in each case as at the end of such fiscal year, and the related
consolidated statements of income or operations, equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail, audited and accompanied by a
report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to Administrative Agent, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws; provided that, with respect to any
information contained in materials furnished pursuant to Section 5.1(f), General
Partner shall not be separately required to furnish such information, but the
foregoing shall not be in derogation of the obligation of General Partner to
furnish the information and materials described above at the times specified
therein;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of General Partner and
Prologis (commencing with the fiscal quarter ended June 30, 2013), a
consolidated balance sheet of each of (i) General Partner and its Consolidated
Subsidiaries and (ii) Prologis and its Consolidated Subsidiaries, in each case
as at the end of such fiscal quarter, and the related consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended, and equity and cash flows for the portion of the fiscal year
then ended, setting forth in each case in

 

-53-



--------------------------------------------------------------------------------

comparative form a balance sheet as of the end of the previous fiscal year and
statements of income or operation and cash flows for the corresponding portion
of the previous fiscal year, all in reasonable detail, certified by a
Responsible Officer of Prologis as fairly presenting the financial condition,
results of operations, equity and cash flows of the Companies, subject only to
normal year-end audit adjustments and the absence of footnotes; provided that,
with respect to any information contained in materials furnished pursuant to
Section 5.1(f), General Partner shall not be separately required to furnish such
information, but the foregoing shall not be in derogation of the obligation of
General Partner to furnish the information and materials described above at the
times specified therein;

(c) upon the request of the Administrative Agent, annual, unaudited financial
information for each Borrower prepared by such Borrower in the ordinary course
of business;

(d) concurrently with the delivery of each set of financial statements referred
to in clause (a) above, an opinion from a Registered Public Accounting Firm of
nationally recognized standing to the effect that such financial statements were
prepared in accordance with GAAP and present fairly, in all material respects,
the consolidated financial condition of General Partner and its Consolidated
Subsidiaries, or Prologis and its Consolidated Subsidiaries, as applicable, as
of the date thereof and the consolidated results of operations of General
Partner and its Consolidated Subsidiaries, or Prologis and its Consolidated
Subsidiaries, as applicable, for the fiscal year then ended;

(e) concurrently with the delivery of each set of financial statements referred
to in clauses (a) and (b) above, a duly completed Compliance Certificate signed
by a Responsible Officer of General Partner;

(f) promptly after filing, true, correct, and complete copies of all material
reports or filings filed by or on behalf of any Company with any Governmental
Authority (including copies of each Form 10-K, Form 10-Q, and Form S-8 filed by
or on behalf of any Company with the SEC);

(g) promptly, such additional information regarding the business, financial or
corporate affairs of any Company (and to the extent available to a Company, any
other Borrower), or compliance with the terms of the Loan Documents, as
Administrative Agent may from time to time reasonably request;

(h) promptly upon receipt by General Partner or Prologis of notice thereof, and
in any event within five Business Days after, any change in the Moody’s Rating,
the S&P Rating or the Fitch Rating, notice of such change; and

(i) notice of (i) the occurrence of any Default or Event of Default (which
notice shall describe with particularity any provision of this Agreement or any
other Loan Document that has been breached), (ii) any ERISA Event, (iii) any
matter that has resulted or could reasonably be expected to result in a Material
Adverse Effect, including: (x) breach or non-performance of, or any default
under, a Contractual Obligation of any Company; (y) any dispute, litigation,
investigation, proceeding or suspension between any Company and any Governmental
Authority; (z) the commencement of, or any material development in, any
litigation or

 

-54-



--------------------------------------------------------------------------------

proceeding affecting any Company, including pursuant to any applicable
Environmental Laws, and (iv) any material change in the accounting policies or
financial reporting practices by any Company (except to the extent disclosed in
financial statements provided pursuant to Section 5.1(a) and (b), including the
footnotes to such financial statements); provided that each such notice shall be
accompanied by a statement of a Responsible Officer of the applicable Loan Party
setting forth details of the occurrence referred to therein and stating what
action such Loan Party has taken and proposes to take with respect thereto.

Documents required to be delivered pursuant to Section 5.1(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which a Company posts such documents, or
provides a link thereto on its website on the internet at the website address
listed on Exhibit D; or (ii) on which such documents are posted on its behalf on
an internet or intranet website, if any, to which each Lender Party has access
(whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that a Company shall notify Administrative Agent
(by facsimile or electronic mail) of the posting of any such documents and, if
requested, provide to Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Except for such Compliance
Certificates, Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by Prologis with any
such request for delivery, and each Bank shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Each of General Partner and Prologis hereby acknowledges that (a) Administrative
Agent will make available to each Bank and the Fronting Bank materials and/or
information provided by or on behalf of General Partner and Prologis hereunder
(collectively, “Borrower Materials”) by posting Borrower Materials on IntraLinks
or another similar electronic system (the “Platform”) and (b) certain Banks may
be “public-side” lenders (i.e., Banks that do not wish to receive material
non-public information with respect to General Partner, Prologis or their
respective securities) (each, a “Public Lender”). Each of General Partner and
Prologis hereby agrees that: (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” General
Partner and Prologis shall be deemed to have authorized each Lender Party to
treat such Borrower Materials as not containing any material non-public
information with respect to General Partner, Prologis or their respective
securities for purposes of United States Federal and state securities laws
(provided that to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 9.14); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.” Notwithstanding the foregoing, neither General Partner nor Prologis
shall have any obligation to mark any Borrower Materials “PUBLIC.”

Section 5.2 Payment of Obligations. General Partner shall, and shall cause each
other Company to, pay and discharge as the same shall become due and payable,
all its Liabilities (including tax Liabilities), except to the extent (a) the
same are being contested in good faith by

 

-55-



--------------------------------------------------------------------------------

appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained therefor, or (b) the failure to pay and discharge
such Liabilities could not reasonably be expected to result in a Material
Adverse Effect.

Section 5.3 Maintenance of Property; Insurance.

(a) General Partner shall, and shall cause each other Company to: (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof, in each case except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(b) General Partner shall, and shall cause each other Company to, maintain
insurance (giving effect to reasonable and prudent self-insurance) according to
reasonable and prudent business practices.

Section 5.4 Maintenance of Existence. General Partner shall, and shall cause
each other Company to: (a) preserve, renew and maintain in full force and effect
its legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 5.9; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

Section 5.5 Compliance with Laws. General Partner shall, and shall cause each
other Company to, comply in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

Section 5.6 Books and Records. General Partner shall, and shall cause each other
Company to, maintain proper books of record and account, in which true and
correct entries are made that are sufficient to prepare General Partner’s and
Prologis’ financial statements in conformity with GAAP consistently applied.

Section 5.7 Inspection of Property. Upon reasonable request, and subject to
Section 9.14, General Partner shall, and shall cause each other Company to,
allow Administrative Agent (or its Related Parties who may be accompanied by a
Related Party of one or more Banks) to inspect any of its properties, to review
reports, files, and other records and to make and take away copies thereof, and
to discuss (provided that General Partner or the applicable other Company is
given the opportunity to be present for such discussions) any of its affairs,
conditions, and finances with its directors, officers, employees, or
representatives from time to time upon reasonable notice, during normal business
hours; provided that unless a Default or Event of Default has occurred and is
continuing and except in the case of Administrative Agent and its Related
Parties, such inspections shall be at the applicable Lender Party’s sole cost
and expense.

 

-56-



--------------------------------------------------------------------------------

Section 5.8 Financial Covenants.

(a) Consolidated Leverage Ratio. General Partner shall not permit the
Consolidated Leverage Ratio, as of the last day of any fiscal quarter, to exceed
0.60 to 1.0; provided that as of the last day of the four consecutive fiscal
quarters immediately following any Material Acquisition, such ratio may exceed
0.60 to 1.0 so long as it does not exceed 0.65 to 1.0.

(b) Fixed Charge Coverage Ratio. General Partner shall not permit the Fixed
Charge Coverage Ratio, as of the last day of any fiscal quarter, to be less than
1.50 to 1.0.

(c) Unencumbered Debt Service Coverage Ratio. General Partner shall not permit
the Unencumbered Debt Service Coverage Ratio, as of the last day of any fiscal
quarter, to be less than 1.50 to 1.0.

(d) Secured Indebtedness. General Partner shall not permit the ratio (expressed
as a percentage) of (i) the aggregate amount of all Secured Debt of the
Companies outstanding as of the last day of any fiscal quarter, to (ii) Total
Asset Value as of such date to exceed 35%; provided that as of the last day of
the four consecutive fiscal quarters immediately following any Material
Acquisition, such ratio may exceed 35% so long as it does not exceed 40%.

Section 5.9 Restriction on Fundamental Changes.

(a) Neither General Partner nor Prologis shall dissolve, liquidate or merge or
consolidate with or into another Person, except that, so long as no Default or
Event of Default exists or would result therefrom:

(i) Prologis may merge with any Consolidated Subsidiary; provided that Prologis
shall be the continuing or surviving Person; and

(ii) General Partner or Prologis may merge, dissolve, liquidate or consolidate
with or into another Person in connection with any transaction designed to
change the corporate, partnership, limited liability company or other structure
of such entity, or otherwise change its corporate or other form, so long as
(i) the succeeding or remaining entity assumes all of the assets and liabilities
of such Person and (ii) no Lender Party is adversely affected thereby.

(b) No Borrower shall enter into any merger or consolidation, unless the
following criteria are met: (i) the surviving entity is predominantly in the
commercial real estate business in Japan or the same jurisdiction of operation
as such Borrower; (ii) the surviving entity continues to be 50% owned, directly
or indirectly, by Prologis and Prologis continues to control such surviving
entity, (iii) if such merger or consolidation involves a Qualified Borrower, the
surviving entity continues to qualify as a Qualified Borrower; (iv) the
surviving entity assumes all obligations of its predecessor hereunder; and (v) a
Ratification is delivered to Administrative Agent. No Borrower shall liquidate,
wind-up or dissolve (or suffer any liquidation or dissolution), discontinue its
business or convey, lease, sell, transfer or otherwise dispose of, in

 

-57-



--------------------------------------------------------------------------------

one transaction or series of transactions, all or substantially all of its
business or property, whether now owned or hereafter acquired. Nothing in this
Section shall be deemed to prohibit the sale or leasing of portions of the Real
Property Assets in the ordinary course of business.

Section 5.10 Changes in Business. General Partner shall not, and shall not
permit any other Company to, engage in any material line of business
substantially different from those lines of business conducted by the Companies
on the Closing Date or any business substantially related or incidental thereto.

Section 5.11 General Partner Status. General Partner shall, at all times,
maintain its status as a REIT.

Section 5.12 Restricted Payments. General Partner shall not, and shall not
permit any other Company to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
if an Event of Default pursuant to Section 6.1(a) or 6.3(a) exists, except that:

(a) any Consolidated Subsidiary may at any time make Restricted Payments to any
other Company and, solely to the extent distributions to other holders of its
Equity Interests are required by its Organization Documents, to such other
holders of Equity Interests;

(b) any Company may at any time declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Company;

(c) any Company may at any time purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

(d) Prologis may at any time pay cash dividends and make other cash
distributions to General Partner and, to the extent corresponding distributions
to other holders of its Equity Interests are required by its Organization
Documents, to such other holders of Equity Interests, and General Partner may at
any time pay cash dividends and make other cash distributions to the holders of
its Equity Interests, in each case, in an amount not to exceed in the aggregate
the greater of (i) 95% of the aggregate, cumulative “Funds from Operations”
(excluding non-cash impairment charges, write-downs, or losses) of Prologis as
reported to its shareholders in either the annual report of Prologis filed by or
on behalf of Prologis with the SEC on a Form 10-K or any quarterly investment
package prepared for the holders of its Equity Interests after December 31,
2012, and (ii) the amount of Restricted Payments required to be paid in order
for General Partner to eliminate its REIT taxable income and/or to maintain its
status as a REIT; and

(e) any Company that is a REIT may at any time pay cash dividends and make other
cash distributions to holders of its Equity Interests to the extent
corresponding distributions to holders of its Equity Interests are required by
its Organization Documents, and any Company may at any time pay cash dividends
and make other cash distributions to the holders of its Equity Interests, in
each case, in an amount not to exceed in the aggregate the greater of (i) 95% of
the aggregate, cumulative “Funds from Operations” (excluding non-cash impairment
charges,

 

-58-



--------------------------------------------------------------------------------

write-downs, or losses) of such Company as reported to the holders of its Equity
Interests in any quarterly investment package prepared for the holders of its
Equity Interests after December 31, 2012, and (ii) the amount of Restricted
Payments required to be paid in order for such Company to eliminate its REIT
taxable income and/or to maintain its status as a REIT;

(f) any Company may at any time make non-cash Restricted Payments in connection
with employee, trustee and director stock option plans or similar employee,
trustee and director incentive arrangements.

Section 5.13 Transactions with Affiliates. General Partner shall not, and shall
not permit any other Company to, enter into any transaction of any kind with any
Affiliate of General Partner, whether or not in the ordinary course of business;
provided that the foregoing restriction shall not apply to (a) transactions with
existing shareholders of Consolidated Subsidiaries and Unconsolidated
Affiliates, (b) transactions in the ordinary course of business (i) on fair and
reasonable terms substantially as favorable to such Company as would be
obtainable by such Company at the time in a comparable arm’s length transaction
with a Person other than an Affiliate or (ii) that comply with the requirements
of the North America Security Administrators Association’s Statement of Policy
of Real Estate Investment Trusts, (c) payments to or from such Affiliates under
leases of commercial space on market terms, (d) payment of fees under asset or
property management agreements under terms and conditions available from
qualified management companies, (e) intercompany Liabilities and other
Investments between any Company and its Consolidated Subsidiaries or
Unconsolidated Affiliates otherwise permitted pursuant to this Agreement,
(f) transactions between Companies, and (g) transactions otherwise permitted
hereunder.

Section 5.14 Negative Pledge Agreements; Burdensome Agreements.

(a) General Partner shall not, and shall not permit any other Company to, grant
a Lien (other than Permitted Liens) to any Person on the Equity Interests of any
Company if the Unencumbered NOI of such Company is used in the calculation of
Unencumbered Debt Service Coverage Ratio.

(b) General Partner shall not, and shall not permit any other Company to, enter
into any negative pledge or other agreement with any other Person such that any
Company shall be prohibited from granting to Administrative Agent, for the
benefit of the Lender Parties, a first-priority Lien on the Equity Interests of
any Company (other than General Partner) if the Unencumbered NOI of such Company
is used in the calculation of Unencumbered Debt Service Coverage Ratio; provided
that the provisions of Section 1013 of the Existing Indenture and any similar
requirement for the grant of an equal and ratable lien in connection with a
pledge of any property or asset to Administrative Agent, shall not constitute a
negative pledge or any other agreement that violates this Section 5.14(b).

(c) General Partner shall not, and shall not permit any other Company to, enter
into any Contractual Obligation (other than this Agreement, any other Loan
Document or any other agreement or document evidencing or governing Indebtedness
of a Consolidated Subsidiary) that limits the ability of any Consolidated
Subsidiary to make Restricted Payments to any Company.

 

-59-



--------------------------------------------------------------------------------

Section 5.15 Qualified Borrower Status. Each Qualified Borrower will continue to
meet the qualifications of a Qualified Borrower.

Section 5.16 Use of Proceeds. Each Borrower shall use the proceeds of the Loans
for general corporate purposes not in contravention of any Laws or of any Loan
Document.

Section 5.17 Claims Pari Passu. Each Loan Party shall ensure that at all times
the claims of the Lender Parties under the Loan Documents rank at least pari
passu with the claims of all its unsecured and unsubordinated creditors other
than those claims that are preferred by Debtor Relief Laws.

Section 5.18 Anti-Social Forces. No Borrower shall (a) fall under any of the
categories described in Section 4.1(t); or (b) engage in, or cause any third
party to engage in, any of the following: (i) making violent demands;
(ii) making unjustified demands exceeding legal responsibility; (iii) using
violence or threatening speech or behavior in connection with any transaction;
(iv) damaging the trust of any Bank by spreading rumor, using fraud or force, or
obstructing the business of any Bank; or (v) engaging in any act similar to the
foregoing.

ARTICLE VI

DEFAULTS

Section 6.1 Guarantor Event of Default. A “Guarantor Event of Default” shall
have occurred if one or more of the following events shall have occurred and be
continuing:

(a) any Guarantor fails to pay (i) when and as required to be paid herein, any
amount of principal of any Loan, or (ii) within three Business Days after the
same becomes due, any interest on any Loan or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document;

(b) any Guarantor shall fail to observe or perform any covenant contained in
Section 5.7, Section 5.8, or Section 5.12 applicable to such Guarantor;

(c) any Guarantor fails to perform or observe any other covenant or agreement
(not specified in any other clause of this Section 6.1) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days after the first to occur of (i) a Responsible Officer of General Partner
or Prologis obtaining knowledge of such failure or (ii) General Partner’s
receipt of notice from Administrative Agent of such failure; provided that if
such failure is of such a nature that can be cured but cannot with reasonable
effort be completely cured within 30 days, then such 30-day period shall be
extended for such additional period of time (not exceeding 90 additional days)
as may be reasonably necessary to cure such failure so long as General Partner
or Prologis commences such cure within such 30-day period and diligently
prosecutes same until completion;

(d) any representation, warranty, certification or statement of fact made or
deemed made by any Guarantor in this Agreement, in any other Loan Document or in
any document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made (or deemed made) and, with respect
to any representation, warranty,

 

-60-



--------------------------------------------------------------------------------

certification or statement not known by such Guarantor at the time made or
deemed made to be incorrect, the defect causing such representation or warranty
to be incorrect when made (or deemed made) is not removed within 30 days after
the first to occur of (a) a Responsible Officer of General Partner or Prologis
obtaining knowledge thereof or (b) written notice thereof from Administrative
Agent to General Partner;

(e) any Company fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Recourse Debt (other than Indebtedness hereunder or under any other Loan
Document and Indebtedness under Swap Contracts) having an aggregate principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $50,000,000;

(f) any Company fails to observe or perform any other agreement or condition
relating to or in respect of any Recourse Debt or contained in any instrument or
agreement evidencing, securing or relating to the same, or any other event
(excluding voluntary actions by any applicable Company) occurs, the effect of
which default or other event is to cause Recourse Debt having an aggregate
principal amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $50,000,000, to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Recourse
Debt to be made, prior to its stated maturity, or such Recourse Debt to become
payable or cash collateral in respect thereof to be demanded;

(g) there occurs under any Swap Contract that constitutes Recourse Debt an Early
Termination Date (as defined in such Swap Contract) resulting from (i) any event
of default under such Swap Contract as to which any Company is the Defaulting
Party (as defined in such Swap Contract) or (ii) any Termination Event (as so
defined) under such Swap Contract as to which any Company is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by such
Company as a result thereof is greater than $50,000,000 and such amount is not
paid when due;

(h) any Guarantor institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any Guarantor or to all or any material part
of its property is instituted without the consent of such Guarantor and
continues undismissed or unstayed for 60 calendar days, or an order for relief
is entered in any such proceeding;

(i) (i) any Guarantor becomes unable (shiharai funou) or admits in writing its
inability (shiharai teishi) or fails generally to pay its debts as they become
due, or (ii) any writ or warrant of attachment or execution or similar process
is issued or levied against all or any material part of the property of any
Guarantor and is not released, vacated or fully bonded within 30 days after its
issue or levy;

 

-61-



--------------------------------------------------------------------------------

(j) there is entered against any Company (i) a final judgment or order for the
payment of money in an aggregate amount exceeding $50,000,000 (to the extent not
covered by insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (x) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (y) there is a period of ten consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect;

(k) (i) a Change of Control occurs or (ii) Prologis shall cease to own Equity
Interests of any Borrower unless all Loans of such Borrower have been paid in
full;

(l) (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in Liability
of any Company under Title IV of ERISA to such Pension Plan, such Multiemployer
Plan or the PBGC in an aggregate amount in excess of $5,000,000, or (ii) General
Partner or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal Liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $5,000,000.

(m) the assets of any Borrower at any time constitute “plan assets” as defined
in 29 C.F.R. § 2510.3-101(a)(1) as modified by Section 3(42) of ERISA;

(n) any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect (unless such cessation would not affect the obligations of any
Guarantor or the rights and remedies of any Lender Party, in each case, in any
material respect); or any Loan Party contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further Liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

Section 6.2 Rights and Remedies. Upon the occurrence of any Guarantor Event of
Default described in Sections 6.1(h) or (i), the Commitments shall immediately
terminate and the unpaid principal amount of, and any accrued interest on, the
Loans and any accrued fees and other Obligations hereunder shall automatically
become immediately due and payable, with all additional interest from time to
time accrued thereon, without presentation, demand, or protest or other
requirements of any kind (including valuation and appraisement, diligence,
presentment, notice of intent to demand or accelerate and notice of
acceleration), all of which are hereby expressly waived by the Loan Parties; and
upon the occurrence and during the continuance of any other Guarantor Event of
Default, Administrative Agent, following consultation with the Banks, may (and
upon the demand of the Majority Banks shall), by written notice to the Loan
Parties, in addition to the exercise of all of the rights and remedies permitted
Administrative Agent and the Banks at law or equity or under any of the other
Loan Documents, declare that the Commitments are terminated and/or declare the
unpaid principal amount of and any accrued and unpaid interest on the Loans and
any accrued fees and other Obligations hereunder to be, and the same shall
thereupon be, immediately due and payable with all additional interest from time
to

 

-62-



--------------------------------------------------------------------------------

time accrued thereon, without (except as otherwise provided in the Loan
Documents) presentation, demand, or protest or other requirements of any kind
(including valuation and appraisement, diligence, presentment, notice of intent
to demand or accelerate and notice of acceleration), all of which are hereby
expressly waived by the Loan Parties.

Section 6.3 Borrower Event of Default. A “Borrower Event of Default” as to any
Borrower shall have occurred if one or more of the following events shall have
occurred and be continuing:

(a) such Borrower fails to pay (i) when and as required to be paid herein, any
amount of principal of any Loan, or (ii) within three Business Days after the
same becomes due, any interest on any Loan or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document;

(b) such Borrower shall fail to observe or perform any covenant of
Section 5.9(b) and Section 5.15 applicable to such Borrower;

(c) such Borrower fails to perform or observe any other covenant or agreement
(not specified in any other clause of this Section 6.3) of such Borrower
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the first to occur of (i) a Responsible
Officer of such Borrower obtaining knowledge of such failure or (ii) such
Borrower’s receipt of notice from Administrative Agent of such failure; provided
that if such failure is of such a nature that can be cured but cannot with
reasonable effort be completely cured within 30 days, then such 30-day period
shall be extended for such additional period of time (not exceeding 90
additional days) as may be reasonably necessary to cure such failure so long as
such Borrower commences such cure within such 30-day period and diligently
prosecutes same until completion;

(d) any representation, warranty, certification or statement of fact made by
such Borrower in this Agreement, in any other Loan Document or in any document
delivered in connection herewith or therewith shall prove to have been incorrect
in any material respect when made (or deemed made) and, with respect to such
representations, warranties, certifications or statements not known by such
Borrower at the time made or deemed made to be incorrect, the defect causing
such representation or warranty to be incorrect when made (or deemed made) is
not removed within 30 days after written notice thereof from Administrative
Agent to such Borrower;

(e) such Borrower shall commence a voluntary case or other proceeding for the
purpose of the winding-up, dissolution, liquidation, administration or
re-organization, or for the appointment of a liquidator, receiver,
administrator, administrative receiver, conservator, custodian, trustee or
similar officer, of it or of all or any material part of its revenues and assets
(unless such winding-up, dissolution, liquidation, administration,
re-organization or appointment is permitted under this Agreement or is otherwise
carried out in connection with a reconstruction or amalgamation when solvent, on
terms previously approved by Administrative Agent) under any domestic or foreign
bankruptcy, insolvency, receivership or similar Law now or hereafter in effect
(including, under Japanese Law, any corporate action or proceeding relating to
the commencement of bankruptcy proceedings (hasan tetsuzuki), the commencement
of civil

 

-63-



--------------------------------------------------------------------------------

rehabilitation proceedings (minji saisei tetsuzuki), the commencement of
corporate reorganization proceedings (kaisha kosei tetsuzuki) or the
commencement of special liquidation (tokubetsu seisan); provided that none of
the foregoing shall be deemed an Event of Default if, within 45 Business Days of
the occurrence of any such event, (i) a Subsidiary satisfying the definition of
Qualified Borrower (and which would not cause a similar default under this
Section 6.3(e)) is substituted for such Borrower or (ii) all Obligations of such
Borrower have been paid in full and such Borrower has been removed as a Loan
Party;

(f) an involuntary case or other proceeding shall be commenced against such
Borrower seeking the winding-up, dissolution, liquidation, administration or
re-organization, or the appointment of a liquidator, receiver, administrator,
administrative receiver, conservator, custodian, trustee or similar officer, of
it or of all or any material part of its revenues and assets under any domestic
or foreign bankruptcy, insolvency, receivership or similar Law now or hereafter
in effect (including the Japanese Laws set forth in Section 6.3(e) above), and
such involuntary case or other proceeding shall remain undismissed and unstayed
for a period ending on the earlier of (a) 30 days after commencement or, if
earlier, the date on which such proceeding is advertised and (b) a judgment to
commence proceedings (or preservative order) has been made in relation to the
matter in respect of which the action, proceeding or appointment was initiated;
provided that none of the foregoing shall be deemed an Event of Default if,
within 45 Business Days of the occurrence of any such event, (i) a Subsidiary
satisfying the definition of Qualified Borrower (and which would not cause a
similar default under this Section 6.3(f)) is substituted for such Borrower or
(ii) all Obligations of such Borrower have been paid in full and such Borrower
has been removed as a Loan Party;

(g) at any time, for any reason, such Borrower seeks to repudiate its
obligations under any Loan Document;

(h) any assets of such Borrower shall constitute “plan assets” (within the
meaning of 29 C.F.R. § 25 10.3-101 as modified by Section 3(42) of ERISA);
provided that if, within 45 Business Days of the date any assets of such
Borrower constitute “plan assets” (within the meaning of 29 C.F.R. § 2510.3-101
as modified by Section 3(42) of ERISA), (i) a Subsidiary satisfying the
definition of Qualified Borrower is substituted for such Borrower (and which
would not cause a similar default under this Section 6.3(h)) or (ii) all
Obligations of such Borrower have been paid in full and such Borrower has been
removed as a Loan Party; or

Section 6.4 Rights and Remedies with Respect to Borrower Event of Default. Upon
the occurrence of any Borrower Event of Default described in Sections 6.3(e) or
(f) with respect to any Borrower, (i) the unpaid principal amount of, and any
accrued interest on, the Loans made to such defaulting Borrower and any accrued
fees and other Obligations of such defaulting Borrower hereunder shall
automatically become immediately due and payable by such defaulting Borrower,
with all additional interest from time to time accrued thereon, without
presentation, demand, or protest or other requirements of any kind (including
valuation and appraisement, diligence, presentment, notice of intent to demand
or accelerate and notice of acceleration), all of which are hereby expressly
waived by such defaulting Borrower and (ii) Administrative Agent shall have the
right to immediately make a claim under the Guaranty for, and demand payment by
the Guarantors of, the amounts set forth in subclause (i) above (it being agreed
that the Guarantors’ obligations are primary and shall be enforceable against
each Guarantor and its

 

-64-



--------------------------------------------------------------------------------

respective successors and assigns without the necessity for any suit or
proceeding of any kind or nature whatsoever brought by Administrative Agent or
any of the Banks against the defaulting Borrower); and upon the occurrence and
during the continuance of any other Borrower Event of Default, Administrative
Agent, following consultation with the Banks, may (and upon the demand of the
Majority Banks shall), by written notice to such defaulting Borrower and each
Guarantor, in addition to the exercise of all of the rights and remedies
permitted Administrative Agent and the Banks at law or equity or under any of
the other Loan Documents to which such defaulting Borrower is a party,
(x) declare that the unpaid principal amount of and any accrued and unpaid
interest on the Loans made to such defaulting Borrower and any accrued fees and
other Obligations of such defaulting Borrower hereunder to be, and the same
shall thereupon be, immediately due and payable with all additional interest
from time to time accrued thereon, without (except as otherwise provided in the
Loan Documents to which such defaulting Borrower is a party) presentation,
demand, or protest or other requirements of any kind (including valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by such
defaulting Borrower, and (y) immediately make a claim under the Guaranty for,
and demand payment by, the Guarantors of the amounts set forth in subclause
(x) above (it being agreed that the Guarantors’ obligations are primary and
shall be enforceable against each Guarantor and its respective successors and
assigns without the necessity for any suit or proceeding of any kind or nature
whatsoever brought by Administrative Agent or any of the Banks against the
defaulting Borrower).

Section 6.5 Enforcement of Rights and Remedies. Notwithstanding anything to the
contrary contained in this Agreement or in any other Loan Document,
Administrative Agent and the Banks each agree that any exercise or enforcement
of the rights and remedies granted to Administrative Agent or the Banks under
this Agreement or at law or in equity with respect to this Agreement or any
other Loan Documents shall be commenced and maintained by Administrative Agent
on behalf of Administrative Agent and/or the Banks. Administrative Agent shall
act at the direction of the Majority Banks in connection with the exercise of
any remedies at law, in equity or under any of the Loan Documents or, if the
Majority Banks are unable to reach agreement, then, from and after an Event of
Default, Administrative Agent may pursue such rights and remedies as it may
determine.

Section 6.6 Notice of Default. Administrative Agent shall give notice to the
Loan Parties of a Default or Event of Default promptly upon being requested to
do so by the Majority Banks and shall thereupon notify all the Banks thereof.
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default (other than nonpayment of
principal of or interest on the Loans) unless Administrative Agent has received
notice in writing from a Bank, a Borrower or a Guarantor referring to this
Agreement or the other Loan Documents, describing such event or condition.
Should Administrative Agent receive notice of the occurrence of a Default or
Event of Default expressly stating that such notice is a notice of a Default or
Event of Default, or should Administrative Agent send any Borrower or Guarantors
a notice of Default or Event of Default, Administrative Agent shall promptly
give notice thereof to each Bank.

Section 6.7 Actions in Respect of Letters of Credit. (a) If, at any time and
from time to time, any Letter of Credit shall have been issued hereunder
(regardless of on whose behalf it

 

-65-



--------------------------------------------------------------------------------

shall have been issued) and a Guarantor Event of Default shall have occurred and
be continuing, then, upon the occurrence and during the continuation thereof,
Administrative Agent, after consultation with the Banks, may, and upon the
demand of the Majority Banks shall, whether in addition to the taking by
Administrative Agent of any of the actions described in this Article or
otherwise, make a demand upon each Borrower for whom a Letter of Credit was
issued, and forthwith upon such demand (but in any event within ten days after
such demand), each such Borrower shall deliver to Administrative Agent, to hold
as collateral for all Obligations arising from such Letter of Credit on behalf
of the Banks, in same day funds at Administrative Agent’s office designated in
such demand, for deposit in a special cash collateral account (the “Letter of
Credit Collateral Account”) to be maintained in the name of Administrative Agent
(on behalf of the Banks) and under its sole dominion and control at such place
as shall be designated by Administrative Agent, an amount equal to the amount of
the Letter of Credit Usage under the Letters of Credit issued for the account of
such Borrower. If, at any time and from time to time, any Letter of Credit shall
have been issued hereunder for the account of any Borrower and a Borrower Event
of Default shall have occurred and be continuing with respect to such Borrower,
then, upon the occurrence and during the continuation thereof, Administrative
Agent, after consultation with the Banks, may, and upon the demand of the
Majority Banks shall, whether in addition to the taking by Administrative Agent
of any of the actions described in this Article or otherwise, make a demand upon
such defaulting Borrower for whom a Letter of Credit was issued, and forthwith
upon such demand (but in any event within ten days after such demand), such
defaulting Borrower shall deliver to Administrative Agent, to hold as collateral
for all Obligations arising from such Letter of Credit on behalf of the Banks,
in same day funds at Administrative Agent’s office designated in such demand,
for deposit in the Letter of Credit Collateral Account, an amount equal to the
amount of the Letter of Credit Usage under such Letters of Credit issued for the
account of such defaulting Borrower. In addition, if any Letter of Credit shall
have been issued hereunder (regardless of on whose behalf it shall have been
issued) and a Bank is at such time a Defaulting Bank, Borrower shall, within one
Business Day of delivery of written notice thereof by Administrative Agent,
deliver to Administrative Agent, to hold as collateral for all Obligations
arising from such Letter of Credit on behalf of the Banks, in same day funds at
Administrative Agent’s office designated in such demand, for deposit in the
Letter of Credit Collateral Account, an amount equal to such Defaulting Bank’s
Pro Rata Share (after giving effect to Section 9.15(d) and any cash collateral
provided by the Defaulting Bank or retained pursuant to Section 9.15(b)) of the
amount of the Letter of Credit Usage under such Letters of Credit issued for the
account of such Borrower. If a Borrower is required to provide an amount of cash
collateral pursuant to this Section 6.7 as a result of a Bank being a Defaulting
Bank, such cash collateral shall be released and promptly returned to such
Borrower from time to time to the extent the amount deposited shall exceed the
Defaulting Bank’s Pro Rata Share of the Letter of Credit Usage or if such Bank
ceases to be a Defaulting Bank. Interest shall accrue on the Letter of Credit
Collateral Account at a rate equal to the Prime Rate.

(b) Each Borrower hereby pledges, assigns and grants to Administrative Agent, as
administrative agent for its benefit and the ratable benefit of the Banks, a
lien on and a security interest in, the following collateral (the “Letter of
Credit Collateral”):

(i) the Letter of Credit Collateral Account, all cash of such Borrower deposited
therein and all certificates and instruments, if any, from time to time
representing or evidencing the Letter of Credit Collateral Account;

 

-66-



--------------------------------------------------------------------------------

(ii) all notes, certificates of deposit and other instruments from time to time
hereafter delivered to or otherwise possessed by Administrative Agent for or on
behalf of such Borrower in substitution for or in respect of any or all of the
then existing Letter of Credit Collateral of such Borrower;

(iii) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the then existing Letter of Credit Collateral of such
Borrower; provided that, if no Event of Default has occurred and is continuing,
any interest, dividends or other earnings received with respect to the Letter of
Credit Collateral shall be distributed to Borrower on a monthly basis; and

(iv) to the extent not covered by the above clauses, all proceeds of any or all
of the foregoing Letter of Credit Collateral.

The lien and security interest granted hereby secures the payment of all
obligations of such Borrower now or hereafter existing hereunder and under any
other Loan Document.

(c) Each Borrower hereby authorizes Administrative Agent for the ratable benefit
of the Banks to apply, from time to time after funds of such Borrower are
deposited in the Letter of Credit Collateral Account, funds of such Borrower
then held in the Letter of Credit Collateral Account to the payment of any
amounts, in such order as Administrative Agent may elect, as shall have become
due and payable by such Borrower to the Banks in respect of the Letters of
Credit issued for the account of such Borrower.

(d) Neither a Borrower nor any Person claiming or acting on behalf of or through
such Borrower shall have any right to withdraw any of the funds held in the
Letter of Credit Collateral Account, except as provided in Sections 6.7(b) and
(h) hereof.

(e) Each Borrower agrees that it will not (i) sell or otherwise dispose of any
interest in the Letter of Credit Collateral of such Borrower or (ii) create or
permit to exist any Lien, security interest or other charge or encumbrance upon
or with respect to any of the Letter of Credit Collateral of such Borrower,
except for the security interest created by this Section 6.7.

(f) If any Event of Default shall have occurred and be continuing:

(i) With respect to any Guarantor Event of Default, Administrative Agent may, in
its sole discretion, without notice to the Loan Parties except as required by
law and at any time from time to time, charge, set off or otherwise apply all or
any part of the Letter of Credit Collateral of any Borrower first, (x) amounts
previously drawn on any Letter of Credit issued for the account of such Borrower
that have not been reimbursed by the applicable Borrower and (y) any Letter of
Credit Usage of such Borrower described in clause (ii) of the definition thereof
that are then due and payable and second, any other unpaid Obligations then due
and payable, in such order as Administrative Agent shall elect. With respect to
any Borrower Event of Default relating to any Borrower, Administrative Agent
may, in its sole discretion, without notice to the Loan Parties except as
required by law and at any time from time to time, charge, set off or

 

-67-



--------------------------------------------------------------------------------

otherwise apply all or any part of the Letter of Credit Collateral of such
Borrower first, (x) amounts previously drawn on any Letter of Credit issued for
the account of such Borrower that have not been reimbursed by such Borrower and
(y) any Letter of Credit Usage of such Borrower described in clause (ii) of the
definition thereof that are then due and payable from such Borrower and second,
any other unpaid Obligations of such Borrower then due and payable, in such
order as Administrative Agent shall elect. The rights of Administrative Agent
under this Section 6.7 are in addition to any rights and remedies which any Bank
may have.

(ii) Administrative Agent may also exercise, in its sole discretion, in respect
of the Letter of Credit Collateral Account, in addition to the other rights and
remedies provided herein or otherwise available to it, all the rights and
remedies of a secured party upon default under the Uniform Commercial Code in
effect in the State of New York at that time.

(g) Administrative Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Letter of Credit Collateral if the Letter of
Credit Collateral is accorded treatment substantially equal to that which
Administrative Agent accords its own property, it being understood that,
assuming such treatment, Administrative Agent shall not have any responsibility
or liability with respect thereto.

(h) At such time as all Events of Default have been cured or waived in writing,
all amounts of any Borrower remaining in the Letter of Credit Collateral Account
shall be promptly returned to such Borrower and, in the case of Letters of
Credit maturing after the Maturity Date, upon the return of any such Letter of
Credit, any amount attributable to such Letter of Credit shall be promptly
returned to the Borrower. Absent such cure or written waiver, any surplus of the
funds of any Borrower held in the Letter of Credit Collateral Account and
remaining after payment in full of all of the Obligations of such Borrower
hereunder and under any other Loan Document after the Maturity Date shall be
paid to such Borrower or to whomsoever may be lawfully entitled to receive such
surplus.

Section 6.8 Distribution of Proceeds after Default. Notwithstanding anything
contained herein to the contrary but subject to the provisions of Section 9.15
hereof, from and after an Event of Default, to the extent proceeds are received
by Administrative Agent, such proceeds will be distributed to the Banks pro rata
in accordance with the unpaid principal amount of the Loans (giving effect to
any participations granted therein pursuant to Section 9.4).

 

-68-



--------------------------------------------------------------------------------

ARTICLE VII

ADMINISTRATIVE AGENT

Section 7.1 Appointment and Authorization. Each Bank irrevocably appoints and
authorizes Administrative Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement and the other Loan Documents as are
delegated to Administrative Agent by the terms hereof or thereof, together with
all such powers as are reasonably incidental thereto. Except as set forth in
Sections 7.8, 7.9 and 7.10 hereof, the provisions of this Article VII are solely
for the benefit of Administrative Agent and the Banks, and no Loan Party shall
have any rights to rely on or enforce any of the provisions hereof. In
performing its functions and duties under this Agreement, Administrative Agent
shall act solely as an agent of the Banks and does not assume and shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for the Loan Parties.

Section 7.2 Agency and Affiliates. Sumitomo Mitsui Banking Corporation has the
same rights and powers under this Agreement as any other Bank and may exercise
or refrain from exercising the same as though it were not Administrative Agent
and Sumitomo Mitsui Banking Corporation and each of its Affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
the Loan Parties or any Subsidiary or Affiliate of the Loan Parties as if it
were not Administrative Agent hereunder, and the term “Bank” and “Banks” shall
include Sumitomo Mitsui Banking Corporation in its individual capacity.

Section 7.3 Action by Administrative Agent. The obligations of Administrative
Agent hereunder are only those expressly set forth herein. Without limiting the
generality of the foregoing, Administrative Agent shall not be required to take
any action with respect to any Default or Event of Default, except as expressly
provided in Article VI. The duties of Administrative Agent shall be
administrative in nature. Subject to the provisions of Sections 7.1, 7.5 and
7.6, Administrative Agent shall administer the Loans in the same manner as it
administers its own loans.

Section 7.4 Consultation with Experts. As between Administrative Agent on the
one hand and the Banks on the other hand, Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

Section 7.5 Liability of Administrative Agent. As between Administrative Agent
on the one hand and the Banks on the other hand, neither Administrative Agent
nor any of its Affiliates nor any of its directors, officers, agents or
employees shall be liable for any action taken or not taken by it in connection
herewith (i) with the consent or at the request of the Majority Banks or (ii) in
the absence of its own gross negligence or willful misconduct. As between
Administrative Agent on the one hand and the Banks on the other hand, neither
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into or verify
(i) any statement, warranty or representation made in connection with this
Agreement or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of the Loan Parties; (iii) the

 

-69-



--------------------------------------------------------------------------------

satisfaction of any condition specified in Article III, except receipt of items
required to be delivered to Administrative Agent, or (iv) the validity,
effectiveness or genuineness of this Agreement, the other Loan Documents or any
other instrument or writing furnished in connection herewith. As between
Administrative Agent on the one hand and the Banks on the other hand,
Administrative Agent shall not incur any liability by acting in reliance upon
any notice, consent, certificate, statement, or other writing (which may be a
bank wire, telex or similar writing) believed by it to be genuine or to be
signed by the proper party or parties.

Section 7.6 Indemnification. Each Bank shall, ratably in accordance with its
Commitment, indemnify Administrative Agent and its Affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Loan Parties) against any cost, expense (including reasonable
and documented counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitee’s gross negligence or
willful misconduct) that such indemnitee may suffer or incur in connection with
its duties as Administrative Agent under this Agreement, the other Loan
Documents or any action taken or omitted by such indemnitee hereunder. In the
event that Administrative Agent shall, subsequent to its receipt of
indemnification payment(s) from Banks in accordance with this Section 7.6,
recoup any amount from any Loan Party, or any other party liable therefor in
connection with such indemnification, Administrative Agent shall reimburse the
Banks which previously made the payment(s) pro rata, based upon the actual
amounts which were theretofore paid by each Bank. Administrative Agent shall
reimburse such Banks so entitled to reimbursement within two Business Days of
its receipt of such funds from such Loan Party or such other party liable
therefor.

Section 7.7 Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon Administrative Agent or any other Bank, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Bank also acknowledges
that it will, independently and without reliance upon Administrative Agent or
any other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.

Section 7.8 Successor Agent. Administrative Agent may resign at any time by
giving notice thereof to the Banks and the Loan Parties, and Administrative
Agent shall resign in the event its Commitment (without participants) is reduced
to less than the Commitment of any other Bank. Upon any such resignation, the
Majority Banks shall have the right to appoint a successor Administrative Agent
which successor Administrative Agent shall be subject to Fronting Bank’s
approval and, provided no Guarantor Event of Default has occurred and is then
continuing, be subject to Prologis’ approval, which approval (in both cases)
shall not be unreasonably withheld or delayed. If no successor Administrative
Agent shall have been so appointed by the Majority Banks and approved by
Prologis and the Fronting Bank, and shall have accepted such appointment, within
30 days after the retiring Administrative Agent gives notice of resignation,
then the retiring Administrative Agent may, on behalf of the Banks, appoint a
successor Administrative Agent, which shall be Administrative Agent who shall
act until the Majority Banks shall appoint an Administrative Agent. Any
appointment of a successor Administrative Agent by the Majority Banks or the
retiring Administrative Agent pursuant to the preceding sentence shall be
subject to the approval of the Fronting Bank approval and, provided no

 

-70-



--------------------------------------------------------------------------------

Guarantor Event of Default has occurred and is then continuing, Prologis’
approval, which approval (in either case) shall not be unreasonably withheld or
delayed. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights and
duties of the retiring Administrative Agent and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent’s resignation hereunder, the provisions of this
Article shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent. For gross negligence or willful
misconduct, as determined by all the Banks (excluding for such determination
Administrative Agent in its capacity as a Bank, as applicable), or if
Administrative Agent becomes a Defaulting Bank (as determined by the Majority
Banks other than Administrative Agent in its capacity as a Bank, and the
Borrower), Administrative Agent may be removed at any time by giving at least 30
Business Days’ prior written notice to Administrative Agent and Borrower. Such
resignation or removal shall take effect upon the acceptance of appointment by a
successor Administrative Agent in accordance with the provisions of this
Section 7.8.

Section 7.9 Consents and Approvals. All communications from Administrative Agent
to the Banks requesting the Banks’ determination, consent, approval or
disapproval (i) shall be given in the form of a written notice to each Bank,
(ii) shall be accompanied by a description of the matter or item as to which
such determination, approval, consent or disapproval is requested, or shall
advise each Bank where such matter or item may be inspected, or shall otherwise
describe the matter or issue to be resolved, (iii) shall include, if reasonably
requested by a Bank and to the extent not previously provided to such Bank,
written materials and a summary of all oral information provided to
Administrative Agent by a Borrower or any Guarantor in respect of the matter or
issue to be resolved, (iv) shall include Administrative Agent’s recommended
course of action or determination in respect thereof, and (v) shall include the
following clause in capital letters, “FAILURE TO RESPOND TO THIS NOTICE WITHIN
THE BANK REPLY PERIOD SHALL BE DEEMED CONSENT TO THE RECOMMENDATION SET FORTH
HEREIN”. Each Bank shall reply promptly, but in any event within ten Business
Days after receipt of the request therefor from Administrative Agent (the “Bank
Reply Period”). Unless a Bank shall give written notice to Administrative Agent
that it objects to the recommendation or determination of Administrative Agent
(together with a written explanation of the reasons behind such objection)
within the Bank Reply Period, such Bank shall be deemed to have approved of or
consented to such recommendation or determination. With respect to decisions
requiring the approval of the Majority Banks or all the Banks, Administrative
Agent shall submit its recommendation or determination for approval of or
consent to such recommendation or determination to all Banks and upon receiving
the required approval or consent (or deemed approval or consent, as the case may
be) shall follow the course of action or determination of the Majority Banks or
all the Banks (and each non-responding Bank shall be deemed to have concurred
with such recommended course of action), as the case may be.

Section 7.10 Cooperation with Asset Liquidation Plan Amendments. Each Qualified
Borrower which is a TMK (“TMK Qualified Borrower”) may be required from time to
time to amend its Asset Liquidation Plan as a result of (i) certain of its
actions taken in accordance with, or not prohibited by, this Agreement, (ii) its
status as a Qualified Borrower under this Agreement, or (iii) certain actions to
be taken by such TMK Qualified Borrower in connection with any indebtedness to
be obtained by such TMK Qualified Borrower, provided such

 

-71-



--------------------------------------------------------------------------------

indebtedness does not violate this Agreement (“TMK Permitted Indebtedness”).
Administrative Agent and each of the Banks acknowledges the foregoing and hereby
consents to any amendment to each TMK Qualified Borrower’s Asset Liquidation
Plan that is required as a result of (i) such TMK’s respective actions taken in
accordance with, or not prohibited by, this Agreement, (ii) its status as a
Qualified Borrower under this Agreement, or (iii) such TMK Qualified Borrower’s
actions to be taken in accordance with a TMK Permitted Indebtedness, except to
the extent any such amendment materially adversely affects the rights and/or
remedies of any such Bank hereunder. Administrative Agent and each of the Banks
shall reasonably cooperate with any TMK Qualified Borrower, at such TMK
Qualified Borrower’s sole cost and expense, in amending its Asset Liquidation
Plan and timely provide any TMK Qualified Borrower with such executed consents,
acknowledgments of notice or other documents as such TMK Qualified Borrower may
reasonably request or as may be required by the applicable Japanese governmental
authorities to so amend its Asset Liquidation Plan. In furtherance of the
foregoing, each Bank shall execute and deliver to Administrative Agent on the
Closing Date 20 originals of the “Prior Consent Concerning Amendment to Asset
Liquidation Plan” in the form of Exhibit C (the “Consents”), and the Banks
hereby authorize Administrative Agent to complete one or more of such Consents
and deliver the same in the event any TMK Qualified Borrower seeks to amend its
Asset Liquidation Plan in accordance with this Section 7.10, provided that any
action described in such Consent must not violate this Agreement. Within ten
days of the request of Administrative Agent during the Term, each Bank shall
promptly execute and deliver such additional Consents as may be so requested and
necessary for the purposes set forth in this Section 7.10. Notwithstanding the
foregoing, if such amendment is immaterial as set forth in Article 151,
Section 3, Item 1 of the TMK Law, no consent of Administrative Agent nor of any
Bank shall be required.

ARTICLE VIII

CHANGE IN CIRCUMSTANCES

Section 8.1 Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any Yen LIBOR Borrowing,
Administrative Agent determines in good faith that deposits in Yen (in the
applicable amounts) are not being offered in the relevant market for such
Interest Period, Administrative Agent shall forthwith give notice thereof to
Prologis and the Banks, whereupon until Administrative Agent notifies Prologis
and the Banks that the circumstances giving rise to such suspension no longer
exist, the obligations of the Banks to make Yen LIBOR Loans shall be suspended.
In such event, unless the applicable Borrower notifies Administrative Agent on
or before the second Business Day before, but excluding, the date of any Yen
LIBOR Borrowing for which a Notice of Borrowing has previously been given that
it elects not to borrow on such date, such Borrowing shall instead be made as a
Base Rate Borrowing (unless any Bank has previously advised Administrative Agent
and Borrower that it is unable to make a Base Rate Loan and such notice has not
been withdrawn, in which event Administrative Agent shall determine in good
faith the appropriate rate of interest after consultation with Borrower and such
Bank).

If, at any time, the obligations of the Banks to make Yen LIBOR Loans shall be
suspended pursuant to the terms of this Section 8.1, with respect to any Bank
that has previously notified Administrative Agent and Borrower that it is unable
to make a Base Rate Loan which

 

-72-



--------------------------------------------------------------------------------

notice has not been withdrawn, Prologis shall have the right, upon five Business
Day’s notice to Administrative Agent, to either (x) cause a bank, reasonably
acceptable to Administrative Agent, to offer to purchase the Commitments of such
Bank for an amount equal to such Bank’s outstanding Loans and to become a Bank
hereunder, or to obtain the agreement of one or more existing Banks to offer to
purchase the Commitments of such Bank for such amount, which offer such Bank is
hereby required to accept, or (y) to repay in full all Loans then outstanding of
such Bank, together with interest and all other amounts due thereon, upon which
event, such Bank’s Commitment shall be deemed to be canceled pursuant to
Section 2.9(e).

Section 8.2 Illegality. If, on or after the date of this Agreement, the adoption
of any applicable Law, rule or regulation, or any change in any applicable Law,
rule or regulation, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank (or
its Lending Office) with any request or directive (whether or not having the
force of law) made after the Closing Date of any such authority, central bank or
comparable agency shall make it unlawful for any Bank (or its Lending Office)
(x) to make, maintain or fund its Yen LIBOR Loans, or (y) to participate in any
Letter of Credit issued by the Fronting Bank, or, with respect to the Fronting
Bank, to issue a Letter of Credit, Administrative Agent shall forthwith give
notice thereof to the other Banks and the Loan Parties, whereupon until such
Bank notifies the Loan Parties and Administrative Agent that the circumstances
giving rise to such suspension no longer exist, the obligation of such Bank in
the case of the event described in clause (x) above to make Yen LIBOR Loans, or
in the case of the event described in clause (y) above, to participate in any
Letter of Credit issued by the Fronting Bank or, with respect to the Fronting
Bank, to issue any Letter of Credit, shall be suspended. With respect to Yen
LIBOR Loans, before giving any notice to Administrative Agent pursuant to this
Section, such Bank shall designate a different Lending Office if such
designation will avoid the need for giving such notice and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank. If such Bank
shall determine that it may not lawfully continue to maintain and fund any of
its outstanding Yen LIBOR Loans to maturity and shall so specify in such notice,
the applicable Borrower shall be deemed to have delivered a Notice of Interest
Rate Election and such Yen LIBOR Loan shall be converted as of such date to a
Base Rate Loan (without payment of any amounts that such Borrower would
otherwise be obligated to pay pursuant to Section 2.11 hereof with respect to
Loans converted pursuant to this Section 8.2) in an equal principal amount from
such Bank (on which interest and principal shall be payable contemporaneously
with the related Yen LIBOR Loans of the other Banks), and such Bank shall make
such a Base Rate Loan (unless such Bank has previously advised Administrative
Agent and Borrower that it is unable to make a Base Rate Loan, in which event
Administrative Agent shall determine in good faith the appropriate rate of
interest for such Loans after consultation with the Borrower and such Bank).

If at any time, it shall be unlawful for any Bank to make, maintain or fund its
Yen LIBOR Loans, Prologis shall have the right, upon five Business Day’s notice
to Administrative Agent, to either (x) cause a bank, reasonably acceptable to
Administrative Agent, to offer to purchase the Commitments of such Bank for an
amount equal to such Bank’s outstanding Loans, together with accrued and unpaid
interest thereon, and to become a Bank hereunder, or obtain the agreement of one
or more existing Banks to offer to purchase the Commitments of such Bank for
such amount, which offer such Bank is hereby required to accept, or (y) to repay
in full all Loans then outstanding of such Bank, together with interest due
thereon and any fees due hereunder, upon which event, such Bank’s Commitments
shall be deemed to be canceled pursuant to Section 2.9(e).

 

-73-



--------------------------------------------------------------------------------

Section 8.3 Increased Cost and Reduced Return.

(a) If any Change in Law shall impose, modify or deem applicable any reserve
(including any such requirement imposed by the Japanese Central Bank), special
deposit, insurance assessment or similar requirement against assets of, deposits
with or for the account of, or credit extended by, any Bank (or its Lending
Office) or shall impose on any Bank (or its Lending Office) or on the interbank
market any other condition materially more burdensome in nature, extent or
consequence than those in existence as of the Effective Date affecting such
Bank’s Yen LIBOR Loans, its Note, or its obligation to make Yen LIBOR Loans, and
the result of any of the foregoing is to increase the cost to such Bank (or its
Lending Office) of making or maintaining any Yen LIBOR Loan, or to reduce the
amount of any sum received or receivable by such Bank (or its Lending Office)
under this Agreement or under its Note with respect to such Yen LIBOR Loans, by
an amount deemed by such Bank to be material, then, subject to the provisions of
Section 8.4 (which shall be controlling with respect to matters covered
thereby), within 15 days after demand by such Bank (with a copy to
Administrative Agent), each Borrower shall pay to such Bank such additional
amount or amounts attributable to the Yen LIBOR Loans made to such Borrower
(based upon a reasonable allocation thereof by such Bank to the Yen LIBOR Loans
made by such Bank hereunder) as will compensate such Bank for such increased
cost or reduction to the extent such Bank generally imposes such additional
amounts on other borrowers of such Bank in similar circumstances.

(b) If any Bank shall have reasonably determined that any Change in Law has or
would have the effect of reducing the rate of return on capital of such Bank (or
its Bank Parent) as a consequence of such Bank’s obligations hereunder to a
level below that which such Bank (or its Bank Parent) could have achieved but
for such Change in Law by an amount reasonably deemed by such Bank to be
material, then from time to time, within 15 days after demand by such Bank (with
a copy to Administrative Agent), each Borrower shall pay to such Bank such
additional amount or amounts attributable to the Yen LIBOR Loans made to such
Borrower as will compensate such Bank (or its Bank Parent) for such reduction to
the extent such Bank generally imposes such additional amounts on other
borrowers of such Bank in similar circumstances.

(c) Each Bank will promptly notify Prologis and Administrative Agent of any
event of which it has knowledge, occurring after the date hereof, which will
entitle such Bank to compensation pursuant to this Section and will designate a
different Lending Office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the reasonable judgment of
such Bank, be otherwise disadvantageous to such Bank. If such Bank shall fail to
notify Prologis of any such event within 90 days following the end of the month
during which such event occurred, then the applicable Borrower’s and Guarantor’s
liability for any amounts described in this Section incurred by such Bank as a
result of such event shall be limited to those attributable to the period
occurring subsequent to the 90th day prior to, but excluding, the date upon
which such Bank actually notified Prologis of the occurrence of such event. A
certificate of any Bank claiming compensation under this Section and setting
forth a reasonably detailed calculation of the additional amount or amounts to
be paid to it hereunder shall be conclusive in the absence of demonstrable
error. In determining such amount, such Bank may use any reasonable averaging
and attribution methods.

 

-74-



--------------------------------------------------------------------------------

(d) If at any time, any Bank shall be owed amounts pursuant to this Section 8.3,
Prologis shall have the right, upon five Business Day’s notice to Administrative
Agent to either (x) cause a bank, reasonably acceptable to Administrative Agent,
to offer to purchase the Commitments of such Bank for an amount equal to such
Bank’s outstanding Loans and to become a Bank hereunder, or to obtain the
agreement of one or more existing Banks to offer to purchase the Commitments of
such Bank for such amount, which offer such Bank is hereby required to accept,
or (y) to repay in full all Loans then outstanding of such Bank, together with
interest and all other amounts due thereon, upon which event, such Bank’s
Commitment shall be deemed to be canceled pursuant to Section 2.9(e).

Section 8.4 Taxes.

(a) Any payments by any Loan Party to or for the account of any Bank or
Administrative Agent hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any present or future taxes, duties,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, in the case of each Bank and Administrative Agent,
taxes imposed on or measured by its overall income (however denominated), and
franchise taxes imposed on it, by the jurisdiction (or any political subdivision
thereof) under the laws of which such Bank or Administrative Agent (as the case
may be) is organized, in which its principal office is located, in which it is
otherwise conducting business and subject to such taxes or, in the case of each
Bank, taxes imposed on or measured by its overall income (however denominated),
and franchise or similar taxes imposed on it, by the jurisdiction of such Bank’s
Lending Office or any political subdivision thereof or by any other jurisdiction
(or any political subdivision thereof) as a result of a present or former
connection between such Bank or Administrative Agent and such other jurisdiction
or by the United States (all such non-excluded taxes, duties, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Non-Excluded Taxes”). If a Loan Party shall be required by law to deduct any
Non-Excluded Taxes from or in respect of any sum payable hereunder or under any
Note or Letter of Credit, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 8.4) such Bank, the Fronting Bank or
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Loan Party shall
make such deductions, (iii) the Loan Party shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Law and (iv) the Loan Party shall furnish to Administrative Agent, at its
address referred to in Section 9.1, the original or a certified copy of a
receipt evidencing payment thereof.

(b) In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, or charges or similar
levies which arise from any payment made hereunder or under any Note made by
such Borrower, any Security Documents of such Borrower or any Letter of Credit
issued for the account of such Borrower or from the execution or delivery of, or
otherwise with respect to, this Agreement, any Note made by such Borrower or any
Letter of Credit issued for the account of such Borrower (hereinafter referred
to as “Other Taxes”).

 

-75-



--------------------------------------------------------------------------------

(c) In the event that Non-Excluded Taxes not imposed on the Closing Date are
imposed, or Non-Excluded Taxes imposed on the Closing Date increase, the
applicable Bank shall notify Administrative Agent and the Loan Parties of such
event in writing within a reasonable period following receipt of knowledge
thereof. If such Bank shall fail to notify the Loan Parties of any such event
within 90 days following the end of the month during which such event occurred,
then such Loan Party’s liability for such additional Non-Excluded Taxes incurred
by such Bank as a result of such event (including payment of a make-whole amount
under Section 8.4(a)(i)) shall be limited to those attributable to the period
occurring subsequent to the 90th day prior to, but excluding, the date upon
which such Bank actually notified the Loan Parties of the occurrence of such
event.

(d) Each Borrower agrees to indemnify each Bank, the Fronting Bank and
Administrative Agent for the full amount of Non-Excluded Taxes or Other Taxes
for which such Borrower is liable under this Section 8.4 (including any
Non-Excluded Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 8.4) paid by such Bank, the Fronting Bank or
Administrative Agent (as the case may be) and, so long as such Bank, the
Fronting Bank or Administrative Agent has promptly paid any such Non-Excluded
Taxes or Other Taxes, any liability for penalties and interest arising therefrom
or with respect thereto. This indemnification shall be made within 15 days from
the date such Bank, the Fronting Bank or Administrative Agent (as the case may
be) makes demand therefor.

(e) Each Tranche A Bank confirms to Administrative Agent and to each Loan Party
(on the date hereof or, in the case of a Tranche A Bank that becomes a party
hereto pursuant to a transfer or assignment, on the date on which the relevant
transfer or assignment becomes effective) that it is a Qualified Institutional
Investor. Each Tranche B Bank confirms to Administrative Agent and to each Loan
Party (on the date hereof or, in the case of a Tranche B Bank that becomes a
party hereto pursuant to a transfer or assignment, on the date on which the
relevant transfer or assignment becomes effective) that it is a Non-QII Bank.
Each Bank shall promptly notify Administrative Agent and each Loan Party if
there is any change in its status as a Qualified Institutional Investor or a
Non-QII Bank, as applicable.

(f) Each Bank will promptly on request by any Borrower incorporated under the
laws of Japan or borrowing through its registered branch in Japan take all
reasonable steps (if any) required to be taken to establish entitlement to
exemption for such Borrower from withholding under any applicable Japanese laws
and any applicable double tax treaty, including satisfying any reasonable
information, reporting or other requirement and completion and filing of
relevant forms, claims, declarations and similar documents and shall provide
such Borrower with copies of all forms, claims, declarations and similar
documents filed for such purpose.

(g) Each Bank that is established under the laws of a jurisdiction other than
Japan and that is acting hereunder through a Lending Office in Japan agrees that
it shall, if necessary, from time to time obtain from the relevant tax
authorities a certificate certifying that such payment constitutes domestic
source income (as provided for in Article 180 of the Income Tax Law (Law No. 33,
1965)) and deliver such certificate to each Borrower as required by Article 180,
unless

 

-76-



--------------------------------------------------------------------------------

prevented from so doing as a result of the introduction of, or any change in, or
any change in the interpretation or the application of, any Law or regulation or
as a result of compliance with any Law or regulation made after the date of this
Agreement. Upon reasonable demand by any Loan Party to Administrative Agent or
any Bank, Administrative Agent or Bank, as the case may be, shall deliver to the
Loan Party, or to such government or taxing authority as the Loan Party may
reasonably direct, any form or document that may be required or reasonably
requested in writing in order to allow the Loan Party to make a payment to or
for the account of such Bank or Administrative Agent hereunder or under any
other Loan Document without any deduction or withholding for or on account of
any Non-Excluded Taxes or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to the Loan Party making such
demand and to be executed and to be delivered with any reasonably required
certification.

(h) If a payment by Borrower to a Bank would be subject to U.S. federal
withholding tax imposed by FATCA if such Bank were to fail to comply with the
applicable reporting requirements of FATCA, such Bank shall deliver to the
Borrower and Administrative Agent, at the time or times prescribed by law and at
such time or times reasonably requested by either the Borrower or Administrative
Agent, such documentation prescribed by applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by either the Borrower or Administrative Agent, as
applicable, as may be necessary for either the Borrower or Administrative Agent,
as applicable, to comply with its obligations under FATCA, to determine that
such Non-US Lender has complied with such Non-US Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.

(i) For any period with respect to which a Bank has failed to provide any
Borrower with the appropriate form pursuant to Section 8.4(h), Section 8.4(g) or
Section 8.4(f) (unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which a form originally was
required to be provided), such Bank shall not be entitled to any make-whole
amount under Section 8.4(a)(i) nor indemnification under Section 8.4(d) with
respect to Non-Excluded Taxes; provided that should a Bank, which is otherwise
exempt from or subject to a reduced rate of withholding tax, become subject to
Non-Excluded Taxes because of its failure to deliver a form required hereunder,
such Borrower shall take such steps as such Bank shall reasonably request to
assist such Bank to recover such Taxes so long as such Borrower shall incur no
cost or liability as a result thereof.

(j) If any Borrower is required to pay additional amounts to or for the account
of any Bank pursuant to this Section 8.4, then such Bank will change the
jurisdiction of its Lending Office so as to eliminate or reduce any such
additional payment which may thereafter accrue if such change, in the judgment
of such Bank, is not otherwise disadvantageous to such Bank.

(k) If Administrative Agent or Bank determines, in its reasonable discretion,
that it has received a refund of any Non-Excluded Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid any make-whole amounts pursuant to Section 8.4(a)(i), it shall
pay to the Borrower an amount equal to such

 

-77-



--------------------------------------------------------------------------------

refund (but only to the extent of indemnity payments made, or make-whole amounts
paid, by the Borrower under this Section 8.4 with respect to the Non-Excluded
Taxes and Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of Administrative Agent or such Bank, as the case may be,
and without interest (other than any interest paid by the relevant taxing
authority with respect to such refund).

(l) If at any time, any Bank shall be owed amounts pursuant to this Section 8.4,
Prologis shall have the right, upon five Business Day’s notice to Administrative
Agent to either (x) cause a bank, reasonably acceptable to Administrative Agent,
to offer to purchase the Commitments of such Bank for an amount equal to such
Bank’s outstanding Loans, and to become a Bank hereunder, or to obtain the
agreement of one or more existing Banks to offer to purchase the Commitments of
such Bank for such amount, which offer such Bank is hereby required to accept,
or (y) to repay in full all Loans then outstanding of such Bank, together with
interest and all other amounts due thereon, upon which event, such Bank’s
Commitment shall be deemed to be canceled pursuant to Section 2.9(e).

Section 8.5 Base Rate Loans Substituted for Affected Yen LIBOR Loans. If (i) the
obligation of any Bank to make Yen LIBOR Loans has been suspended pursuant to
Section 8.2 or (ii) any Bank has demanded compensation under Section 8.3 or 8.4
with respect to its Yen LIBOR Loans and any Borrower shall, by at least five
Business Days’ prior notice to such Bank through Administrative Agent, have
elected that the provisions of this Section shall apply to such Bank, then,
unless and until such Bank notifies such Borrower that the circumstances giving
rise to such suspension or demand for compensation no longer exist:

(a) such Borrower shall be deemed to have delivered a Notice of Interest Rate
Election with respect to such affected Yen LIBOR Loans and thereafter all Loans
which would otherwise be made by such Bank to such Borrower as Yen LIBOR Loans
shall be made instead as Base Rate Loans (unless such Bank has previously
advised Administrative Agent and Borrower that it is unable to make a Base Rate
Loan, in which event Administrative Agent shall determine in good faith the
appropriate rate of interest for such Loans after consultation with the Borrower
and such Bank);

(b) after each of its Yen LIBOR Loans has been repaid, all payments of principal
which would otherwise be applied to repay such Yen LIBOR Loans shall be applied
to repay its Base Rate Loans instead (and after each of its Base Rate Loans has
been repaid, all payments of principal shall be applied to repay any remaining
outstanding Loans), and

(c) such Borrower will not be required to make any payment which would otherwise
be required by Section 2.11 with respect to such Yen LIBOR Loans converted to
Base Rate Loans (or other Loans) pursuant to clause (a) above.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, telex, facsimile
transmission followed by

 

-78-



--------------------------------------------------------------------------------

telephonic confirmation or similar writing) and shall be given to such party:
(x) in the case of each of the Loan Parties, to Prologis at its address, telex
number or facsimile number set forth on Exhibit D, (y) in the case of
Administrative Agent, at its address, telex number or facsimile number set forth
on Exhibit D, or (z) in the case of any Bank, at its address, telex number or
facsimile number set forth in its Administrative Questionnaire. Administrative
Agent agrees to provide Prologis with the address, telex number or facsimile
number for each Bank. Each such notice, request or other communication shall be
effective (i) if given by telex or facsimile transmission, when such telex or
facsimile is transmitted to the telex number or facsimile number specified in
this Section and the appropriate answerback or facsimile confirmation is
received, (ii) if given by certified registered mail, return receipt requested,
with first class postage prepaid, addressed as aforesaid, upon receipt or
refusal to accept delivery, (iii) if given by a nationally recognized overnight
carrier, 48 hours after such communication is deposited with such carrier with
postage prepaid for next day delivery, or (iv) if given by any other means, when
delivered at the address specified in this Section; provided that notices to
Administrative Agent under Article II or Article VIII shall not be effective
until received.

Section 9.2 No Waivers. No failure or delay by Administrative Agent or any Bank
in exercising any right, power or privilege hereunder or under any Note shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

Section 9.3 Expenses; Indemnification.

(a) The Guarantors and, in the case of clause (iii) below, each Loan Party
(provided each Borrower shall only be liable for the enforcement costs incurred
with respect to the Loan Documents to which such Borrower is a party, and
provided, further, the Guarantors shall be liable for all enforcement costs
incurred with respect to all of the Loan Documents) shall pay within 30 days
after written notice from Administrative Agent, (i) all reasonable and
documented out-of-pocket costs and expenses of Administrative Agent (including
reasonable and documented fees and disbursements of special counsel Allen &
Overy LLP and Mori Hamada & Matsumoto), in connection with the preparation of
this Agreement, the Loan Documents and the documents and instruments referred to
therein, and any waiver or consent hereunder or any amendment hereof or any
Default or Event of Default or alleged Default or Event of Default hereunder,
(ii) all reasonable and documented fees and disbursements of special counsel in
connection with the syndication of the Loans, and (iii) if an Event of Default
occurs, all reasonable and documented out-of-pocket expenses incurred by
Administrative Agent and each Bank, including reasonable and documented fees and
disbursements of counsel for Administrative Agent and each of the Banks, in
connection with the enforcement of the Loan Documents, including the Notes and
any other instruments referred to therein, and such Event of Default and
collection, bankruptcy, insolvency and other enforcement proceedings resulting
therefrom; provided that the attorneys’ fees and disbursements for which any
Loan Party is obligated under this subsection (a)(iii) shall be limited to the
reasonable and documented non-duplicative fees and disbursements of (A) counsel
for Administrative Agent and (B) counsel for all of the Banks as a group; and
provided, further, that all other costs and expenses for which any Loan Party is
obligated under this subsection (a)(iii) shall be limited to the reasonable and
documented non-duplicative costs and expenses of Administrative Agent. For
purposes of this Section 9.3(a)(iii), (1) counsel for

 

-79-



--------------------------------------------------------------------------------

Administrative Agent shall mean a single outside law firm representing
Administrative Agent and (2) counsel for all of the Banks as a group shall mean
a single outside law firm representing such Banks as a group (which law firm may
or may not be the same law firm representing Administrative Agent).

(b) Each Borrower agrees to indemnify Administrative Agent and each Bank, their
respective Affiliates and the respective directors, officers, agents and
employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any liabilities, losses, damages, costs and expenses
of any kind, including the reasonable and documented fees and disbursements of
counsel, which may be incurred by such Indemnitee in connection with any
investigative, administrative or judicial proceeding that may at any time
(including at any time following the payment of the Obligations) be asserted
against any Indemnitee, as a result of, or arising out of, or in any way related
to or by reason of, (i) any of the transactions contemplated by the Loan
Documents or the execution, delivery or performance of any Loan Document, and
(ii) any actual or alleged presence or release of Hazardous Materials on or from
any property owned or operated by any Borrower or any Eligible Affiliate, or any
Environmental Liability related in any way to any Borrower or any Eligible
Affiliates, but excluding those liabilities, losses, damages, costs and expenses
(a) for which such Indemnitee has been compensated pursuant to the terms of this
Agreement, (b) incurred solely by reason of the gross negligence, willful
misconduct bad faith or fraud of any Indemnitee as finally determined by a court
of competent jurisdiction, (c) arising from violations of Environmental Laws
relating to a Property which are caused by the act or omission of such
Indemnitee after such Indemnitee takes possession of such Property or (d) owing
by such Indemnitee to any third party based upon contractual obligations of such
Indemnitee owing to such third party which are not expressly set forth in the
Loan Documents. In addition, the indemnification set forth in this
Section 9.3(b) in favor of any director, officer, agent or employee of
Administrative Agent or any Bank shall be solely in their respective capacities
as such director, officer, agent or employee. Each Borrower’s obligations under
this Section shall survive the termination of this Agreement, the release of a
Qualified Borrower pursuant to Section 2.17 and the payment of the Obligations.
Without limitation of the other provisions of this Section 9.3, each Borrower
shall indemnify and hold each of Administrative Agent and the Banks free and
harmless from and against all loss, costs (including reasonable and documented
attorneys’ fees and expenses), expenses, taxes, and damages (including
consequential damages) that Administrative Agent and the Banks may suffer or
incur by reason of the investigation, defense and settlement of claims and in
obtaining any prohibited transaction exemption under ERISA or the Code necessary
in Administrative Agent’s reasonable judgment by reason of the inaccuracy of the
representations and warranties of such Borrower and/or any Guarantor.

Section 9.4 Sharing of Set-Offs. In addition to any rights now or hereafter
granted under applicable Law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of any Event of
Default, each Bank is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to any Loan
Party or to any other Person, any such notice being hereby expressly waived, but
subject to the prior consent of Administrative Agent, which consent shall not be
unreasonably withheld, to set off and to appropriate and apply any deposits
(general or special, time or demand, provisional or final) and any other
indebtedness at any time held or owing by such Bank (including by branches and
agencies of such Bank wherever located) to or for the

 

-80-



--------------------------------------------------------------------------------

credit or the account of, any Loan Party against and on account of the
Obligations of any Loan Party then due and payable to such Bank under this
Agreement or under any of the other Loan Documents, including all interests in
Obligations purchased by such Bank (provided that with respect to any Borrower
Event of Default, each Bank shall have the right to exercise any or all of the
foregoing rights only with respect to the defaulting Borrower and the
Obligations of such defaulting Borrower). Each Bank agrees that if it shall by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Note held by it or Letter of Credit participated in by it or, in the case
of the Fronting Bank, Letter of Credit issued by it (other than with respect to
any cash collateral obtained by such Fronting Bank in connection with
arrangements made to address the risk with respect to a Defaulting Bank), which
is greater than the proportion received by any other Bank or Letter of Credit
issued or participated in by such other Bank, the Bank receiving such
proportionately greater payment shall purchase such participations in the Notes
held by the other Banks, and such other adjustments shall be made, as may be
required so that all such payments of principal and interest with respect to the
Notes held by the Banks or Letter of Credit issued or participated in by such
other Bank shall be shared by the Banks pro rata; provided that nothing in this
Section shall impair the right of any Bank to exercise any right of set-off or
counterclaim it may have to any deposits not received in connection with the
Loans and to apply the amount subject to such exercise to the payment of
indebtedness of any Loan Party other than its indebtedness under the Notes, the
Guaranty or the Letters of Credit. Each Loan Party agrees, to the fullest extent
it may effectively do so under applicable Law, that any holder of a
participation in a Note or a Letter of Credit, whether or not acquired pursuant
to the foregoing arrangements, may exercise rights of set-off or counterclaim
and other rights with respect to such participation as fully as if such holder
of a participation were a direct creditor of such Loan Party in the amount of
such participation. Notwithstanding anything to the contrary contained herein,
any Bank may, by separate agreement with a Loan Party, waive its right to set
off contained herein or granted by law and any such written waiver shall be
effective against such Bank under this Section 9.4.

Section 9.5 Amendments and Waivers.

(a) Except as otherwise provided below in this Section 9.5, any provision of
this Agreement or the Notes or the Letters of Credit or other Loan Documents may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed by Prologis or the applicable Loan Party, as the case may be, and the
Majority Banks (and, if the rights or duties of Administrative Agent or the
Fronting Bank in their capacity as Administrative Agent or the Fronting Bank, as
applicable, including those set forth in Section 9.15, are affected thereby, by
Administrative Agent or the Fronting Bank, as applicable); provided that no
amendment or waiver with respect to this Agreement, the Notes, the Letters of
Credit or any other Loan Documents shall, unless signed by all Banks affected
thereby, increase or decrease the Commitment of such Bank (except for a ratable
decrease in the Commitments of all Banks) or subject such Bank to any additional
obligation; provided further that no amendment or waiver with respect to this
Agreement, the Notes, the Letters of Credit or any other Loan Document shall,
unless signed by all Banks, (i) reduce the principal of or rate of interest on
any Loan or any fees hereunder, (ii) postpone the date fixed for any payment of
principal of or interest on any Loan or any fees hereunder or for any reduction
or termination of any Commitment, (iii) change the percentage of the Commitments
or of the aggregate unpaid principal amount of the Notes, or

 

-81-



--------------------------------------------------------------------------------

the number of Banks, which shall be required for the Banks or any of them to
take any action under this Section or any other provision of this Agreement,
(iv) release the Guaranty or (v) modify the provisions of this Section 9.5.
Notwithstanding anything to the contrary herein, no Defaulting Bank shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Bank may not be increased or extended, nor
the principal amount of the Loans owed to such Bank reduced, or the final
maturity thereof extended, nor this sentence amended, in each case, without the
consent of such Bank.

(b) The provisions in Section 4.1 (other than Sections 4.1(p) and (q)), Article
V (other than Sections 5.1(c), 5.9(b) and 5.15), and Section 6.1 contain
essentially the same provisions with respect to General Partner and, to the
extent applicable, Prologis as those contained in the corresponding
representations, warranties, covenants and events of default in each of the
Prologis Credit Agreements (as defined below) (the “Conforming Provisions”). In
the event that either Guarantor, Administrative Agent and/or one or more
administrative agents under any of the Prologis Credit Agreements propose to
modify, waive or restate, or request a consent or approval with respect to, any
of the Conforming Provisions (and/or any related definition) in any Prologis
Credit Agreement in writing (which may include a written waiver of an existing
actual or potential Default or Event of Default that is intended to be
eliminated by such modification, restatement or waiver) (each, a
“Modification”), and either Guarantor requests corresponding changes to this
Agreement, then any such Modifications shall be subject to the approval of the
Requisite Lenders (as defined below) and, simultaneously with approval of such
Modifications by the Requisite Lenders, this Agreement shall be deemed modified
or restated, or such waiver, consent or approval shall be deemed granted, in a
manner consistent with such approved Modifications; provided that all the Banks
shall have received notice of any such proposed Modification, together with
reasonable time to respond thereto. If requested by a Guarantor or
Administrative Agent, Prologis, Administrative Agent and each Bank shall execute
and deliver a written amendment to, restatement of, or waiver, consent or
approval, as applicable, under this Agreement memorializing such modification,
restatement, waiver, consent or approval. Notwithstanding the foregoing,
however, nothing in this Section 9.5(b) shall be deemed to affect the rights of
each Bank under the proviso of Section 9.5(a) and no Modification shall be
deemed to effect a change to the provisions referred to therein without the
consent of the parties required thereby. In addition, the Guarantors will be
obligated to pay to Administrative Agent and the Banks fees calculated in the
same manner as any fees that Guarantors pay to the agents and the lenders under
the other Prologis Credit Agreements in connection with any such approved
Modification (excluding any up-front fee, extension fee, or other similar fees
paid in connection with an increase in the commitment amount under or an
extension of the term of the applicable Prologis Credit Agreement except to the
extent that the commitment hereunder is increased or the term hereof is
extended). For the purposes of this Section 9.5(b), “Prologis Credit Agreements”
means (i) this Agreement, (ii) the Global Credit Agreement and (iii) any other
credit agreement or loan agreement under which General Partner or Prologis is a
borrower or guarantor, which contains any financial covenants applicable to
General Partner and/or Prologis that are substantially similar to the financial
covenants set forth in the Global Credit Agreement to the extent, and for so
long as, General Partner designates such credit agreement or loan agreement as a
Prologis Credit Agreement (provided that General Partner may revoke any such
designation at any time in its sole discretion). For the avoidance of doubt, the
term “Prologis Credit Agreements” shall also include any refinancing or
replacement of the foregoing agreements to the extent the representations,
warranties, covenants and events of default are

 

-82-



--------------------------------------------------------------------------------

substantially similar to those included in the applicable Prologis Credit
Agreement being refinanced or replaced. As used in this Section 9.5(b),
“Requisite Lenders” means, at any time, lenders (including the Banks) having at
least 51% of the aggregate amount of (i) all commitments under any Prologis
Credit Agreement with respect to which the commitments of the lenders thereunder
are still in effect, and (ii) the aggregate unpaid principal amount of the loans
outstanding under any Prologis Credit Agreement with respect to which the
commitments of the lenders thereunder are no longer in effect. For purposes of
calculating the Requisite Lenders, (x) in the case of swingline loans, the
amount of each lender’s funded participation interest in such swingline loans
shall be considered as if it were a direct loan and not a participation
interest, and the aggregate amount of swingline loans owing to the swingline
lender shall be considered as reduced by the amount of such funded participation
interests, and (y) in the case of letters of credit, the amount of each lender’s
participation in any such letter of credit shall be considered as if it were a
direct loan from such lender.

(c) Notwithstanding any other provision of this Agreement, Prologis and
Administrative Agent may, without the consent of any other Lender Party, enter
into such amendments to any provision of this Agreement or any other Loan
Document as Administrative Agent may, in its reasonable opinion, determine to be
necessary or appropriate to correct any ambiguity, omission or error herein,
and, upon execution thereof by Prologis and Administrative Agent, any such
amendment shall be binding on all of the parties hereto.

(d) Notwithstanding any other provision of this Agreement (and without limiting
the foregoing provisions of this Section 9.5), Prologis may, by written notice
to Administrative Agent (which shall forward such notice to all Banks) make an
offer (a “Loan Modification Offer”) to all Banks to make one or more amendments
or modifications to allow the maturity of the Loans and/or Commitments of the
Accepting Banks (as defined below) to be extended and, in connection with such
extension, to (i) increase the Applicable Margin and/or fees payable with
respect to the applicable Loans and/or the Commitments of the Accepting Banks
and/or the payment of additional fees or other consideration to the Accepting
Banks and/or (ii) change such additional terms and conditions of this Agreement
solely as applicable to the Accepting Banks (such additional changed terms and
conditions (to the extent not otherwise approved by the requisite Banks under
the other applicable provisions of this Section 9.5) to be effective only during
the period following the original maturity date) (collectively, “Permitted
Amendments”) pursuant to procedures reasonably acceptable to each of Prologis
and Administrative Agent. Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendments and (ii) the date on which such
Permitted Amendments are requested to become effective (which shall not be less
than 15 days nor more than 90 days after the date of such notice). Permitted
Amendments shall become effective only with respect to the Loans and/or
Commitments of the Banks that accept the Loan Modification Offer (such Banks,
the “Accepting Banks”) and, in the case of any Accepting Banks, only with
respect to such Bank’s Loans and/or Commitments as to which such Bank’s
acceptance has been made. Prologis, each Accepting Bank and Administrative Agent
shall enter into a loan modification agreement (the “Loan Modification
Agreement”) and such other documentation as Administrative Agent shall
reasonably specify to evidence (x) the acceptance of the Permitted Amendments
and the terms and conditions thereof and (y) the authorization of Prologis to
enter into and perform its obligations under the Loan Modification Agreement.
Administrative Agent shall promptly notify each Bank as to the effectiveness of
any Loan Modification Agreement. Each party hereto agrees that, upon the

 

-83-



--------------------------------------------------------------------------------

effectiveness of a Loan Modification Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Loans and Commitments of the Accepting Banks as to which such
Banks’ acceptance has been made. Prologis may effectuate no more than two Loan
Modification Agreements during the term of this Agreement.

Section 9.6 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Loan Parties may not assign or otherwise transfer any of their
rights under this Agreement or the other Loan Documents without the prior
written consent of all Banks and Administrative Agent and a Bank may not assign
or otherwise transfer any of its interest under this Agreement except as
permitted in subsection (b) and (c) of this Section 9.6.

(b) Prior to the occurrence of a Guarantor Event of Default, (i) any Tranche A
Bank may at any time, grant to an existing Tranche A Bank or one or more banks,
finance companies, insurance companies or other financial institutions that are
Qualified Institutional Investors (a “Participant”) and (ii) any Tranche B Bank
may at any time grant to any existing Bank or one or more banks, finance
companies, insurance companies or other financial institutions (also a
“Participant”), in each case in minimum amounts of not less than JPY 350,000,000
(or any lesser amount in the case of participations to an existing Bank)
participating interests in its Commitment or any or all of its Loans. After the
occurrence and during the continuance of a Guarantor Event of Default, any Bank
may at any time grant to any Person in any amount (also a “Participant”),
participating interests in its Commitment or any or all of its Loans. Any
participation made during the continuation of a Guarantor Event of Default shall
not be affected by the subsequent cure of such Guarantor Event of Default. In
the event of any such grant by a Bank of a participating interest to a
Participant, whether or not upon notice to the Loan Parties and Administrative
Agent, such Bank shall remain responsible for the performance of its obligations
hereunder, and the Loan Parties and Administrative Agent shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement. Any agreement pursuant to which any Bank may
grant such a participating interest shall provide that such Bank shall retain
the sole right and responsibility to enforce the obligations of the Loan Parties
hereunder, including the right to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such participation agreement
may provide that such Bank will not agree to any modification, amendment or
waiver of this Agreement described in clause (i), (ii), (iii), (iv) or (v) of
Section 9.5(a) without the consent of the Participant. The Loan Parties agree
that each Participant shall, to the extent provided in its participation
agreement, be entitled to the benefits of Article VIII with respect to its
participating interest.

(c) Any Tranche A Bank may at any time assign to a Qualified Institutional
Investor that is a Qualified Institution, and any Tranche B Bank may at any time
assign to a Qualified Institution (in each case, an “Assignee”) (i) prior to the
occurrence of a Guarantor Event of Default, in minimum amounts of not less than
JPY 350,000,000 and integral multiples of JPY 1,000,000 thereafter (or any
lesser amount in the case of assignments to an existing Bank) and (ii) after the
occurrence and during the continuance of a Guarantor Event of Default, in any

 

-84-



--------------------------------------------------------------------------------

amount, all or a proportionate part of all, of its rights and obligations under
this Agreement, the Notes and the other Loan Documents, and, in either case,
such Assignee shall assume such rights and obligations, pursuant to a Transfer
Supplement in substantially the form of Exhibit E executed by such Assignee and
such transferor Bank; provided that such assignment shall be subject to
Administrative Agent’s, the Fronting Bank’s and, if no Guarantor Event of
Default shall have occurred and be continuing, Prologis’ consent, which consents
shall not be unreasonably withheld or delayed; and provided, further, that if an
Assignee is an Affiliate of such transferor Bank (unless such transferor Bank is
a Defaulting Bank) or was a Bank (unless such Bank is a Defaulting Bank)
immediately prior to such assignment, Prologis’ consent shall not be required.
Upon execution and delivery of such instrument and payment by such Assignee to
such transferor Bank of an amount equal to the purchase price agreed between
such transferor Bank and such Assignee, such Assignee shall be a Bank party to
this Agreement and shall have all the rights and obligations of a Bank with a
Commitment as set forth in such instrument of assumption, and no further consent
or action by any party shall be required and the transferor Bank shall be
released from its obligations hereunder to a corresponding extent. Upon the
consummation of any assignment pursuant to this subsection (c), the transferor
Bank, Administrative Agent and each Borrower shall make appropriate arrangements
so that, if required and in accordance with Section 2.4 hereof, a new Note is
issued to the Assignee. In connection with any such assignment (other than an
assignment by a Bank to an Affiliate), the transferor Bank shall pay to
Administrative Agent an administrative fee for processing such assignment in the
amount of US$3,500. If the Assignee is established under the laws of a
jurisdiction other than Japan and is acting hereunder through a Lending Office
in Japan, it shall deliver to Prologis and Administrative Agent a certificate
from the relevant tax authorities certifying that any payments by a Loan Party
to or for the account of the Assignee constitutes domestic source income (as
provided for in Article 180 of the Income Tax Law (Law No. 33, 1965)) in
accordance with Section 8.4. Any assignment made during the continuation of a
Guarantor Event of Default shall not be affected by any subsequent cure of such
Guarantor Event of Default.

(d) No Assignee, Participant or other transferee of any Bank’s rights shall be
entitled to receive any greater payment under Section 8.3 or 8.4 than such Bank
would have been entitled to receive with respect to the rights transferred,
unless such transfer is made with Prologis’ prior written consent or by reason
of the provisions of Section 8.2, 8.3 or 8.4 requiring such Bank to designate a
different Lending Office under certain circumstances or at a time when the
circumstances giving rise to such greater payment did not exist.

(e) No Assignee of any rights and obligations under this Agreement shall be
permitted to further assign less than all of such rights and obligations. No
participant in any rights and obligations under this Agreement shall be
permitted to sell subparticipations of such rights and obligations.

(f) Anything in this Agreement to the contrary notwithstanding, so long as no
Guarantor Event of Default shall have occurred and be continuing, no Bank shall
be permitted to enter into an assignment of, or sell a participation interest
in, its rights and obligations hereunder which would result in such Bank holding
a Commitment without participants of less than JPY 350,000,000 unless as a
result of a cancellation or reduction of the aggregate Commitments (or in the
case of Administrative Agent, less than the Commitment of any other Bank);
provided that no Bank shall be prohibited from assigning its entire Commitment
so long as such assignment is otherwise permitted under this Section 9.6.

 

-85-



--------------------------------------------------------------------------------

(g) Any Bank may at any time pledge or assign a security interest in any of its
rights under this Agreement to secure obligations of such Bank to a Federal
Reserve Bank or the central bank of any other country in which such Bank is
organized; provided that no such pledge or assignment shall release such Bank
from any of its obligations hereunder or substitute such pledgee or assignee for
such Bank as a party hereto.

Section 9.7 Collateral. Each of the Banks represents to Administrative Agent and
each of the other Banks that it in good faith is not relying upon any “margin
stock” (as defined in Regulation U issued by the Board of Governors of the
Federal Reserve System of the United States) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

Section 9.8 Governing Law; Submission to Jurisdiction; Judgment Currency.
(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT
TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).

(b) Any legal action or proceeding with respect to this Agreement or any other
Loan Document and any action for enforcement of any judgment in respect thereof
may be brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, and, by execution and delivery of
this Agreement, each Loan Party hereby accepts for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts and appellate courts from any thereof. Each Loan Party
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the hand delivery, or mailing of
copies thereof by registered or certified mail, postage prepaid, to the Loan
Parties at its address set forth below or in the applicable Qualified Borrower
Joinder Agreement. Each Loan Party hereby irrevocably waives any objection which
it may now or hereafter have to the laying of venue of any of the aforesaid
actions or proceedings arising out of or in connection with this Agreement or
any other Loan Document brought in the courts referred to above and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum. Nothing herein shall affect the right of Administrative
Agent to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against any Loan Party in any other
jurisdiction.

(c) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so under
applicable Law, that the rate of exchange used shall be the spot rate at which
in accordance with normal banking procedures the first currency could be
purchased in New York City with such other currency by the person obtaining such
judgment on the Business Day preceding that on which final judgment is given.

 

-86-



--------------------------------------------------------------------------------

(d) The parties agree, to the fullest extent that they may effectively do so
under applicable Law, that the obligations of the Loan Parties to make payments
in any currency of the principal of and interest on the Loans of any Borrower
and any other amounts due from each Loan Party hereunder to Administrative Agent
as provided herein (i) shall not be discharged or satisfied by any tender, or
any recovery pursuant to any judgment (whether or not entered in accordance with
Section 9.8(c)), in any currency other than the relevant currency, except to the
extent that such tender or recovery shall result in the actual receipt by
Administrative Agent at its relevant office on behalf of the Banks of the full
amount of the relevant currency expressed to be payable in respect of the
principal of and interest on the Loans and all other amounts due hereunder (it
being assumed for purposes of this clause (i) that Administrative Agent will
convert any amount tendered or recovered into the relevant currency on the date
of such tender or recovery), (ii) shall be enforceable as an alternative or
additional cause of action for the purpose of recovering in the relevant
currency the amount, if any, by which such actual receipt shall fall short of
the full amount of the relevant currency so expressed to be payable and
(iii) shall not be affected by an unrelated judgment being obtained for any
other sum due under this Agreement.

Section 9.9 Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any prior agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective upon receipt by Administrative Agent and the Loan Parties of
counterparts hereof signed by each of the parties hereto (or, in the case of any
party as to which an executed counterpart shall not have been received, receipt
by Administrative Agent in form satisfactory to it of telegraphic, telex or
other written confirmation from such party of execution of a counterpart hereof
by such party).

Section 9.10 WAIVER OF JURY TRIAL. EACH LOAN PARTY, ADMINISTRATIVE AGENT AND THE
BANKS HEREBY IRREVOCABLY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 9.11 Survival. All indemnities set forth herein shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making and repayment of the Loans hereunder.

Section 9.12 Limitation of Liability. No claim may be made by any Loan Party or
any other Person acting by or through Borrower against Administrative Agent or
any Bank or the Affiliates, directors, officers, employees, attorneys or agents
of any of them for any punitive damages in respect of any claim for breach of
contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement or by the other Loan Documents, or
any act, omission or event occurring in connection therewith; and Borrower
hereby waives, releases and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

 

-87-



--------------------------------------------------------------------------------

Section 9.13 Recourse Obligation. This Agreement and the Obligations hereunder
are fully recourse to the Loan Parties. Notwithstanding the foregoing, no
recourse under or upon any obligation, covenant, or agreement contained in this
Agreement shall be had against any officer, director, shareholder or employee of
any Loan Party or any general partner of any Loan Party (other than General
Partner as the General Partner of Prologis), in each case except in the event of
fraud or misappropriation of funds on the part of such officer, director,
shareholder or employee or such general partner.

Section 9.14 Confidentiality. Administrative Agent and each Bank shall use
reasonable efforts to assure that information about the Loan Parties and their
Consolidated Subsidiaries and non-Consolidated Subsidiaries, and the Properties
thereof and their operations, affairs and financial condition, not generally
disclosed to the public, which is furnished to Administrative Agent or any Bank
pursuant to the provisions hereof or any other Loan Document is used only for
the purposes of this Agreement and shall not be divulged to any Person other
than Administrative Agent, the Banks, and their Affiliates and respective
officers, directors, employees and agents who are actively and directly
participating in the evaluation, administration or enforcement of the Loans and
other transactions between such Bank and the Loan Parties, except: (a) to their
attorneys and accountants, (b) in connection with the enforcement of the rights
and exercise of any remedies of Administrative Agent and the Banks hereunder and
under the other Loan Documents, (c) in connection with assignments and
participations and the solicitation of prospective assignees and participants
referred to in Section 9.6 hereof, who have agreed in writing to be bound by a
confidentiality agreement substantially equivalent to the terms of this
Section 9.14, and (d) as may otherwise be required or requested by any
regulatory authority having jurisdiction over Administrative Agent or any Bank
or by any applicable Law, rule, regulation or judicial process (but only to the
extent not in violation, conflict or inconsistent with the applicable regulatory
requirement, request, summons or subpoena); provided that in the event a Bank
receives a summons or subpoena to disclose confidential information to any
party, such Bank shall, if legally permitted, endeavor to notify Prologis
thereof as soon as possible after receipt of such request, summons or subpoena
and the Loan Parties shall be afforded an opportunity to seek protective orders,
or such other confidential treatment of such disclosed information, as the Loan
Parties and Administrative Agent may deem reasonable.

Section 9.15 Defaulting Banks. Notwithstanding any provision of this Agreement
to the contrary, if any Bank becomes a Defaulting Bank, then the following
provisions shall apply for so long as such Bank is a Defaulting Bank:

(a) Such Defaulting Bank’s right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
Section 9.5.

(b) Any payment of principal, interest, fees or other amounts received by
Administrative Agent for the account of such Defaulting Bank (whether voluntary
or mandatory, at maturity, pursuant to Article VI or otherwise, and including
any amounts made available to Administrative Agent by such Defaulting Bank
pursuant to Section 9.4), shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment on a pro
rata basis of any amounts owing by such Defaulting Bank to Administrative Agent
hereunder; second, to the payment of any amounts owing by such Defaulting Bank
to the

 

-88-



--------------------------------------------------------------------------------

Fronting Bank hereunder; third, if so determined by Administrative Agent or
requested by the Fronting Bank, to be held as cash collateral for future funding
obligations of such Defaulting Bank of any participation in any applicable
Letter of Credit; fourth, if Prologis so requests (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent; fifth, if so determined by
Administrative Agent and Prologis, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of such Defaulting Bank to
fund Loans under this Agreement; sixth, to the payment on a pro rata basis of
any amounts owing to any applicable Banks and the Fronting Bank as a result of
any judgment of a court of competent jurisdiction obtained by such Bank or the
Fronting Bank against such Defaulting Bank as a result of such Defaulting Bank’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment on a pro rata basis of any amounts
owing to any Loan Party as a result of any judgment of a court of competent
jurisdiction obtained by such Loan Party against such Defaulting Bank as a
result of such Defaulting Bank’s breach of its obligations under this Agreement;
and eighth, to such Defaulting Bank or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or participations in Letters of Credit in respect
of which such Defaulting Bank has not fully funded its appropriate share and
(y) such Loan or Letter of Credit draw was made at a time when the conditions
set forth in Section 3.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and amounts owing in respect of such Letters of
Credit owed to, all applicable non-Defaulting Banks on a pro rata basis prior to
being applied to the payment of any Loan of, or any such amounts owed to, such
Defaulting Bank. Any payments, prepayments or other amounts paid or payable to a
Defaulting Bank that are applied (or held) to pay amounts owed by a Defaulting
Bank or to post cash collateral pursuant to this Section 9.15(b) shall be deemed
paid to and redirected by such Defaulting Bank, and each Bank irrevocably
consents to the foregoing.

(c) such Defaulting Bank (x) shall be limited in its right to receive facility
fees as provided in Section 2.7(a) and (y) shall be limited in its right to
receive Letter of Credit Fees as provided in Section 2.7(b).

(d) During any period in which there is a Defaulting Bank, for purposes of
computing the amount of the obligation of each non-Defaulting Bank to acquire,
refinance or fund participations in Letters of Credit pursuant to the terms
hereof, the Pro Rata Share of each non-Defaulting Bank shall be computed without
giving effect to the Commitment of such Defaulting Bank; provided that (i) each
such reallocation shall be given effect only if, at the date the applicable Bank
becomes a Defaulting Bank, no Default or Event of Default exists; and (ii) the
aggregate obligation of each non-Defaulting Bank to acquire, refinance or fund
participations in Letters of Credit shall not exceed the unused Commitment of
that non-Defaulting Bank.

(e) If Prologis, Administrative Agent and Fronting Bank agree in writing, each
in their sole discretion, that a Defaulting Bank should no longer be deemed to
be a Defaulting Bank, Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Bank will, to the extent applicable, purchase that
portion of outstanding Loans of the other Banks or take such other actions as

 

-89-



--------------------------------------------------------------------------------

Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held on a pro rata basis
by the Banks in accordance with their Pro Rata Share (without giving effect to
Section 9.15(d)), whereupon that Bank will cease to be a Defaulting Bank;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of any Borrower while that Bank was a
Defaulting Bank; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Bank to Bank will constitute a waiver or release of any claim of any party
hereunder arising from that Bank’s having been a Defaulting Bank.

(f) Upon any determination by Administrative Agent that any Bank constitutes a
Defaulting Bank, Administrative Agent shall promptly provide Prologis with
notice of such determination; provided that any failure to so notify Prologis of
such determination shall not have any effect on the status of such Bank as a
Defaulting Bank.

(g) Without limitation of any other provision of this Agreement, each Bank
hereby irrevocably appoints Administrative Agent and its officers and agents,
until the expiration of the Term, as such Bank’s true and lawful
attorney-in-fact (which appointment is coupled with an interest and is
irrevocable), with full power of substitution, to, after any Bank has become a
Defaulting Bank, sign the name of such Defaulting Bank on any Consent and to
deliver such Consent to any Qualified Borrower that is a TMK if such Consent is
required to be delivered pursuant to the terms of this Agreement.

Section 9.16 Banks’ ERISA Covenant. Each Bank, by its signature hereto or on the
applicable Transfer Supplement, hereby agrees (a) that on the date any Loan is
disbursed hereunder no portion of such Bank’s Pro Rata Share of such Loan will
constitute “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 as
modified by Section 3(42) of ERISA, and (b) that following such date such Bank
shall not allocate such Bank’s Pro Rata Share of any Loan to an account of such
Bank if such allocation (i) by itself would cause such Pro Rata Share of such
Loan to then constitute “plan assets” (within the meaning of 29 C.F.R. §
2510.3-101 as modified by Section 3(42) of ERISA) and (ii) by itself would cause
such Loan to constitute a prohibited transaction under ERISA or the Code (which
is not exempt from the restrictions of Section 406 of ERISA and Section 4975 of
the Code and the taxes and penalties imposed by Section 4975 of the Code and
Section 502(i) of ERISA) or Administrative Agent or any Bank being deemed in
violation of Section 404 of ERISA.

Section 9.17 Bank Ceasing to be a Qualified Institutional Investor.

(a) Each Tranche A Bank agrees that it shall immediately provide notice to
Administrative Agent and Prologis upon its receipt of knowledge that it will
cease to be a Qualified Institutional Investor pursuant to the applicable laws
of Japan.

(b) In the event that during the Term any Tranche A Bank ceases to be a
Qualified Institutional Investor (such Bank, a “New Non-QII Bank”), (i) such New
Non-QII Bank shall immediately provide notice thereof to Administrative Agent
and Prologis (to the extent such New Non-QII Bank has not already provided such
notice pursuant to Section 9.17(a) above) and (ii) regardless of whether such
New Non-QII Bank has actually delivered any such notice to

 

-90-



--------------------------------------------------------------------------------

Administrative Agent and/or Prologis, Prologis shall have the option, in its
sole discretion, to cause such New Non-QII Bank to assign to a Qualified
Institution all of the New Non-QII Bank’s rights and obligations under this
Agreement, the Notes and the other Loan Documents in accordance with
Section 9.6(c), subject to the terms and conditions of Section 9.6, as
applicable (and, if requested by Prologis, Administrative Agent shall use best
efforts to find a Qualified Institution that is willing to accept such
assignment).

(c) In the event Prologis is unable or elects not to cause the assignment of the
New Non-QII Bank’s rights and obligations under this Agreement, the Notes and
the other Loan Documents, and provided that the total unused amount of
Commitments with respect to all of the Banks other than the New Non-QII Bank
exceeds the total outstanding Loans of the New Non-QII Bank as of such date, at
Prologis’s option, in its sole discretion, each of the Borrowers shall be deemed
to have made a Base Rate Borrowing for the amount of such unused Commitments
necessary to pay in full the total outstanding Loans of the New Non-QII Bank
(and each of the Borrowers shall be deemed to have timely given a Notice of
Borrowing pursuant to Section 2.2 and all other conditions to such Borrowing
shall be deemed waived or satisfied) (unless any Bank has previously advised
Administrative Agent and such Borrower that it is unable to make a Base Rate
Loan and such notice has not been withdrawn, in which event each of the
Borrowers shall be deemed to have made a Yen LIBOR Borrowing with an Interest
Period of seven days (provided if such Interest Period is not available from all
Banks, such Borrower shall be deemed to have elected an Interest Period of 30
days) for the amount of such unused Commitments necessary to pay in full the
total outstanding Loans of the New Non-QII Bank (and each of the Borrowers shall
be deemed to have timely given a Notice of Borrowing pursuant to Section 2.2 and
all other conditions to such Borrowing shall be deemed waived or satisfied)).
Such Borrowings shall be used to pay the New Non-QII Bank’s Loans in full. Upon
payment in full of the Loans of the New Non-QII Bank, the New Non-QII Bank shall
cease to be a Bank hereunder.

(d) Notwithstanding anything to the contrary contained herein, the Borrowers
shall have the right at any time to pay in full the Loans of any New Non-QII
Bank.

Section 9.18 USA Patriot Act. Each Bank hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of each Loan Party and other
information that will allow such Bank to identify each Loan Party in accordance
with the Act.

Section 9.19 OFAC List.

(a) Each Guarantor certifies to Administrative Agent and each Bank that neither
they nor any Borrower is listed on the most current Specially Designated
Nationals and Blocked Persons List issued by the U.S. Treasury Department Office
of Foreign Assets Control as published at
http://www.treasury.gov/ofac/downloads/t11sdn.pdf or at any replacement website
or other replacement official publication of such list (the “OFAC List”). Upon
the request of Administrative Agent given at reasonable intervals, each
Guarantor will update the foregoing information.

 

-91-



--------------------------------------------------------------------------------

(b) Each of Administrative Agent and each Bank certify to the Guarantors that it
has not received notice that it is listed on the most recent OFAC List. Upon the
request of any Guarantor or Borrower given at reasonable intervals,
Administrative Agent or any Bank will update the foregoing information.

[Signature Pages Follow]

 

-92-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers outside of Japan as of the day
and year first above written.

 

  INITIAL BORROWER:    

PROLOGIS JAPAN FINANCE Y.K.,

a Japan tokurei yugen kaisha

#201, Tobu Highline Shiba Toranomon

22-10, Toranomon 3-chome

Minato-ku, Tokyo

Hirokuni Tadokoro

Director

 

 

[SEAL]

 

Fourth Amended and Restated

Revolving Credit Agreement



--------------------------------------------------------------------------------

GUARANTORS: PROLOGIS, L.P., a Delaware limited partnership By:   PROLOGIS, INC.,
  a Maryland corporation and its sole general partner   By:  

/s/ Gayle P. Starr

    Name:   Gayle P. Starr     Title:   Senior Vice President

 

PROLOGIS, INC., a Maryland corporation By:  

/s/ Gayle P. Starr

  Name:   Gayle P. Starr   Title:   Senior Vice President

 

Fourth Amended and Restated

Revolving Credit Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as Administrative Agent and a Bank By:  

/s/ William G. Karl

  Name:   William G. Karl   Title:   General Manager

 

Fourth Amended and Restated

Revolving Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:  

/s/ Charles Stewart

  Name:   Charles Stewart   Title:   Director

 

Fourth Amended and Restated

Revolving Credit Agreement



--------------------------------------------------------------------------------

MIZUHO BANK, LTD. By:  

/s/ Noel Purcell

  Name:   Noel Purcell   Title:   Authorized Signatory

 

Fourth Amended and Restated

Revolving Credit Agreement



--------------------------------------------------------------------------------

SHINSEI BANK, Limited By:  

/s/ Shinichiro Seto

  Name:   Shinichiro Seto   Title:   Managing Executive Officer

 

Fourth Amended and Restated

Revolving Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:  

/s/ Diane Emanuel

  Name:   Diane Emanuel   Title:   Managing Director

 

Fourth Amended and Restated

Revolving Credit Agreement



--------------------------------------------------------------------------------

ING BANK N.V., TOKYO BRANCH By:  

/s/ Riko Kikuchi

  Name:   Riko Kikuchi   Title:   Director By:  

/s/ Kazuo Motokawa

  Name:   Kazuo Motokawa   Title:   Director

 

Fourth Amended and Restated

Revolving Credit Agreement



--------------------------------------------------------------------------------

CREDIT AGRICOLE CIB, TOKYO BRANCH By:  

/s/ Hiroyuki Ueno

  Name:   Hiroyuki Ueno   Title:   Managing Director By:  

/s/ Kunihiro Horiba

  Name:   Kunihiro Horiba   Title:   Managing Director

 

Fourth Amended and Restated

Revolving Credit Agreement



--------------------------------------------------------------------------------

BANK OF CHINA LIMITED, TOKYO BRANCH By:  

/s/ Qin Ruimins

  Name:   Qin Ruimins   Title:   Deputy General Manager

 

Fourth Amended and Restated

Revolving Credit Agreement



--------------------------------------------------------------------------------

UNITED OVERSEAS BANK LIMITED, LOS ANGELES AGENCY By:  

/s/ Chen Hoong

  Name:   Chen Hoong   Title:   Executive Director & General Manager

 

Fourth Amended and Restated

Revolving Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

 

Bank    Commitment (JPY)  

Sumitomo Mitsui Banking Corporation

     12,300,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

     8,000,000,000   

Mizuho Bank, Ltd.

     5,700,000,000   

Shinsei Bank, Limited

     5,000,000,000   

The Bank of Nova Scotia

     4,000,000,000   

ING Bank N.V., Tokyo Branch

     4,000,000,000   

Credit Agricole CIB, Tokyo Branch

     2,800,000,000   

Bank of China Limited, Tokyo Branch

     2,000,000,000   

United Overseas Bank Limited, Los Angeles Agency

     1,200,000,000   

Total

     45,000,000,000   



--------------------------------------------------------------------------------

SCHEDULE 1.1

INITIAL QUALIFIED BORROWERS

Prologis Tokyo Finance Investment Limited Partnership



--------------------------------------------------------------------------------

SCHEDULE 2.14

OUTSTANDING LETTERS OF CREDIT

None.



--------------------------------------------------------------------------------

SCHEDULE 4.1 (f)

LITIGATION

None.



--------------------------------------------------------------------------------

SCHEDULE 4.1 (g)

ENVIRONMENTAL MATTERS

None.



--------------------------------------------------------------------------------

Exhibit A-1

FORM OF NOTE

 

   New York, New York JPY                                     , 20    

For value received,                                          Y.K. (the
“Borrower”), promises to pay to the order of SUMITOMO MITSUI BANKING CORPORATION
(the “Administrative Agent”) the unpaid principal amount of each Loan made by
any of the Banks to the Borrower pursuant to the Credit Agreement referred to
below on the maturity date provided for in the Credit Agreement. The Borrower
further promises to pay interest on the unpaid principal amount of each such
Loan from the date advanced until such principal amount is paid in full on the
dates and at the rate or rates provided for in the Credit Agreement. All such
payments of principal and interest shall be made in lawful money of Japan to the
Administrative Agent for the account of the Banks, pursuant to wire transfer
instructions given by the Administrative Agent from time to time.

All Loans made by the Banks, the respective types and maturities thereof and all
repayments of the principal thereof shall be recorded by the Administrative
Agent and, if the Administrative Agent so elects in connection with any transfer
or enforcement hereof, appropriate notations to evidence the foregoing
information with respect to each such Loan then outstanding may be endorsed by
the Administrative Agent on the schedule attached hereto, or on a continuation
of such schedule attached to and made a part hereof; provided that the failure
of the Administrative Agent to make any such recordation or endorsement shall
not affect the obligations of the Borrower hereunder or under the Credit
Agreement.

This note is one of the Notes referred to in, and is executed and delivered
pursuant to and subject to all of the terms of, the Fourth Amended and Restated
Revolving Credit Agreement, dated as August 14, 2013, among Prologis Japan
Finance Y.K., Prologis, L.P., as guarantor, Prologis, Inc., as guarantor, the
banks listed on the signature pages thereof (the “Banks”) and Sumitomo Mitsui
Banking Corporation, as Administrative Agent (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”). Capitalized
terms used herein but not otherwise defined shall have the meanings ascribed to
them in the Credit Agreement. The terms and conditions of the Credit Agreement
are hereby incorporated in their entirety by reference as though fully set forth
herein. Upon the occurrence of certain Events of Default as more particularly
described in the Credit Agreement, the unpaid principal amount evidenced by this
Note shall become, and upon the occurrence and during the continuance of certain
other Events of Default, such unpaid principal amount may be declared to be, due
and payable in the manner, upon the conditions and with the effect provided in
the Credit Agreement.

Demand, presentment, diligence, protest and notice of nonpayment are hereby
waived by the Borrower.

[Signature page follows]

 

A-1-2



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

                                         Y.K., a Japan tokurei yugen kaisha By:
 

 

  Name:   Title:

 

A-1-3



--------------------------------------------------------------------------------

Exhibit A-2

FORM OF UNDERTAKING

 

   New York, New York JPY                                     , 20    

UNDERTAKING, dated             , 20     (this “Undertaking”), by
                                         TMK, a Japan tokutei mokuteki kaisha
(the “Borrower”), in favor of SUMITOMO MITSUI BANKING CORPORATION (the
“Administrative Agent”).

For value received, the Borrower undertakes to pay to the order of the
Administrative Agent the unpaid principal amount of each Loan made by any of the
Banks to the Borrower pursuant to the Credit Agreement referred to below on the
maturity date provided for in the Credit Agreement. The Borrower further
undertakes to pay interest on the unpaid principal amount of each such Loan from
the date advanced until such principal amount is paid in full on the dates and
at the rate or rates provided for in the Credit Agreement. All such payments of
principal and interest shall be made in lawful money of Japan to the
Administrative Agent for the account of the Banks, pursuant to wire transfer
instructions given by the Administrative Agent from time to time.

All Loans made by the Banks, the respective types and maturities thereof and all
repayments of the principal thereof shall be recorded by the Administrative
Agent and, if the Administrative Agent so elects in connection with any transfer
or enforcement hereof, appropriate notations to evidence the foregoing
information with respect to each such Loan then outstanding may be endorsed by
the Administrative Agent on the schedule attached hereto, or on a continuation
of such schedule attached to and made a part hereof; provided that the failure
of the Administrative Agent to make any such recordation or endorsement shall
not affect the obligations of the Borrower hereunder or under the Credit
Agreement.

This Undertaking is one of the Qualified Borrower Undertakings referred to in,
and is executed and delivered pursuant to and subject to all of the terms of,
the Fourth Amended and Restated Revolving Credit Agreement, dated as of
August 14, 2013, among Prologis Japan Finance Y.K., as Initial Borrower,
Prologis, L.P., as guarantor, Prologis, Inc., as guarantor, the banks listed on
the signature pages thereof (the “Banks”) and Sumitomo Mitsui Banking
Corporation, as Administrative Agent (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein but not otherwise defined shall have the meanings ascribed to them
in the Credit Agreement. The terms and conditions of the Credit Agreement are
hereby incorporated in their entirety by reference as though fully set forth
herein. Upon the occurrence of certain Events of Default as more particularly
described in the Credit Agreement, the unpaid principal amount evidenced by this
Undertaking shall become, and upon the occurrence and during the continuance of
certain other Events of Default, such unpaid principal amount may be declared to
be, due and payable in the manner, upon the conditions and with the effect
provided in the Credit Agreement.

 

A-2-1



--------------------------------------------------------------------------------

Demand, presentment, diligence, protest and notice of nonpayment are hereby
waived by the Borrower.

THIS UNDERTAKING SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

[Signature page follows]

 

A-2-2



--------------------------------------------------------------------------------

[BORROWER] By:  

 

  Name:   Title:

 

A-2-3



--------------------------------------------------------------------------------

Exhibit B-1

FORM OF QUALIFIED BORROWER JOINDER AGREEMENT

THIS QUALIFIED BORROWER JOINDER AGREEMENT (this “Joinder Agreement”), dated as
of             , 20    , is entered into between
                                         Y.K., a tokurei yugen kaisha,
established under the laws of Japan (the “Qualified Borrower”) and the
Guarantors (as defined below) under the Fourth Amended and Restated Revolving
Credit Agreement, dated as of August 14, 2013, among PROLOGIS JAPAN FINANCE
Y.K., PROLOGIS, L.P., a Delaware limited partnership (“Prologis”), PROLOGIS,
INC., a Maryland corporation (together with Prologis, each a “Guarantor” and
collectively the “Guarantors”), SUMITOMO MITSUI BANKING CORPORATION, as
Administrative Agent (the “Administrative Agent”) and the banks listed on the
signature pages thereof (the “Banks”) (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). All capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement.

The Guarantors desire the Qualified Borrower to become, and the Qualified
Borrower desires to become, a “Qualified Borrower” pursuant to Section 2.17 of
the Credit Agreement.

Accordingly, the Qualified Borrower hereby agrees as follows with the
Administrative Agent, for the benefit of the Banks:

1. The Qualified Borrower hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, it will be deemed to be a party to the
Credit Agreement and a Qualified Borrower for all purposes of the Credit
Agreement, and shall have all of the obligations of a Qualified Borrower
thereunder as if it had executed the Credit Agreement. The Qualified Borrower
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Credit Agreement applicable to
it as a Qualified Borrower.

2. In order to induce the Administrative Agent and each of the other Banks that
is or may become a party to this Agreement to make the Loans, the Qualified
Borrower makes the following representations and warranties as of the date
hereof. Such representations and warranties shall survive the effectiveness of
the Credit Agreement and this Joinder Agreement, the execution and delivery of
the other Loan Documents and the making of the Loans.

 

  a. Existence and Power. The Qualified Borrower is a tokurei yugen kaisha, duly
formed under the laws of Japan. The Qualified Borrower has all powers and all
material governmental licenses, authorizations, consents and approvals required
to own its property and assets and carry on its business as now conducted or as
it presently proposes to conduct and has been duly qualified and is in good
standing or validly existing in every jurisdiction in which the failure to be so
qualified and/or in good standing or validly existing is likely to have a
Material Adverse Effect.

 

B-1-1



--------------------------------------------------------------------------------

  b. Power and Authority.

 

  i. The Qualified Borrower has the requisite power and authority to execute,
deliver and carry out the terms and provisions of each of the Loan Documents to
which it is a party and has taken all necessary action, if any, to authorize the
execution and delivery on behalf of the Qualified Borrower and the performance
by the Qualified Borrower of the Loan Documents to which it is a party.

 

  ii. The Qualified Borrower has duly executed and delivered each Loan Document
to which it is a party in accordance with the terms of the Credit Agreement and
this Joinder Agreement, and each such Loan Document constitutes, or will
constitute, the legal, valid and binding obligation of the Qualified Borrower,
enforceable in accordance with its terms, subject to applicable Debtor Relief
Laws and general principles of equity, whether such enforceability is considered
in a proceeding in equity or at law.

 

  c. No Violation. Neither the execution, delivery or performance by or on
behalf of the Qualified Borrower of the Loan Documents to which it is a party,
nor compliance by the Qualified Borrower with the terms and provisions thereof
nor the consummation of the transactions contemplated by such Loan Documents,
(i) will materially contravene any applicable provision of any law, statute,
rule, regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will materially conflict with or result in any breach of,
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of the Qualified
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, or
other agreement or other instrument to which the Qualified Borrower (or of any
partnership of which the Qualified Borrower is a partner) is a party or by which
it or any of its property or assets is bound or to which it is subject (except
for such breaches and defaults under loan agreements which the lenders
thereunder have agreed to forbear pursuant to valid forbearance agreements), or
(iii) will cause a material default by the Qualified Borrower under any
Organization Document of any Person in which the Qualified Borrower has an
interest, or cause a material default under the Qualified Borrower’s
Organization Documents, the consequences of which conflict, breach or default
would have a Material Adverse Effect, or result in or require the creation or
imposition of any Lien whatsoever upon any Property (except as contemplated
herein).

 

  d.

Litigation. Except as previously disclosed by the Qualified Borrower in writing
to the Banks, there is no action, suit or proceeding pending against or, to the
knowledge of the Qualified Borrower, threatened against or affecting, (i) the
Qualified Borrower, (ii) the Loan Documents or any of the transactions
contemplated by the Loan Documents or (iii) any of its assets, before any court
or

 

B-1-2



--------------------------------------------------------------------------------

  arbitrator or any governmental body, agency or official in which there is a
reasonable possibility of an adverse decision which could, individually, or in
the aggregate have a Material Adverse Effect or which in any manner draws into
question the validity of the Credit Agreement, this Joinder Agreement or the
other Loan Documents. As of the date hereof, no such action, suit or proceeding
exists.

3. The Guarantors confirm that, notwithstanding the joinder of the Qualified
Borrower to the Credit Agreement, all of their obligations under the Credit
Agreement and the Guaranty are and shall continue to be in full force and
effect. The Guarantors further confirm that immediately upon the Qualified
Borrower becoming a “Qualified Borrower” under the Credit Agreement, the term
“Guaranteed Obligations,” as used in the Guaranty, shall include all obligations
of the Qualified Borrower under the Credit Agreement and the Notes executed by
the Qualified Borrower. The Guarantors acknowledge and agree that each of them
has guaranteed all obligations of the Qualified Borrower in accordance with the
terms of the Guaranty.

4. The Qualified Borrower hereby agrees that, upon becoming a “Qualified
Borrower,” it will be severally liable for all Obligations in respect of any
Borrowing advanced to it by the Lenders as set forth in the Credit Agreement.

5. The Qualified Borrower agrees that any time and from time to time, upon
reasonable written request of the Administrative Agent, it will execute and
deliver such further documents and do such further acts and things as the
Administrative Agent may reasonably request in order to effect the purposes of
this Joinder Agreement.

The address of the Qualified Borrower for purposes of Section 9.1 of the Credit
Agreement shall be:

Sanno Park Tower, 22nd Floor

11-1Nagatacho 2-chome

Chiyoka-ku, Tokyo

105-6122 Japan

Attention: Director

Fax: +81 (3) 6743-7401

 

  cc: Prologis, L.P.

4545 Airport Way

Denver, Colorado 80239

Attention: Phil Joseph

Fax: (303) 375-8581

6. This Joinder Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one document.

7. This Joinder Agreement shall become effective, and the Qualified Borrower
shall become a “Qualified Borrower,” upon receipt by the Administrative Agent of
(i) this Joinder Agreement duly executed by the Qualified Borrower and the
Guarantors, (ii) an opinion of Mayer Brown

 

B-1-3



--------------------------------------------------------------------------------

LLP, US counsel for the Loan Parties, and Ito & Mitomi, Japan counsel for the
Qualified Borrower, in each case, in the form delivered in connection with the
closing under the Credit Agreement or otherwise in form reasonably acceptable to
the Administrative Agent, the Banks and their counsel; (iii) all documents the
Administrative Agent may reasonably request relating to the existence of the
Qualified Borrower and the authority for and the validity and enforceability of
this Joinder Agreement, the Note, the incumbency of officers executing such
agreements and any other matters relevant thereto, all in form and substance
reasonably satisfactory to the Administrative Agent; (iv) a solvency certificate
reasonably acceptable to the Administrative Agent with respect to the Qualified
Borrower; (v) each of the documents contemplated by Section 3.1(g) of the Credit
Agreement, as applicable; and (vi) the reasonable and documented fees and
expenses accrued through such date of Allen & Overy LLP and Mori Hamada &
Matsumoto, if required by either such firm and so long as such firm has
delivered an invoice in reasonable detail of such fees and expenses in
sufficient time for the Qualified Borrower to approve and process the same. The
Qualified Borrower shall deliver a Note satisfying the requirements of
Section 2.4 of the Credit Agreement at the time of any borrowing if not
previously delivered.

8. THIS JOINDER AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).

9. EACH OF THE QUALIFIED BORROWER AND THE GUARANTORS HEREBY IRREVOCABLY WAIVE
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

[Signature page follows]

 

B-1-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Joinder
Agreement as of the date and year first above written.

 

QUALIFIED BORROWER:                                           Y.K. By:  

 

  Name:     Title:   GUARANTOR: PROLOGIS, L.P. By:   Prologis, Inc., its sole
general partner   By:  

 

    Name:     Title: GUARANTOR: PROLOGIS, INC. By:  

 

Name:     Title:    

 

B-1-5



--------------------------------------------------------------------------------

Exhibit B-2

FORM OF QUALIFIED BORROWER JOINDER AGREEMENT

THIS QUALIFIED BORROWER JOINDER AGREEMENT (this “Joinder Agreement”), dated as
of             , 20    , is entered into between
                                         TMK, a tokutei mokuteki kaisha
established under the laws of Japan (the “Qualified Borrower”) and the
Guarantors (as defined below) under the Fourth Amended and Restated Revolving
Credit Agreement, dated as of August 14, 2013, among PROLOGIS JAPAN FINANCE
Y.K., PROLOGIS, L.P., a Delaware limited partnership (“Prologis”), PROLOGIS,
INC., a Maryland corporation (together with Prologis, each a “Guarantor” and
collectively the “Guarantors”), SUMITOMO MITSUI BANKING CORPORATION, as
Administrative Agent (the “Administrative Agent”) and the banks listed on the
signature pages thereof (the “Banks”) (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). All capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement.

The Guarantors desire the Qualified Borrower to become, and the Qualified
Borrower desires to become, a “Qualified Borrower” pursuant to Section 2.17 of
the Credit Agreement.

Accordingly, the Qualified Borrower hereby agrees as follows with the
Administrative Agent, for the benefit of the Banks:

1. The Qualified Borrower hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, it will be deemed to be a party to the
Credit Agreement and a Qualified Borrower for all purposes of the Credit
Agreement, and shall have all of the obligations of a Qualified Borrower
thereunder as if it had executed the Credit Agreement. The Qualified Borrower
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Credit Agreement applicable to
it as a Qualified Borrower.

2. In order to induce the Administrative Agent and each of the other Banks that
is or may become a party to this Agreement to make the Loans, the Qualified
Borrower makes the following representations and warranties as of the date
hereof. Such representations and warranties shall survive the effectiveness of
the Credit Agreement and this Joinder Agreement, the execution and delivery of
the other Loan Documents and the making of the Loans.

 

  a. Existence and Power. The Qualified Borrower is a tokutei mokuteki kaisha,
duly formed under the laws of Japan. The Qualified Borrower has all powers and
all material governmental licenses, authorizations, consents and approvals
required to own its property and assets and carry on its business as now
conducted or as it presently proposes to conduct and has been duly qualified and
is in good standing or validly existing in every jurisdiction in which the
failure to be so qualified and/or in good standing or validly existing is likely
to have a Material Adverse Effect.

 

B-2-1



--------------------------------------------------------------------------------

  b. Power and Authority.

 

  i. The Qualified Borrower has the requisite power and authority to execute,
deliver and carry out the terms and provisions of each of the Loan Documents to
which it is a party and has taken all necessary action, if any, to authorize the
execution and delivery on behalf of the Qualified Borrower and the performance
by the Qualified Borrower of the Loan Documents to which it is a party.

 

  ii. The Qualified Borrower has duly executed and delivered each Loan Document
to which it is a party in accordance with the terms of the Credit Agreement and
this Joinder Agreement, and each such Loan Document constitutes, or will
constitute, the legal, valid and binding obligation of the Qualified Borrower,
enforceable in accordance with its terms, subject to applicable Debtor Relief
Laws and general principles of equity, whether such enforceability is considered
in a proceeding in equity or at law.

 

  c. No Violation. Neither the execution, delivery or performance by or on
behalf of the Qualified Borrower of the Loan Documents to which it is a party,
nor compliance by the Qualified Borrower with the terms and provisions thereof
nor the consummation of the transactions contemplated by such Loan Documents,
(i) will materially contravene any applicable provision of any law, statute,
rule, regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will materially conflict with or result in any breach of,
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of the Qualified
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, or
other agreement or other instrument to which the Qualified Borrower (or of any
partnership of which the Qualified Borrower is a partner) is a party or by which
it or any of its property or assets is bound or to which it is subject (except
for such breaches and defaults under loan agreements which the lenders
thereunder have agreed to forbear pursuant to valid forbearance agreements), or
(iii) will cause a material default by the Qualified Borrower under any
Organization Document of any Person in which the Qualified Borrower has an
interest, or cause a material default under the Qualified Borrower’s
organizational documents or its Asset Liquidation Plan, the consequences of
which conflict, breach or default would have a Material Adverse Effect, or
result in or require the creation or imposition of any Lien whatsoever upon any
Property (except as contemplated herein).

 

  d. Litigation. Except as previously disclosed by the Qualified Borrower in
writing to the Banks, there is no action, suit or proceeding pending against or,
to the knowledge of the Qualified Borrower, threatened against or affecting,
(i) the Qualified Borrower, (ii) the Loan Documents or any of the transactions
contemplated by the Loan Documents or (iii) any of its assets, before any court
or arbitrator or any governmental body, agency or official in which there is a
reasonable possibility of an adverse decision which could, individually, or in
the aggregate have a Material Adverse Effect or which in any manner draws into
question the validity of the Credit Agreement, this Joinder Agreement or the
other Loan Documents. As of the date hereof, no such action, suit or proceeding
exists.

 

B-2-2



--------------------------------------------------------------------------------

3. The Guarantors confirm that, notwithstanding the joinder of the Qualified
Borrower to the Credit Agreement, all of their obligations under the Credit
Agreement and the Guaranty are and shall continue to be in full force and
effect. The Guarantors further confirm that immediately upon the Qualified
Borrower becoming a “Qualified Borrower” under the Credit Agreement, the term
“Guaranteed Obligations,” as used in the Guaranty, shall include all obligations
of the Qualified Borrower under the Credit Agreement and the Notes executed by
the Qualified Borrower. The Guarantors acknowledge and agree that each of them
has guaranteed all obligations of the Qualified Borrower in accordance with the
terms of the Guaranty.

4. The Qualified Borrower hereby agrees that, upon becoming a “Qualified
Borrower,” it will be severally liable for all Obligations in respect of any
Borrowing advanced to it by the Lenders as set forth in the Credit Agreement.

5. The Qualified Borrower agrees that any time and from time to time, upon
reasonable written request of the Administrative Agent, it will execute and
deliver such further documents and do such further acts and things as the
Administrative Agent may reasonably request in order to effect the purposes of
this Joinder Agreement.

The address of the Qualified Borrower for purposes of Section 9.1 of the Credit
Agreement shall be:

Sanno Park Tower, 22nd Floor

11-1Nagatacho 2-chome

Chiyoka-ku, Tokyo

105-6122 Japan

Attention: Director

Fax: +81 (3) 6743-7401

 

  cc: Prologis, L.P.

4545 Airport Way

Denver, Colorado 80239

Attention: Phil Joseph

Fax: (303) 375-8581

6. This Joinder Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one document.

7. This Joinder Agreement shall become effective, and the Qualified Borrower
shall become a “Qualified Borrower,” upon receipt by the Administrative Agent of
(i) this Joinder Agreement duly executed by the Qualified Borrower and the
Guarantors, (ii) an opinion of Mayer Brown LLP, US counsel for the Credit
Parties, and Ito & Mitomi, Japan counsel for the Qualified Borrower, in each
case, in the form delivered in connection with the closing under the Credit
Agreement or otherwise in form reasonably acceptable to the Administrative
Agent, the Banks and their counsel; (iii) all documents the Administrative Agent
may reasonably request relating

 

B-2-3



--------------------------------------------------------------------------------

to the existence of the Qualified Borrower and the authority for and the
validity and enforceability of this Joinder Agreement, the Note, the incumbency
of officers executing such agreements and any other matters relevant thereto,
all in form and substance reasonably satisfactory to the Administrative Agent;
(iv) a solvency certificate reasonably acceptable to the Administrative Agent
with respect to the Qualified Borrower; (v) each of the documents contemplated
by Section 3.1(g) of the Credit Agreement, as applicable; and (vi) the
reasonable and documented fees and expenses accrued through such date of Allen &
Overy LLP and Mori Hamada & Matsumoto, if required by either such firm and so
long as such firm has delivered an invoice in reasonable detail of such fees and
expenses in sufficient time for the Qualified Borrower to approve and process
the same. The Qualified Borrower shall deliver a Note satisfying the
requirements of Section 2.4 of the Credit Agreement at the time of any borrowing
if not previously delivered.

8. THIS JOINDER AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).

9. EACH OF THE QUALIFIED BORROWER AND THE GUARANTORS HEREBY IRREVOCABLY WAIVE
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

[Signature page follows]

 

B-2-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Joinder
Agreement as of the date and year first above written.

 

QUALIFIED BORROWER:                                           TMK By:  

 

  Name:     Title:   GUARANTOR: PROLOGIS, L.P. By:   Prologis, Inc., its sole
general partner   By:  

 

    Name:     Title: GUARANTOR: PROLOGIS, INC. By:  

 

Name:     Title:    

 

B-2-5



--------------------------------------------------------------------------------

Exhibit C

FORM OF CONSENT

 

LOGO [g584765ex10_1stamp133a.jpg]

PRIOR CONSENT CONCERNING AMENDMENT TO

ORGANIZATIONAL DOCUMENTS AND

ASSET LIQUIDATION PLAN

 

LOGO [g584765ex10_1stamp133b.jpg]

Pursuant to Article 151, Paragraph 3 (2) of the Law Concerning Liquidation of
Assets, we hereby consent, as an interested party, to amend the Asset
Liquidation Plan of Prologis                                          TMK (which
was filed on                  ,          with the Kanto Local Finance Bureau
together with the notice of commencement of business, as the same may have been
amended) and any related amendments to Prologis
                                         TMK organizational documents as
described in the Exhibit attached hereto.

 

LOGO [g584765ex10_1stamp133c.jpg]

 

Date:  

 

 

LOGO [g584765ex10_1stamp133d.jpg]   :       Address   :       LOGO
[g584765ex10_1stamp133e.jpg]   :       Name   :       LOGO
[g584765ex10_1stamp133f.jpg]   :      

Representative   :  

 

       (Signature)   

 

C-1



--------------------------------------------------------------------------------

 

    (Signature)    

[Note: Each Bank to sign in both spaces. Second signature is deemed to authorize
corrections and completion of above.]

 

C-2



--------------------------------------------------------------------------------

Exhibit D

NOTICE ADDRESSES

Prologis, L.P.

Prologis, L.P.

4545 Airport Way

Denver, Colorado 80239

Attention: Phil Joseph

Fax: (303) 375-8581

Website Address: www.prologis.com

Administrative Agent:

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172

Attn: Charles Sullivan

Phone: 212-224-4178

Facsimile: 212-224-4887

 

D-1



--------------------------------------------------------------------------------

Exhibit E

FORM OF TRANSFER SUPPLEMENT

TRANSFER SUPPLEMENT (this “Transfer Supplement”), dated as of             ,
20    , between                                          (the “Assignor”) and
                                         having an address at
                                         (the “Purchasing Bank”).

W I T N E S S E T H:

WHEREAS, the Assignor has made loans pursuant to the Fourth Amended and Restated
Revolving Credit Agreement, dated as of August 14, 2013, among Prologis Japan
Finance Y.K., Prologis, L.P., a Delaware limited partnership, as guarantor
(“Prologis”), Prologis, Inc., a Maryland corporation, as guarantor, Sumitomo
Mitsui Banking Corporation, as Administrative Agent (the “Administrative Agent”)
and the banks listed on the signature pages thereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
All capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Credit Agreement; and

WHEREAS, the Purchasing Bank desires to purchase and assume from the Assignor,
and the Assignor desires to sell and assign to the Purchasing Bank, certain
rights, title, interest and obligations under the Credit Agreement;

NOW, THEREFORE, IT IS AGREED:

1. In consideration of the amount set forth in the receipt (the “Receipt”) given
by Assignor to Purchasing Bank of even date herewith, and transferred by wire to
Assignor, the Assignor hereby assigns and sells, without recourse,
representation or warranty except as specifically set forth herein, to the
Purchasing Bank, and the Purchasing Bank hereby purchases and assumes from the
Assignor, an interest equal to JPY              (the “Purchased Interest”) of
the Loans constituting a portion of the Assignor’s rights and obligations under
the Credit Agreement as of the Effective Date (as defined below) including,
without limitation, the applicable percentage interest of the Assignor in any
Loans owing to the Assignor, any Note held by the Assignor, any Loan Commitment
of the Assignor and any other interest of the Assignor under any of the Loan
Documents.

2. The Assignor (i) represents and warrants that as of the date hereof the
aggregate outstanding principal amount of its share of the Loans owing to it
(without giving effect to assignments thereof which have not yet become
effective) is JPY             ; (ii) represents and warrants that it is the
legal and beneficial owner of the interests being assigned by it hereunder and
that such interests are free and clear of any adverse claim; (iii) represents
and warrants that it has not received any notice of Default or Event of Default
from any Borrower or Guarantor; (iv) represents and warrants that is has full
power and authority to execute and deliver, and perform under, this Transfer
Supplement, and all necessary corporate and/or partnership action has been taken
to authorize, and all approvals and consents have been obtained for, the
execution, delivery

 

E-1



--------------------------------------------------------------------------------

and performance thereof; (v) represents and warrants that this Transfer
Supplement constitutes its legal, valid and binding obligation enforceable in
accordance with its terms; (vi) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
(or the truthfulness or accuracy thereof) made in or in connection with the
Credit Agreement or the other Loan Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or the other Loan Documents or any other instrument or document
furnished pursuant thereto; and (vii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrowers or Guarantors or the performance or observance by the Borrowers and/or
Guarantors or any of their respective obligations under the Credit Agreement or
the other Loan Documents or any other instrument or document furnished pursuant
thereto. Except as specifically set forth in this Paragraph 2, this assignment
shall be without recourse to Assignor.

3. The Purchasing Bank (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with such financial statements
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Transfer Supplement and
to become a party to the Credit Agreement, and has not relied on any statements
made by Assignor; (ii) agrees that it will, independently and without reliance
upon any of the Administrative Agent, the Assignor or any other Bank and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Borrowers and the Guarantors and will make its own
credit analysis, appraisals and decisions in taking or not taking action under
the Credit Agreement and the other Loan Documents; (iii) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under the Credit Agreement and the other Loan Documents as
are delegated to such agents by the terms thereof, together with such powers as
are incidental thereto; (iv) agrees that it will be bound by and perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Bank; (v) specifies as
its addresses for notices as its Lending Office, the address and office set
forth beneath its name on the signature page hereof; (vi) represents and
warrants that it has full power and authority to execute and deliver, and
perform under, this Transfer Supplement, and all necessary corporate and/or
partnership action has been taken to authorize, and all approvals and consents
have been obtained for, the execution, delivery and performance thereof;
(vii) represents and warrants that this Transfer Supplement constitutes its
legal, valid and binding obligation enforceable in accordance with its terms;
(viii) represents and warrants that the interest being assigned hereunder is
being acquired by it for its own account, for investment purposes only and not
with a view to the public distribution thereof and without any present intention
of its resale in either case that would be in violation of applicable securities
laws; and (ix) represents and warrants that it satisfies the requirements of a
Qualified Institution.

4. This Transfer Supplement shall be effective on the date (the “Effective
Date”) on which all of the following have occurred (i) this Transfer Supplement
shall have been executed and delivered by the parties hereto, (ii) copies hereof
shall have been delivered to the Administrative Agent and Prologis and (iii) the
Purchasing Bank shall have paid to the Assignor the agreed purchase price as set
forth in the Receipt.

 

E-2



--------------------------------------------------------------------------------

5. On and after the Effective Date, (i) the Purchasing Bank shall be a party to
the Credit Agreement and, to the extent provided in this Transfer Supplement,
have the rights and obligations of a Bank thereunder and be entitled to the
benefits and rights of the Banks thereunder and (ii) the Assignor shall, to the
extent provided in this Transfer Supplement as to the Purchased Interest,
relinquish its rights and be released from its obligations under the Credit
Agreement.

6. From and after the Effective Date, the Assignor shall cause the
Administrative Agent to make all payments under the Credit Agreement and the
Notes in respect of the Purchased Interest assigned hereby (including, without
limitation, all payments of principal, fees and interest with respect thereto
and any amounts accrued but not paid prior to such date) to the Purchasing Bank.

7. This Transfer Supplement may be executed in any number of counterparts which,
when taken together, shall be deemed to constitute one and the same instrument.

8. Assignor hereby represents and warrants to the Purchasing Bank that it has
made all payments demanded to date by Sumitomo Mitsui Banking Corporation, as
Administrative Agent, in connection with the Assignor’s obligation to reimburse
the Administrative Agent for its expenses, and made all Loans required. In the
event the Administrative Agent shall demand reimbursement for fees and expenses
from Purchasing Bank for any period prior to the Effective Date, Assignor hereby
agrees to promptly pay the Administrative Agent such sums directly, subject,
however, to Paragraph 12 hereof.

9. Assignor will, at the cost of Assignor, and without expense to Purchasing
Bank, do, execute, acknowledge and deliver all further acts, deeds, conveyances,
assignments, notices of assignments, transfers and assurances as Purchasing Bank
shall, from time to time, reasonably require, for the better assuring,
conveying, assigning, transferring and confirming unto Purchasing Bank the
property and rights hereby given, granted, bargained, sold, aliened, enfeoffed,
conveyed, confirmed, assigned and/or intended now or hereafter so to be, on
which Assignor may be or may hereafter become bound to convey or assign to
Purchasing Bank, or for carrying out the intention or facilitating the
performance of the terms of this Transfer Supplement or for filing, registering
or recording this Transfer Supplement.

10. The parties agree that no broker or finder was instrumental in bringing
about this transaction. Each party shall indemnify, defend the other and hold
the other free and harmless from and against any damages, costs or expenses
(including, but not limited to, reasonable attorneys’ fees and disbursements)
suffered by such party arising from claims by any broker or finder that such
broker or finder has dealt with said party in connection with this transaction.

11. Subject to the provisions of Paragraph 12 hereof, if, with respect to the
Purchased Interest only, Assignor shall on or after the Effective Date receive
(a) any cash, note, securities, property, obligations or other consideration in
respect of or relating to the Loan or the Loan Documents or issued in
substitution or replacement of the Loan or the Loan Documents, (b) any cash or
non-cash consideration in any form whatsoever distributed, paid or issued in any

 

E-3



--------------------------------------------------------------------------------

bankruptcy proceeding in connection with the Loan or the Loan Documents or
(c) any other distribution (whether by means of repayment, redemption,
realization of security or otherwise), Assignor shall accept the same as
Purchasing Bank’s agent and hold the same in trust on behalf of and for the
benefit of Purchasing Bank, and shall deliver the same forthwith to Purchasing
Bank in the same form received, with the endorsement (without recourse) of
Assignor when necessary or appropriate. If the Assignor shall fail to deliver
any funds received by it within the same Business Day of receipt, unless such
funds are received by Assignor after 1:00 p.m., New York City time, then the
following Business Day after receipt, said funds shall accrue interest at the
Prime Rate and in addition to promptly remitting said amount, Assignor shall
remit such interest from the date received to the date such amount is remitted
to the Purchasing Bank.

12. Assignor and Purchasing Bank each hereby agree to indemnify and hold
harmless the other, each of its directors and each of its officers in connection
with any claim or cause of action based on any matter or claim based on the acts
of either while acting as a Bank under the Credit Agreement. Promptly after
receipt by the indemnified party under this Section of notice of the
commencement of any action, such indemnified party shall notify the indemnifying
party in writing of the commencement thereof. If any such action is brought
against any indemnified party and that party notifies the indemnifying party of
the commencement thereof, the indemnifying party shall be entitled to
participate therein, and to the extent that it may elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, to assume the defense thereof, with counsel
satisfactory to such indemnified party, and after receipt of notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party under this Section for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof. In no event
shall the indemnified party settle or consent to a settlement of such cause of
action or claim without the consent of the indemnifying party.

13. THIS TRANSFER SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW, WITHOUT REGARD TO CHOICE OF LAW RULES.

14. On or before the Effective Date, Purchasing Bank shall comply with the
provisions of Section 8.4(e), Section 8.4(f) and Section 8.4(g) of the Credit
Agreement.

 

E-4



--------------------------------------------------------------------------------

[PURCHASING BANK] By:  

 

Name:   Title:   Notice Address: Lending Office: [ASSIGNOR] By:  

 

Name:   Title:  

 

[Accepted and Agreed: PROLOGIS, L.P. By:  

 

Name:   Title:]   Receipt Acknowledged this      day of                 , 20    

Sumitomo Mitsui Banking Corporation,

as Administrative Agent

By:  

 

Name:   Title:  

 

E-5



--------------------------------------------------------------------------------

Exhibit F

ORGANIZATIONAL AND STRUCTURE CHART FOR INITIAL QUALIFIED

BORROWERS

Attached.

 

F-1



--------------------------------------------------------------------------------

 

LOGO [g584765ex10_1stamp142.jpg]

 

F-2



--------------------------------------------------------------------------------

Exhibit G

FORM OF BANK COMMITMENT INCREASE AGREEMENT

This BANK COMMITMENT INCREASE AGREEMENT (this “Agreement”) is made as of
            , 20    . Capitalized terms used herein and not defined shall have
the same meanings assigned to such terms in the Credit Agreement (as hereinafter
defined).

WHEREAS, reference is made to the Fourth Amended and Restated Revolving Credit
Agreement, dated as of August 14, 2013, entered into among Prologis Japan
Finance Y.K., as Initial Borrower, Prologis, L.P., as Guarantor (“Prologis”),
and Prologis, Inc., as Guarantor (together with Prologis, collectively,
“Guarantors”), the Banks that are parties thereto and Sumitomo Mitsui Banking
Corporation, as Administrative Agent (the “Administrative Agent”), with an
original facility amount of JPY 45,000,000,000 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, pursuant to Section 2.1(b) of the Credit Agreement, Prologis has
requested that the Commitment be increased to an aggregate amount equal to JPY
            ,000,000,000;

WHEREAS, the Administrative Agent will deliver a confirmation of commitment
increase (the “Confirmation of Commitment Increase”) pursuant to which
             (the “Existing Bank”) will be listed as having a             
Commitment under the Credit Agreement, an increase of JPY              over its
existing Commitment (such increase amount, the “Commitment Increase”); and

WHEREAS, the Existing Bank, Guarantors and the Administrative Agent desire to
enter into this Agreement pursuant to which the Existing Bank will increase its
Commitment under the Credit Agreement in an amount equal to the Commitment
Increase;

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the parties hereto do hereby agree as follows:

1. Existing Bank hereby:

(a) confirms that it has received a copy of the Credit Agreement and the other
Loan Documents, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement;

(b) agrees that it will, independently and without reliance upon Administrative
Agent or any other Bank and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or any other Loan
Document; and

(c) attaches (or has delivered to the Administrative Agent) completed and signed
copies of any forms that may be required by Section 8.4 of the Credit Agreement.

 

G-1



--------------------------------------------------------------------------------

2. The Commitment Increase of the Existing Bank shall become effective upon the
satisfaction of the following conditions:

(a) the execution of this Agreement by each of the parties hereto;

(b) the receipt by the Administrative Agent of the amount listed in the funding
notice delivered to the Existing Bank, such amount, together with such amounts
previously funded by the Existing Bank, representing the Existing Bank’s pro
rata share of the outstanding Loans under the Credit Agreement; and

(c) the Administrative Agent shall have delivered the Confirmation of Commitment
Increase to Guarantors and the Banks.

3. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAWS,
WITHOUT REGARD TO CHOICE OF LAW RULES.

4. This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

[Signature page follows]

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the date specified thereon.

 

[BANK] By:  

 

  Name:  

 

  Title:  

 

 

G-3



--------------------------------------------------------------------------------

GUARANTORS: PROLOGIS, L.P.,
a Delaware limited partnership By:   PROLOGIS, INC.,   a Maryland corporation  
its sole general partner   By:  

 

  Name:     Title:   PROLOGIS, INC.,
a Maryland corporation By:  

 

Name:   Title:  

 

G-4



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: SUMITOMO MITSUI BANKING CORPORATION, as Administrative
Agent By:  

 

  Name:  

 

  Title:  

 

 

G-5



--------------------------------------------------------------------------------

Exhibit H

FORM OF NEW BANK JOINDER AGREEMENT

This NEW BANK JOINDER AGREEMENT (this “Agreement”) is made as of             ,
20    .

WHEREAS, reference is made to the Fourth Amended and Restated Revolving Credit
Agreement, dated as of August 14, 2013, entered into among Prologis Japan
Finance Y.K., as Initial Borrower, Prologis, L.P., as Guarantor (“Prologis”),
and Prologis, Inc., as Guarantor (together with Prologis, collectively,
“Guarantors”), the Banks that are parties thereto and Sumitomo Mitsui Banking
Corporation, as Administrative Agent (the “Administrative Agent”) (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). All capitalized terms used and not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement;

WHEREAS, pursuant to Section 2.1(b) of the Credit Agreement, Prologis has
requested that the Commitment be increased to an aggregate amount equal to JPY
            ;

WHEREAS, the Administrative Agent will deliver a confirmation of commitment
increase (the “Confirmation of Commitment Increase”) pursuant to which
             (the “New Bank”) will be listed as having a JPY             
Commitment under the Credit Agreement; and

WHEREAS, the New Bank, Guarantors and the Administrative Agent desire to enter
into this Agreement pursuant to which New Bank will become a party to, and a
Bank under, the Credit Agreement;

NOW, THEREFORE, in consideration of the mutual premises herein contained and for
other valuable consideration, the parties hereto do hereby agree as follows:

1. New Bank hereby:

(a) confirms that it has received a copy of the Credit Agreement and the other
Loan Documents, together with such financial statements and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to become a party to the Credit
Agreement;

(b) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Borrowers
and the Guarantors and will make its own credit analysis, appraisals and
decisions in taking or not taking action under the Credit Agreement or any other
Loan Document;

 

H-1



--------------------------------------------------------------------------------

(c) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto;

(d) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Bank;

(e) attaches (or has delivered to the Administrative Agent) completed and signed
copies of any forms that may be required by Section 8.4 of the Credit Agreement;

(f) specifies as its addresses for notices as its Lending Office, the address
and office set forth beneath its name on the signature page hereof;

(g) represents and warrants that it has full power and authority to execute and
deliver, and perform under, this Agreement, the Credit Agreement and the other
Loan Documents, and all necessary corporate and/or partnership action has been
taken to authorize, and all approvals and consents have been obtained for, the
execution, delivery and performance thereof;

(h) represents and warrants that this Agreement constitutes its legal, valid and
binding obligation enforceable in accordance with its terms;

(i) represents and warrants that the interest being acquired hereunder is being
acquired by it for its own account, for investment purposes only and not with a
view to the public distribution thereof and without any present intention of its
resale in either case that would be in violation of applicable securities laws;
and

(j) represents and warrants that it satisfies the requirements of a Qualified
Institution.

2. The New Bank shall become a party to the Credit Agreement and shall have the
rights and obligations of a Bank thereunder, upon the satisfaction of the
following conditions:

(a) the execution of this Agreement by each of the parties hereto;

(b) the receipt by the Administrative Agent of the amount listed in the funding
notice delivered to the New Bank, such amount representing the New Bank’s pro
rata share of the outstanding Loans under the Credit Agreement; and

(c) the Administrative Agent shall have delivered the Confirmation of Commitment
Increase to Guarantors, the Banks and the New Bank.

 

H-2



--------------------------------------------------------------------------------

3. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAWS,
WITHOUT REGARD TO CHOICE OF LAW RULES.

4. This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

[Signature page follows]

 

H-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the date specified thereon.

 

[BANK], as a New Bank By:  

 

  Name:  

 

  Title:  

 

 

H-4



--------------------------------------------------------------------------------

GUARANTORS: PROLOGIS, L.P.,
a Delaware limited partnership By:   PROLOGIS, INC.,   a Maryland corporation  
its sole general partner   By:  

 

  Name:     Title:   PROLOGIS, INC.,
a Maryland corporation By:  

 

Name:   Title:  

 

H-5



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: SUMITOMO MITSUI BANKING CORPORATION, as Administrative
Agent By:  

 

  Name:  

 

  Title:  

 

 

H-6



--------------------------------------------------------------------------------

Exhibit I

FORM OF QUALIFIED BORROWER REMOVAL NOTICE/FORM

[DATE]

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172

Attn: Charles Sullivan

Ladies and Gentlemen:

Reference is made to the Fourth Amended and Restated Credit Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), dated as of August 14, 2013, among Prologis Japan Finance
Y.K., as Initial Borrower, Prologis, L.P., as Guarantor (“Prologis”), and
Prologis, Inc., as Guarantor, Sumitomo Mitsui Banking Corporation, as
Administrative Agent (the “Administrative Agent”) and the Banks party thereto.
Each capitalized term used, but not otherwise defined herein, has the meaning
assigned such term in the Credit Agreement.

Pursuant to the terms of Section 2.17(b) of the Credit Agreement, this shall
serve as notice that (a)                      (the “Removed Qualified Borrower”)
has paid in full all Loans made to it by the Banks, (b) there are no outstanding
Letters of Credit issued for the account of the Removed Qualified Borrower,
(c) there are no outstanding Notices of Borrowing or requests for Letters of
Credit submitted by the Removed Qualified Borrower and (d) Prologis intends that
(i) the Removed Qualified Borrower shall no longer be a Qualified Borrower and
shall be released from any obligations as a Qualified Borrower under the Loan
Documents.

Enclosed herewith is a Ratification executed by each of the Guarantors. Pursuant
to the terms of Section 2.17(b) of the Credit Agreement, the Administrative
Agent shall promptly deliver to each Bank a copy of this notice, and each Bank
shall return to the Removed Qualified Borrower each Note made by such Removed
Qualified Borrower and held by such Bank.

[Signature page follows]

 

I-1



--------------------------------------------------------------------------------

PROLOGIS, L.P., a Delaware limited partnership By:   Prologis, Inc., a Maryland
corporation and its sole general partner   By:  

 

  Name:  

 

  Title:  

 

 

I-2



--------------------------------------------------------------------------------

Exhibit J

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

To:

Ladies and Gentlemen:

Reference is made to the Fourth Amended and Restated Credit Agreement, dated as
of August 14, 2013 (as amended, restated, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Prologis Japan Finance Y.K., Prologis, L.P.
(“Prologis”), as guarantor, Prologis, Inc. (“General Partner”), as guarantor,
the banks listed on the signature pages thereof (the “Banks”) and Sumitomo
Mitsui Banking Corporation, as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of General Partner, and that, as such, he/she
is authorized to execute and deliver this Certificate to Administrative Agent on
the behalf of General Partner, for itself and as general partner of Prologis,
and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1-A are the year-end audited financial statements
required by Section 5.1(a)(i) of the Agreement for the fiscal year of General
Partner ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section. Attached
hereto as Schedule 1-B are the year-end audited financial statements required by
Section 5.1(a)(ii) of the Agreement for the fiscal year of Prologis ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1-A are the unaudited financial statements
required by Section 5.1(b)(i) of the Agreement for the fiscal quarter of General
Partner ended as of the above date. Such financial statements fairly present the
financial condition, results of operations, equity and cash flows of General
Partner and its Consolidated Subsidiaries in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes. Attached hereto as Schedule 1-B are the unaudited
financial statements required by Section 5.1(b)(ii) of the Agreement for the
fiscal quarter of Prologis ended as of the above date. Such financial statements
fairly present the financial condition, results of operations, equity and cash
flows of Prologis and its Consolidated Subsidiaries in accordance with GAAP as
at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

J-1



--------------------------------------------------------------------------------

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the condition (financial or otherwise) of the Companies as of the date
of the attached financial statements and for the accounting period then ended
with the purpose of determining whether the Companies were in compliance with
the Agreement as of such date, and

[select one:]

[to the best knowledge of the undersigned, no Default or Event of Default
existed on such date.]

—or—

[the following is a list of Defaults and Events of Default that, to the best
knowledge of the undersigned, existed on such date, together with a description
of the nature and status of each such Default or Event of Default:]

3. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,             .

 

PROLOGIS, INC. By:  

 

  Name:  

 

  Title:  

 

 

PROLOGIS, L.P. By:   PROLOGIS, INC., General Partner By:  

 

  Name:  

 

  Title:  

 

 

J-2



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 1-A

to the Compliance Certificate

Financial Statements

 

J-3



--------------------------------------------------------------------------------

SCHEDULE 1-B

to the Compliance Certificate

Financial Statements

 

J-4



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate ($ in 000’s)

The following covenant computations, together with the supporting schedules
attached hereto, are true and correct:

 

  a. Consolidated Leverage Ratio.

 

Indebtedness of the Companies1

   $ (1 ) 

Total Asset Value2

   $ (2 ) 

Ratio of (1) to (2)

  

Permitted Maximum

     0.60 to 1.00 3 

 

  b. Fixed Charge Coverage Ratio.4

 

Adjusted EBITDA

   $ (1 ) 

Capital Expenditures

   $ (2 ) 

Subtotal (1) - (2)

   $ (3 ) 

Debt Service

   $ (4 ) 

Preferred Dividends

   $ (5 ) 

Subtotal (4) + (5)

   $ (6 ) 

Ratio of (3) to (6)

  

Required Minimum

     1.50 to 1.00   

 

1  Adjusted by deducting therefrom an amount equal to the lesser of (i) total
Indebtedness of the Companies that by its terms is scheduled to mature on or
before the date that is 24 months from the date of calculation and
(ii) Unrestricted Cash of the Companies.

2  Adjusted by deducting therefrom the amount by which total Indebtedness is
adjusted.

3  As of the last day of the four consecutive fiscal quarters immediately
following any Material Acquisition, such ratio may exceed 0.60 to 1.0 so long as
it does not exceed 0.65 to 1.00.

4  Calculated for the four fiscal quarters ending on the date of determination.

 

J-5



--------------------------------------------------------------------------------

  c. Unencumbered Debt Service Coverage Ratio.5

 

NOI of Unencumbered Properties (see Schedule 3)6

   $ (1 ) 

Management fees of the Companies less related expenses7

   $ (2 ) 

Allowed Unconsolidated Affiliate Earnings8

   $ (3 ) 

Subtotal of (1) + (2) + (3)

   $ (4 ) 

Amount by which (2) + (3) exceeds 40% of (4)

   $ (5 ) 

Unencumbered NOI (Subtotal of (4) – (5))

   $ (6 ) 

Unencumbered Capital Expenditures9

   $ (7 ) 

Subtotal (6) - (7)

   $ (8 ) 

Unencumbered Debt Service

   $ (9 ) 

Ratio of (8) to (9)

  

Required Minimum

     1.50 to 1.00   

 

  e. Secured Indebtedness.

 

Secured Debt of the Companies

   $                

Total Asset Value

   $                

Percentage of Secured Debt over Total Asset Value

                  % 

Maximum Permitted

     35 %10 

 

5  Calculated for the four fiscal quarters ending on the date of determination.

6  Not subject to any Lien (other than Permitted Liens).

7  Not subject to any Lien (other than Permitted Liens).

8  Not subject to any Lien (other than Permitted Liens).

9  Except for Unencumbered Properties where the tenant is responsible for
capital expenditures.

10  As of the last day of the four consecutive fiscal quarters immediately
following any Material Acquisition, such ratio may exceed 35% so long as it does
not exceed 40%.

 

J-6



--------------------------------------------------------------------------------

  f. Restricted Payments.

 

Funds from Operations

   $ (1 ) 

95% of (1)

   $ (2 ) 

Amount of Restricted Payments required to be paid in order for General Partner
to eliminate its REIT taxable income and/or to maintain its status as a REIT

   $ (3 ) 

Permitted Maximum (greater of (2) and (3))

   $ (4 )11 

Aggregate cash dividends and other cash distributions

   $
 
  (not to exceed (4)
if an Event of
Default exists)   
  
  

Date:                    

 

11  Excluding Restricted Payments otherwise permitted by Section 5.12 of the
Agreement.

 

J-7



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 3

to the Compliance Certificate ($ in 000’s)

Detailed Calculation of NOI of Unencumbered Properties

 

J-8